SUBLEASE
THIS SUBLEASE (“Sublease”), dated for reference purposes as of February 3, 2016
(the “Effective Date”), is entered into by and between BAYER HEALTHCARE LLC, a
Delaware limited liability company (“Sublessor”), and AEROHIVE NETWORKS
INCORPORATED, a Delaware corporation (“Sublessee”), with regard to the following
facts.
RECITALS
A.    Sublessor, as successor in interest to Conceptus, Inc. is the “Tenant”
under that certain Office Lease , dated November 8, 2012 (the “Master Lease”)
attached hereto as Exhibit D, by and between SPUS6 Murphy Crossing, L.P., a
Delaware corporation (the “Master Landlord”), as landlord, as successor in
interest to MRTP, LLC, and Sublessor, as tenant.
B.    Pursuant to the Master Lease, Sublessor currently leases certain premises
containing approximately 72,580 square feet in the building known as “Building
2” located at 1011 McCarthy Boulevard, Milpitas, California (the “Building”), as
such premises are more particularly described in the Master Lease (the
“Premises”).
C.    Sublessee desires to sublease the Premises from Sublessor, and Sublessor
desires to sublease the Premises to Sublessee, as more particularly described on
Exhibit A attached hereto and incorporated herein (the “Subleased Premises”),
upon the terms, covenants and conditions herein set forth.


AGREEMENT
In consideration of the mutual covenants contained herein, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
1.Sublease. Sublessor hereby subleases to Sublessee, and Sublessee hereby hires
and takes from Sublessor, the Subleased Premises upon the terms, covenants and
conditions set forth herein, including without limitation, subject to the
condition precedent requiring the consent of Master Landlord contained in
Section 19 hereof. All initially capitalized terms not otherwise defined in this
Sublease shall have the same meanings ascribed to them in the Master Lease, even
if the portion of the Master Lease containing the definition is not incorporated
into this Sublease. Sublessor and Sublessee (i) acknowledge that all square
footage measurements are approximate and (ii) stipulate and agree to the
rentable square footages set forth in the Recitals hereof for all purposes with
respect to this Sublease.
2.    Term.
2.1    Term. Provided that the conditions precedent for Master Landlord’s
written consent are satisfied in a timely manner, the term (“Term”) of this
Sublease will commence on the later of (a) April 1, 2016, or (b) thirty (30)
days after Master Landlord’s written consent to this Sublease (the “Term
Commencement Date”), and shall end, without notice, on June 30, 2023, subject to
earlier termination as provided herein (whether by natural expiration or sooner
termination, the “End Date”). Notwithstanding anything to the contrary herein,
this Sublease shall terminate upon the expiration or sooner termination of the
Master Lease pursuant to its terms. If on or before August 1, 2016, Sublessor
has failed to deliver possession of the Subleased Premises to Sublessee, then
Sublessee may, upon written notice to Sublessor delivered not later than August
30, 2016, as Sublessee’s sole remedy for such failure, terminate this Sublease,
and upon such termination neither party shall have any further obligations to
the other arising out of this Sublease except (i) that Sublessor shall return
any prepaid Rent to Sublessee within ten (10) business days following such
termination, and (ii) to the extent of any obligations under this Sublease which
are stated in this Sublease to survive termination of this Sublease. Any
purported termination notice delivered after August 30, 2016 shall be of no
force or effect.
2.2    Early Access. Provided Master Landlord has given its written consent to
this Sublease prior to April 1, 2016, then prior to the Term Commencement Date
Sublessee may have access to the Subleased Premises solely for



--------------------------------------------------------------------------------



the purpose of constructing Sublessee’s improvements and installing Sublessee’s
furniture, fixtures, equipment and cables in the Subleased Premise in accordance
with the terms of the Master Lease and this Sublease. Sublessee’s access prior
to the Term Commencement Date shall be subject to and in accordance with all
terms and conditions of this Sublease, except the payment of Rent.
2.3    Reservation. Notwithstanding anything to the contrary herein, Sublessor
shall have the exclusive and irrevocable right, at no charge to Sublessor, to
use and occupy that portion of the Subleased Premises consisting of the
conference room and quality lab hatched in yellow on Exhibit E attached hereto
and incorporated herein (the “Reserved Space”) until the earlier of (a) forty
two (42) days after Sublessor’s confirmation of regulatory approval by all
applicable governmental authorities of Sublessor’s relocation from the Subleased
Premises and (b) December 31, 2016 (the “Reserved Space Term”). Such right shall
include access to and the right to use the restrooms hatched in yellow on
Exhibit E hereto, the right for its employees to use up to six (6) unreserved
spaces in the parking lot serving the Building, and the right for its invitees
to use the visitor parking in said lot. Sublessor shall have access to the
Reserved Space 24 hours per day 7 days per week via the main entry doors and
lobby reception area of the Building; provided, however, that Sublessor’s entry
into the Building outside of the hours of 8:00 am to 5:30 pm pacific time,
Monday through Friday (excluding holidays observed by Sublessee) and 9:00 to
1:30 pm pacific time on Saturdays (“Building Hours”), shall require Sublessor’s
use of its Building access cards. No more than six (6) of Sublessor’s employees
may occupy the Reserved Space at any one time without Sublessee’s permission.
Before the Term Commencement Date, Sublessee shall provide Sublessor with six
(6) Building access cards for use by Sublessee’s employees, which cards shall be
returned to Sublessee prior to the end of the Reserved Space Term. Sublessor
shall use the conference room portion of the Reserved Space solely for office
purposes and the quality lab portion of the Reserved Space for the testing
activities previously conducted by Sublessor and, to the extent provided by
Master Landlord, during the Reserved Space Term there shall be Building standard
heating, ventilation and air conditioning delivered to the Reserved Space during
Building Hours. Electricity for the powering of normal office equipment
(including printers and desktop and laptop computers) shall, to the extent
provided by Master Landlord, be provided to the Reserved Space 24 hours per day
7 days per week during the Reserved Space Term. During the Reserved Space Term,
Sublessor shall (a) be entitled to the exclusive use of all furniture and
equipment located in the Reserved Space as of the Term Commencement Date, and
(b) keep the Reserved Space in a neat and tidy condition (excluding any
conditions resulting from the acts of any persons other than Sublessor’s
employees, agents, contractors and invitees).
Notwithstanding the foregoing, if by the tenth (10th) day prior to the end of
the Reserved Space Term Sublessor has not confirmed regulatory approval by all
applicable governmental authorities of Sublessor’s relocation from the Subleased
Premises, Sublessor, by written notice to Sublessee delivered not later than the
last day of the Reserved Space Term, may extend the Reserved Space Term for up
to an additional three (3) calendar months, which extension shall be specified
in Sublessor’s notice.
If prior to the end of the Reserved Space Term Sublessor obtains all regulatory
approvals necessary for Sublessor to relocate its testing activities from the
quality lab space hatched in yellow on Exhibit E Sublessor shall notify
Sublessee in writing and surrender such quality lab space to Sublessee on the
date set forth in Sublessor’s notice.
3.    Condition of the Subleased Premises. Prior to the Term Commencement Date,
Sublessor shall remove the clean room and ancillary equipment therein (including
turning sprinkler heads up to account for an “open ceiling” delivery condition),
remove the compressor system and ancillary piping therein, and repair any damage
to the Subleased Premises caused by such work (including replacement of damaged
ceiling tiles and patch and prime paint of damage to drywall). Except for
Sublessor’s obligations in the immediately preceding sentence, Sublessee shall
accept and sublease the Subleased Premises in their “AS-IS”, “WHERE-IS”
condition. Sublessee acknowledges and agrees that Sublessor has no obligation to
modify, improve or otherwise prepare the Subleased Premises for Sublessee’s
occupancy (except as provided in the first sentence of this paragraph and in
Section 3.2 below) and that Sublessor has made no representations or warranties
of any kind, express, implied or otherwise, as to the condition of the Subleased
Premises or the suitability or fitness of the Subleased Premises for Sublessee’s
intended use, occupancy or operations. Sublessee acknowledges that prior to
signing this Sublease it has had the opportunity to inspect the Subleased
Premises to Sublessee’s full satisfaction, and to contact Master Landlord in
order to independently satisfy itself as to the condition of same, including
without limitation, the presence or absence of any hazardous substances or
materials. Sublessee, at its sole cost and expense, shall obtain all permits,
consents, licenses, certificates of occupancy and approvals necessary



--------------------------------------------------------------------------------



for Sublessee to lawfully install and construct any alterations or improvements
to the Subleased Premises, lawfully use and occupy the Subleased Premises for
the Permitted Use, and/or lawfully conduct and operate Sublessee’s business in
the Subleased Premises.
3.1    Sublessor agrees that it will not make any improvements or alterations to
the Subleased Premises between the date of this Sublease and the Term
Commencement Date, other than the improvements and alterations described in the
first sentence of Section 3 above, those which Sublessor is required to make
pursuant to the terms of the Master Lease, or those that Sublessor reasonably
believes or has been informed by Master Landlord will be subject to a
restoration obligation under the Master Lease.
3.2    Provided the Term Commencement Date has occurred, Sublessor agrees that
it will cause its Building signage to be removed before Sublessee installs its
Building signage in accordance with this Sublease and the Master Lease (and
Sublessee shall give Sublessor at least fifteen (15) days prior written notice
of the date Sublessee’s Building signage is to be installed).
4.    Rent. Commencing on the Term Commencement Date (the “Rent Commencement
Date”), Sublessee shall pay Monthly Rent and Additional Rent as defined and
provided below.
4.1    Monthly Rent. Commencing on the Rent Commencement Date and continuing on
the first (1st ) day of each calendar month thereafter during the Term,
Sublessee shall pay to Sublessor, in advance without notice, demand, offset,
deduction or counterclaim, as Monthly Rent for the Subleased Premises, the
following amounts (the “Monthly Rent”):
Monthly Rent
 
Months:
Base Rent Per Month:
01-06
$
—


06-12
$
72,580.00


13-24
$
74,757.40


25-36
$
77,000.12


37-48
$
79,310.12


49-60
$
81,689.43


61-72
$
84,140.11


73-84
$
86,664.31


85-Expiration of Master Lease
$
89,264.24





Monthly Rent (and all other Rent, as defined in Section 4.3 below) for any
partial month shall be prorated based on a thirty (30) day month.
4.2    Additional Rent. Sublessee shall pay Sublessor, or at Sublessor’s
direction Master Landlord, as additional rent hereunder, all amounts payable by
Sublessor to Master Landlord under Article 3.B and 4.A of the Master Lease
including, without limitation, Tenant’s Share and Project Share of Operating
Expenses and Taxes. Sublessee shall pay Sublessor, or at Sublessor’s direction
Master Landlord, Tenant’s Share and Project Share of Operating Expenses, and any
other scheduled or regularly occurring payment due Master Landlord under the
Master Lease, on or before the date which is five (5) days prior to the date on
which Sublessor is required to pay such amount to Master Landlord (provided
Sublessee has received written notice of the amount due or otherwise has actual
knowledge of the amount due). Except as provided in the preceding sentence,
Sublessee shall make all payments due Sublessor to Sublessor (or Master Landlord
if Sublessor so directs) within twenty (20) days after receipt of Sublessor’s
written demand therefor. Sublessee’s obligations under this Sublease to pay
money (other than Monthly Rent) to Sublessor or any other person or entity,
including, without limitation, the amounts described in the first sentence of
this Section, shall be considered Additional Rent and, together with Monthly
Rent, are sometimes collectively referred to herein as “Rent”.



--------------------------------------------------------------------------------



4.3    Letter of Credit.
(a)    On or before the Term Commencement Date, Sublessee shall deliver to
Sublessor, as protection for the full and faithful performance by Sublessee of
all of its obligations under this Sublease and for all losses and damages
Sublessor may suffer (or that Sublessor reasonably estimates it may suffer) as a
result of any breach, default or failure to perform by Sublessee under this
Sublease, an irrevocable and unconditional negotiable standby Letter of Credit
(“Letter of Credit”), in the form as is acceptable to Sublessor, in its
reasonable discretion, payable at an office in the San Francisco Bay Area or by
fax, running in favor of Sublessor and issued by a solvent, nationally
recognized bank with a long term rating of BBB or higher, under the supervision
of the Superintendent of Banks of the State of California, or a national banking
association (an “Acceptable Issuing Bank”), in an amount equal to one million
five hundred forty thousand Dollars ($1,540,000.00) (the “Letter of Credit
Amount”). Sublessee shall pay all expenses, points, or fees incurred by
Sublessee in obtaining the Letter of Credit and any replacement Letter of
Credit. The bank issuing the Letter of Credit (the “Bank”) shall be subject to
Sublessor’s prior written approval, which approval shall not be withheld by
Sublessor if the proposed Bank is an Acceptable Issuing Bank. Sublessor hereby
approves Silicon Valley Bank as an Acceptable Issuing Bank. If an Acceptable
Issuing Bank is declared insolvent or taken over by the Federal Deposit
Insurance Corporation or any governmental agency for any reason or does not meet
the standards to be approved an Acceptable Issuing Bank, Sublessee shall deliver
a replacement Letter of Credit from another Bank approved by Sublessor that
meets the standards for an Acceptable Issuing Bank within the earlier of (i)
thirty (30) days after notice from Sublessor that the Bank does not meet the
standard for an Acceptable Issuing Bank, or (ii) thirty (30) days after
Sublessee’s receipt of notice that Bank is declared insolvent or taken over for
any reason by the Federal Deposit Insurance Corporation or any other
governmental agency. In addition, the Letter of Credit shall expressly provide
for the following:
(i)    shall be “callable” at sight, irrevocable, and unconditional;
(ii)    shall be maintained in effect, whether through renewal or extension, for
the period from the date of this Sublease and continuing until the date (the
“Letter of Credit Expiration Date”) that is thirty (30) days after the
expiration of the Term. The Letter of Credit may be for one year period,
provided the Letter of Credit is automatically extended for not less than a one
year period unless the issuing Bank provides written notice to Sublessor not
less than sixty (60) days prior to the then expiration date of the Letter of
Credit that the issuing Bank will not renew or extend the Letter of Credit, in
which case Sublessee shall deliver to Sublessor a replacement Letter of Credit
not less than thirty (30) days prior to the scheduled expiration date of the
then existing Letter of Credit held by Sublessor without any action whatsoever
on the part of Sublessor;
(iii)    shall be fully assignable by Sublessor, its successors, and assignees
of its interest in the Premises;
(iv)    shall permit partial draws and multiple presentations and drawings; and
(v)    shall be otherwise subject to the Uniform Customs and Practices for
Documentary Credits, International Chamber of Commerce Publication No. 600
(UCP600), or the International Standby Practices-ISP 98, International Chamber
of Commerce Publication No. 590 (1998).
(b)    The Letter of Credit shall also provide that Sublessor, its successors,
and assigns, may, at any time and without notice to Sublessee and without first
obtaining Sublessee’s consent, transfer (one or more times) all or any portion
of its interest in and to the Letter of Credit to another party, person, or
entity, provided such transferee is the assignee of the Sublessor’s rights and
interests in and to this Sublease and expressly assumes the same and Sublessor’s
obligations under this Sublease, or to any lender providing financing to
Sublessor. In the event of a transfer of Sublessor’s interest in this Sublease,
Sublessor shall transfer the Letter of Credit, in whole or in part, to the
transferee and Sublessor shall then (provided such transferee assumes all of
Sublessor’s obligations under this Sublease), be released by Sublessee from all
liability therefor, and it is agreed that the provisions of this Section shall
apply to every transfer or assignment of the whole or any portion of the Letter
of Credit to a new sublandlord. In connection with any such transfer of the
Letter of Credit by Sublessor, Sublessee shall execute and submit to the Bank
such applications,



--------------------------------------------------------------------------------



documents, and instruments as may be necessary to effectuate such transfer, and
Sublessee shall be responsible for paying the Bank’s transfer and processing
fees in connection with any such transfer.
(c)    If, as a result of any drawing by Sublessor on the Letter of Credit, the
amount of the Letter of Credit shall be less than the Letter of Credit Amount,
Sublessee shall, within ten (10) business days after the drawdown by Sublessor
and notice thereof to Sublessee, take such actions as are required to restore
the Letter of Credit Amount, which may include providing a replacement Letter of
Credit for the full Letter of Credit Amount, provided such additional Letter(s)
of Credit or replacement Letter of Credit comply with the applicable
requirements of this Section 4.4 and all subsections thereof. If Sublessee fails
to comply with this requirement, such failure shall be deemed a default in the
payment of Rent under Section 4.1of this Sublease, provided that if Sublessor is
prevented from delivering a notice of default to Sublessee or otherwise
declaring a default by Sublessee for any reason, including, without limitation,
because Sublessee has filed a voluntary petition, or an involuntary petition has
been filed against Sublessee, under the Bankruptcy Code, then no such notice or
declaration of default and cure period shall be required for a rent default
under Section 4.1 of this Sublease.
(d)    Sublessee covenants and warrants that it will neither assign nor encumber
the Letter of Credit or any part of it and that neither Sublessor nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, Sublessor will accept a renewal of the letter of credit
(such renewal letter of credit to be in effect and delivered to Sublessor, as
applicable, not later than forty-five (45) days before the expiration of the
Letter of Credit), which shall be irrevocable and automatically renewable as
required above through the Letter of Credit Expiration Date on the same terms as
the expiring Letter of Credit or such other terms as may be acceptable to
Sublessor in its reasonable discretion. However, if the Letter of Credit is not
timely renewed, or if Sublessee fails to maintain the Letter of Credit in the
amount and in accordance with the terms set forth in this Section 4.4, Sublessor
shall have the right to present the Letter of Credit to the Bank to draw on the
Letter of Credit, and the proceeds of the Letter of Credit may be applied by
Sublessor against any Rent payable by Sublessee under this Sublease that is not
paid when due and to pay for all losses and damages that Sublessor has suffered
or that Sublessor reasonably estimates that it will suffer as a result of any
breach or default by Sublessee under this Sublease. Any unused proceeds shall be
deemed held by Sublessor as security in accordance with applicable laws, but
need not be segregated from Sublessor’s other assets; provided, however, that if
Sublessee thereafter provides a replacement Letter of Credit that fully complies
with the requirements of this Section 4.4, then any non-applied proceeds then
being held by Sublessor shall be returned to Sublessee within five (5) business
days after Sublessor’s receipt of such replacement Letter of Credit. Sublessor
agrees to pay to Sublessee within thirty (30) days after the expiration of the
Term of this Sublease the amount of any proceeds of the Letter of Credit
received by Sublessor and not applied against any Rent payable by Sublessee
under this Sublease, or not used to pay for any losses and damages suffered by
Sublessor (or reasonably estimated by Sublessor that it will suffer) as a result
of any breach or default by Sublessee under this Sublease; provided, however,
that if before the Letter of Credit Expiration Date a voluntary petition is
filed by Sublessee, or an involuntary petition is filed against Sublessee by any
of Sublessee’s creditors, under the Bankruptcy Code, then Sublessor shall not be
obligated to make such payment in the amount of the unused Letter of Credit
proceeds until either all preference issues relating to payments under this
Sublease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.
(e)    Sublessee acknowledges and agrees that Sublessor is entering into this
Amendment in material reliance on the ability of Sublessor to draw on the Letter
of Credit on the occurrence of any breach, default or failure to perform on the
part of Sublessee under this Sublease beyond all applicable notice and cure
periods. If Sublessee shall breach or fail to perform any provision of this
Sublease or otherwise be in default under this Sublease beyond all applicable
notice and cure periods, Sublessor may, but without obligation to do so, and
without notice to Sublessee, draw on the Letter of Credit, in part or in whole,
to cure any breach or default of Sublessee and to compensate Sublessor for any
and all damages of any kind or nature sustained or which Sublessor reasonably
estimates that it will sustain resulting from Sublessee’s breach or default and
to which Sublessor is entitled under this Sublease, including any damages that
accrue upon termination of this Sublease under this Sublease and/or Section
1951.2 of the California Civil Code or any similar provision. The use,
application, or retention of any proceeds of the Letter of Credit, or any
portion of it, by Sublessor shall not prevent Sublessor from exercising any
other right or remedy provided by this Sublease or by any applicable law, it
being intended that Sublessor shall not first be required to proceed against the



--------------------------------------------------------------------------------



Letter of Credit, and shall not operate as a limitation on any recovery to which
Sublessor may otherwise be entitled. Sublessee agrees not to interfere in any
way with payment to Sublessor of the proceeds of the Letter of Credit, following
a draw properly made by Sublessor of any portion of the Letter of Credit. No
condition or term of this Sublease shall be deemed to render the Letter of
Credit conditional to justify the issuer of the Letter of Credit in failing to
honor a drawing on such Letter of Credit in a timely manner. Sublessee agrees
and acknowledges that (1) the Letter of Credit constitutes a separate and
independent contract between Sublessor and the Bank; (2) Sublessee is not a
third party beneficiary of such contract; (3) Sublessee has no property interest
whatsoever in the Letter of Credit; and (4) if Sublessee becomes a debtor under
any chapter of the Bankruptcy Code, neither Sublessee, any trustee, nor
Sublessee’s bankruptcy estate shall have any right to restrict or limit
Sublessor’s claim or rights to the Letter of Credit by application of Section
502(b)(6) of the U.S. Bankruptcy Code or otherwise.
(f)    In addition, Sublessor, or its then managing agent, shall have the right
to draw down an amount up to the face amount of the Letter of Credit if any of
the following shall have occurred or be applicable:
(i) Sublessor states that such amount is due to Sublessor under the terms and
conditions of this Sublease, provided that if Sublessor is prevented from
delivering a notice of default to Sublessee for any reason, including, without
limitation, because Sublessee has filed a voluntary petition, or an involuntary
petition has been filed against Sublessee, under the Bankruptcy Code
(hereinafter defined), then no such notice and cure period shall be required;
(ii) Sublessee has filed a voluntary petition under any chapter of the U.S.
Bankruptcy Code or any similar state law (collectively, the “Bankruptcy Code”);
(iii) Sublessee has assigned any or all of its assets to creditors in accordance
with any federal or state laws;
(iv) an involuntary petition has been filed against Sublessee or any guarantor
of Sublessee’s obligations under this Sublease under any chapter of the
Bankruptcy Code, which petition is not dismissed within sixty (60) days after
the date it is filed; provided, however, that if Sublessee is still operating
its business in this Subleased Premises and this Sublease has not been
terminated, Sublessor may draw upon the Letter of Credit only to the extent such
amount is due Sublessor under the terms of this Sublease or the guaranty of this
Sublease; or
(v) the Bank has notified Sublessor that the Letter of Credit will not be
renewed or extended through the Letter of Credit Expiration Date and Sublessee
fails to provide Sublessor with a new Letter of Credit within thirty (30) days
prior to the expiration of the Letter of Credit; or
(vi) the Bank does not meet the standard for an Acceptable Issuing Bank and
Sublessee has not delivered a replacement Letter of Credit form an Acceptable
Issuing Bank within the earlier of (i) thirty (30) days after notice from
Sublessor that the Bank does not meet the standard for an Acceptable Issuing
Bank, or (ii) thirty (30) days after Sublessee’s receipt of notice that the Bank
is declared insolvent or taken over for any reason by the Federal Deposit
Insurance Corporation or any other governmental agency.
(g)    Sublessee may, from time to time, replace any existing Letter of Credit
with a new Letter of Credit if the new Letter of Credit:
(i)    Becomes effective at least 30 days before expiration of the Letter of
Credit that it replaces;
(ii)    Is in the applicable Letter of Credit Amount;
(iii)    Is issued by an Acceptable Issuing Bank or a Bank otherwise acceptable
to Sublessor in its reasonable discretion; and



--------------------------------------------------------------------------------



(iv)    Otherwise complies with the requirements of this Section 4.4 and all
subsections thereof.
(h)    Sublessor and Sublessee acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal of it or any proceeds
applied by Sublessor as provided in this Sublease be (1) deemed to be or treated
as a “security deposit” within the meaning of California Civil Code Section
1950.7, (2) subject to the terms of Section 1950.7, or (3) intended to serve as
a “security deposit” within the meaning of Section 1950.7. Sublessor and
Sublessee (1) agree that Section 1950.7 and any and all other laws, rules, and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy to the Letter of Credit,
and (2) waive any and all rights, duties, and obligations either party may now
or in the future have relating to or arising from the Security Deposit Laws.
(i)     On the first (1st) day following the nineteenth (19th) month of the
Term, the Letter of Credit Amount shall, subject to the last sentence of this
paragraph, be reduced to Three Hundred Fifteen Thousand Dollars ($315,000.00),
but only if (a) as of such date Sublessee is not in default under this Sublease
and (provided, that, if Sublessee is in default hereunder on such date, the
Letter of Credit Amount shall, subject to the last sentence of this paragraph,
be reduced promptly following Sublessee’s cure of such default, subject to the
following clause (b)), (b) prior to such date Sublessee has not been in default
under this Sublease beyond applicable notice and cure periods more than twice.
In order to affect such reduction, Sublessee shall provide an amendment to the
existing Letter of Credit or a replacement Letter of Credit for the revised
Letter of Credit Amount, provided the same comply with the applicable
requirements of this Section 4.3 and all subsections thereof.
4.4    Payments of Rent. Rent shall be payable without notice or demand and
without any deduction, offset, or abatement, in lawful money of the United
States of America. Rent shall be paid as of the Term Commencement Date directly
to Sublessor at Bayer HealthCare, LLC, 800 Dwight Way, Berkeley, CA 94701, or at
such other address as may be designated in writing by Sublessor. If Sublessee
fails to pay any Rent under this Sublease within five (5) days after the same
becomes due and payable, in addition to the delinquent Rent, Sublessee shall pay
a late charge to Sublessor in the amount of five percent (5%) of the late
payment not as a penalty, but rather in consideration of the administrative
costs, expenses, loss of use of funds, and other losses which Sublessee shall
incur as a result of the late payment (provided that such charge shall be
imposed with respect to the first occurrence of such a delinquency in any twelve
(12)-month period only if Sublessee to fails cure such delinquency within five
(5) days of written notice from Sublessor thereof). In addition, interest shall
be paid by Sublessee to Sublessor on any late payments of Rent from the date due
until paid at a rate equal to the lesser of (a) ten percent (10%), or (b) at the
highest amount permitted under applicable law (the “Interest Rate”).
5.    Master Lease.
5.1    Sublessee acknowledges that it has read and is familiar with the terms of
the Master Lease and agrees that this Sublease shall be subject in all respects
to the terms of, and the rights of the Master Landlord under, the Master Lease,
and that any termination of the Master Lease shall likewise terminate this
Sublease and all sub-subtenancies and other occupancy rights of persons claiming
by, through or under Sublessee. Sublessee understands and agrees to be subject
to and bound by all of the covenants, agreements, terms, provisions and
conditions of the Master Lease, subject to the modifications contained in this
Section 5 and in Section 6 hereof. The terms, conditions and respective
obligations of Sublessor and Sublessee to each other under this Sublease shall
be the terms of the Master Lease, except as modified in this Section 5 and in
Section 6 hereof, or as otherwise specifically set forth to the contrary in this
Sublease, and except that: (a) except as otherwise provided herein, wherever in
the Master Lease the word “Tenant” appears, for the purposes of this Sublease,
the word “Sublessee” shall be substituted; (b) except as otherwise provided
herein, wherever in the Master Lease the word “Lease” appears, for the purposes
of this Sublease, the word “Sublease” shall be substituted; (c) except as
otherwise provided herein, wherever in the Master Lease the word “Landlord”
appears, for the purposes of this Sublease, the word “Sublessor” shall be
substituted; (d) wherever in the Master Lease the word “Premises” appears, for
purposes of incorporation into this Sublease, the word “Subleased Premises”
shall be substituted; (e) wherever in the Master Lease the phrase “Commencement
Date” appears, for the purposes of this Sublease, the phrase “Commencement Date”
shall be substituted; (f) wherever in the Master Lease the words “Tenant Party”
appear, for the purposes of this Sublease, the words “Sublessee Party” shall be
substituted; (g) wherever in the Master Lease



--------------------------------------------------------------------------------



the phrase “Expiration Date” appears, for the purposes of this Sublease, the
phrase “End Date” shall be substituted; (h) in the last sentence of Section 5.D
of the Master Lease, in the first grammatical paragraph of Section 12.C of the
Master Lease, and in Sections 8.A, Article 13, Section 26.C, Section 27.B,
Section 27.C and 27.D of the Master Lease wherever the word “Landlord” appears,
for purposes of incorporation into this Sublease, the words “Master Landlord
and/or Sublessor” shall be substituted; (i) in Sections 5.C, 5.D (excluding the
last two sentences), 7.A, the sixth and last sentences of Section 7.B, 8.D, the
first grammatical paragraph of Article 9, the third sentence of the second
grammatical paragraph of Article 9, Sections 12.B and 12.C, Article 26
(excluding Section 26.C), Article 28, and Sections 29.L, 29.O and 30.A of the
Master Lease wherever the word “Landlord” appears (other than the third to last
sentence of Section 7.A), for purposes of incorporation into this Sublease, the
words “Master Landlord” shall be substituted; (j) in Article 21 of the Master
Lease, wherever the word “Lease” appears, for purposes of incorporation into
this Sublease, the words “Sublease and/or Master Lease” shall be substituted;
and (k) for purposes of Article 21 of the Master Lease, as incorporated herein,
Sublessor shall have no liability or responsibility for the acts or omissions of
Master Landlord or anyone claiming by, through or under Master Landlord
including, without limitation, any lender, trust deed holder or mortgagee of
Master Landlord. Except as modified in this Section 5 and in Section 6 hereof,
or except as specifically set forth to the contrary in this Sublease, the
covenants, agreements, terms, provisions and conditions of the Master Lease are
made a part of and incorporated into this Sublease as if recited herein in full.
5.2    Incorporation of any Master Lease provision into this Sublease where
reference to "Landlord" is deemed under Section 5.1 above to refer to "Master
Landlord" is for convenience only and does not mean, and shall not be construed
to mean, that Master Landlord has any obligation to perform or observe the
provision in favor of or for the benefit of Sublessee, that Sublessee is a third
party beneficiary of such provision, or that Sublessor has any obligation to
cause Master Landlord to perform or observe such provision. Sublessee
acknowledges and agrees that Sublessor is not in a position to render any of the
services or to perform any of the obligations required of Master Landlord by the
terms of the Master Lease and that Sublessee does not guaranty Master Landlord’s
performance of any such obligations. Therefore, notwithstanding anything to the
contrary contained in this Sublease, and notwithstanding the incorporation into
this Sublease of any portions of the Master Lease that would place any such
obligation onto Sublessor, Sublessee agrees that Sublessor shall have no
obligation whatsoever to provide, render or otherwise make available to
Sublessee any of the services or obligations of the Master Landlord under the
Master Lease, whether or not such obligations or services are incorporated into
this Sublease. This Sublease shall remain in full force and effect
notwithstanding Master Landlord’s failure or refusal to comply with any of the
provisions of the Master Lease and Sublessee shall pay the Base Rent and
Additional Rent, all other Rent, and all other charges provided for herein
without any abatement, deduction or offset whatsoever.
5.3    Sublessee recognizes that, wherever Sublessor has a right under this
Sublease by virtue of the incorporation of the terms of the Master Lease herein,
Master Landlord shall also have the right of consent under the Master Lease with
respect to the item in question (including, without limitation, consent to an
assignment of this Sublease or the subletting of the Subleased Premises, and
consent to Alterations or improvement of any portion of the Subleased Premises).
In such cases, if requested in writing by Sublessee, Sublessor agrees to request
such consent on behalf of Sublessee at Sublessee’s sole cost and expense without
liability or obligation to Sublessor. Sublessor shall not be liable to
Sublessee, nor shall Sublessee have any claim against Sublessor, for any failure
by the Master Landlord to give such consent, and whenever Master Landlord
withholds its consent or approval Sublessor’s withholding of Sublessor’s consent
or approval by reason thereof shall conclusively be deemed reasonable. If
Sublessee notifies Sublessor in writing that Sublessee believes Master Landlord
has defaulted in a specific obligation or obligations under the Master Lease
beyond all applicable notice and cure periods afforded under the Master Lease
and Sublessor concurs that such default has occurred, Sublessor will use
commercially reasonable efforts to enforce the applicable Master Lease
provision(s) against Master Landlord so as to cause Master Landlord to cure such
default, but in no event shall Sublessor be required to commence a legal action,
arbitration or other proceeding to enforce the applicable Master Lease
provision(s) against Master Landlord; provided, however, if (a) Sublessee in
good faith notifies Sublessor in writing that Master Landlord is in default
(beyond all applicable cure periods) of Master Landlord’s covenants under
Section 7.C and Articles 10 and 11 of the Master Lease to abate Rent as provided
therein, Master Landlord’s covenants under Articles 10 and 11 of the Master
Lease to repair or restore the Subleased Premises in the event Master Landlord
or Sublessor does not terminate the Master Lease as provided therein, Master
Landlord’s repair and maintenance covenants under Section 12.B of the Master
Lease, or Master Landlord’s quiet enjoyment covenants under Article 21 of the
Master Lease (any such default(s), a “Master Landlord Default”), (b) Sublessee
is not in default under this



--------------------------------------------------------------------------------



Sublease, and (c) the following assignment would not put Sublessor in default
under the Master Lease, Sublessor, at Sublessee’s written request, shall assign
to Sublessee such rights of Sublessor under the Master Lease as are necessary
for Sublessee to enforce said provisions of the Master Lease against Master
Landlord solely with respect to the applicable Master Landlord Default. At
Sublessor’s sole option, said assignment shall be deemed rescinded and of no
force or effect upon the first to occur of (i) Sublessee’s default under this
Sublease, or (ii) the expiration or sooner termination of this Sublease, and in
either such event Sublessee shall execute such assignment documents as are
reasonably required by Sublessor to assign back to Sublessor all rights
previously assigned to Sublessee. Sublessee shall indemnify, defend (with
counsel acceptable to Sublessor) and hold Sublessor harmless from and against
any and all losses, expenses (including, without limitation, reasonable
attorneys’ fees and disbursements), damages, actions, suits, proceedings,
demands, claims and liabilities arising out of or in any way related to the
assignments described above or Sublessee’s enforcement or attempted enforcement
of the Master Lease including, without limitation, any action, proceeding or
arbitration taken or instituted by Sublessee involving Master Landlord and/or
Sublessor. The foregoing indemnity shall survive the End Date.
5.4    Sublessee acknowledges and agrees that Sublessor shall have the right to
make all elections, exercise or elect not to exercise any rights, and to give or
withhold any consents under the Master Lease which are afforded to the “Tenant”
under the Master Lease. Sublessee covenants not to take any action or do or
perform any act or fail to perform any act which would result in the failure or
breach of any of the covenants, agreements, terms, provisions or conditions of
the Master Lease on the part of the “Tenant” thereunder.
6.    Variations from Master Lease. As between Sublessor and Sublessee, the
following covenants, agreements, terms, provisions and conditions of the Master
Lease are hereby modified or not incorporated herein, as applicable:
6.1    Time Allowances; Consents. Subject to the second sentence of Section 4.2
above, Sublessee shall perform all obligations which are imposed on Sublessee by
way of incorporation of the Master Lease into this Sublease on or before the
date which is five (5) days prior to the date on which Sublessor is required to
perform such obligation as “Tenant” under the Master Lease. All time limits,
cure periods, notice periods and the like which are incorporated herein from the
Master Lease shall expire on the date which is five (5) days prior to the date
on which such periods expire with respect to Sublessor as “Tenant” under the
Master Lease.
6.2    Master Lease Deletions. With respect to the rights and obligations of
Sublessor and Sublessee under this Sublease, all Sections of the Master Lease
are included except for the following Sections which are deleted and are not
operative as between Sublessor and Sublessee: Sections 1.1.A, B, G, H, I, J, K,
L, M, N, R and Q; Article 2 (excluding the last sentence thereof), Section 3.A;
the words “except as provided in Section 5.B below” contained in the first
sentence of Section 5.A, the second grammatical paragraph of Section 5.A,
Section 5.B, Section 5.E, Section 5.F; the last grammatical paragraph of Section
7.C; the last three sentences of the last grammatical paragraph of Article 9;
Section 12.C (excluding the first grammatical paragraph); the first, third,
seventh and eighth sentences of Article 17; and Articles 19, 20, 23, 24;
Sections 29.J and 30.J; Articles 31, 32 and 33; Schedule 1; and Exhibit D.
6.3    Damage and Destruction; Condemnation. Should the Subleased Premises or
any part thereof be damaged or destroyed by any cause, in whole or in part, or
taken in whole or in part by any governmental authority in condemnation or
otherwise, Sublessor shall have no obligation whatsoever to rebuild, repair or
restore any of the same. In any of such events: (i) this Sublease shall remain
in effect so long as the Master Lease remains in effect provided, however, if
Sublessor is entitled to terminate the Master Lease under Article 10 or 11 of
the Master Lease and elects not to do so, then Sublessee shall have the right to
terminate this Sublease by written notice to Sublessor delivered within fifteen
(15) days after Sublessor notifies Sublessee in writing that Sublessor has
elected not to terminate the Master Lease under Article 10 or 11, as applicable;
(ii) Monthly Rent shall be abated as between Sublessor and Sublessee in the same
manner, if any, regarding the Subleased Premises as it is actually abated for
Sublessor as “Tenant” under the Master Lease; (iii) irrespective of whether or
not the Subleased Premises are affected, this Sublease shall terminate if and
when the Master Lease is terminated by Master Landlord or Sublessor pursuant to
Article 10 or 11 of the Master Lease; (iv) Sublessor shall have no obligations
or liability whatsoever as a result of Master Landlord’s failure to rebuild or
otherwise comply with the requirements of the Master Lease; (v) Subject to
Section 24 below, Sublessor shall have the right to exercise or refrain from
exercising Sublessor’s right to terminate the Master Lease, irrespective of
whether or not the Subleased Premises are damaged, destroyed, or taken in whole
or in part, and on any such termination, this



--------------------------------------------------------------------------------



Sublease shall likewise terminate; and (vi) Sublessee shall be obligated to make
all payments and perform all acts required of Sublessor as “Tenant” under the
Master Lease with respect to the Subleased Premises including, without
limitation, with regard to any personal property or Alterations. Sublessor shall
have no obligation or responsibility to enforce its rights to terminate the
Master Lease or to abate any rent payable under the Master Lease, and without
limiting Sublessor’s obligations under Section 5.3, shall in no event be
required to make a claim against or file a suit against Master Landlord should
Master Landlord refuse to so terminate the Master Lease or abate rent payable
under the Master Lease.
6.4    Performance of Master Lease by Sublessee. Except for Sublessor’s
obligation under the Master Lease to pay “Base Rent” to Master Landlord,
Sublessee agrees to perform all of Sublessor’s obligations under the Master
Lease (as incorporated herein) pertaining to the Subleased Premises arising from
and after the Term Commencement Date including, without limitation, all repair
and maintenance obligations, all insurance obligations, all obligations to pay
utility charges and taxes, all indemnification obligations of Sublessor
thereunder, and any liability accruing from Sublessee’s failure to pay the same
when due thereunder. Sublessee agrees that whenever the consent of Master
Landlord is required under the terms of the Master Lease with respect to any
action (whether or not the respective portion of the Master Lease is
incorporated into this Sublease), Sublessee shall obtain the prior written
consent of Sublessor (which consent by Sublessor shall not be unreasonably
withheld to the extent Master Landlord’s consent shall not be unreasonably
withheld under the terms of the Master Lease) and Master Landlord prior to
taking such action and that Sublessor shall, in no event, be liable to Sublessee
for any claim, liability, loss, expense or damages whatsoever in the event
Master Landlord should fail to give its consent. Sublessee shall promptly
deliver to Sublessor copies of any and all notices or other correspondence
received by Sublessee from Master Landlord if the notice or other correspondence
does not show on its face that Sublessor is also receiving the notice or
correspondence. In no event shall Sublessor be liable to Sublessee for any
liability, loss, or damage whatsoever if Master Landlord should fail to perform
its obligations under the Master Lease, nor shall Sublessee be entitled to
withhold the payment of Rent or terminate this Sublease. Except as may be
expressly set forth in this Sublease, Sublessor shall have no obligations to
Sublessee with respect to the Subleased Premises or Master Landlord’s
obligations under the Master Lease. Except as set forth in Section 5.3 hereof,
Sublessor shall have no obligation or responsibility to enforce the Master Lease
against Master Landlord, and shall in no event be required to make a claim
against or file a suit against Master Landlord should Master Landlord default in
its obligations under the Master Lease.
6.5    Use; Surrender. Sublessee shall use the Subleased Premises for the uses
expressly permitted under the Master Lease and for no other uses or purposes. In
no event shall Sublessee use the Subleased Premises for any use prohibited by
the Master Lease or by law. Sublessee is responsible for determining whether or
not the Applicable Requirements, in particular the zoning, are appropriate for
Sublessee’s intended use, and acknowledges that past uses of the Subleased
Premises may no longer be allowed. Sublessee shall not commit, or permit to be
committed by or on behalf of Sublessee or any of its employees, agents,
contractors, subcontractors, visitors, invitees, licensees, sublessees or
assigns (each, a “Sublessee Party”; collectively, “Sublessee Parties”), on the
Subleased Premises, any act or omission that is unlawful or that violates any
term, condition or provision of the Master Lease. Sublessee shall not use or
permit the use of the Subleased Premises in a manner that is unlawful or creates
damage, waste or a nuisance, or that disturbs owners or occupants of, or causes
damage to, neighboring properties. Upon the natural expiration of the Term of
this Sublease, Sublessee shall surrender and deliver up the Subleased Premises
to Sublessor in the condition required under the terms of the Master Lease
(including, without limitation, if required by Master Landlord pursuant to the
terms of the Master Lease, the removal of any or all improvements, additions, or
Alterations made by Sublessor and/or Sublessee to any part of the Subleased
Premises). The foregoing is in addition to Sublessee’s obligations under Article
14 of the Master Lease as it has been incorporated into this Sublease.
Sublessee’s surrender obligations under this Sublease shall further include,
without limitation, (a) removal of all cabling, wiring, equipment and signs of
or serving Sublessee or the Subleased Premises, wherever located, and (b) the
repair of all damage caused by the removal and restoration of the Subleased
Premises. Sublessee shall indemnify, defend (with counsel acceptable to
Sublessor) and hold Sublessor harmless from and against any and all claims,
causes of action, suits, proceedings, demands, judgments, damages, liabilities,
losses, costs, and expenses (including, without limitation, reasonable
attorneys’ and experts’ fees and costs) which arise from or are in any way
connected with the obligations of the “Tenant” under the Master Lease to: (1)
remove all Alterations or other property under the Master Lease on the
expiration or sooner termination of the Master Lease, (2) repair all damage
caused by any such removal, and/or (3) restore the Subleased



--------------------------------------------------------------------------------



Premises on the expiration or sooner termination of the Master Lease. The
provisions of this Section 6.5 shall survive the End Date.
6.6    Signs. Except for signage approved in writing by Master Landlord pursuant
to the Master Lease, Sublessee shall have no right to maintain any signage at
any location in, on or about the exterior of the Subleased Premises, Building or
Project and shall not display or erect any sign, display or other advertising
material that is visible from the exterior of the Subleased Premises when viewed
from adjacent public streets, unless such signage is approved by Master Landlord
pursuant to the Master Lease. Any signage which Sublessee desires to install in,
on or about the Subleased Premises, Building or Project, and any changes to such
signage once installed, shall be subject to Master Landlord’s prior written
approval (pursuant to the Master Lease) as to the design, size, color, material,
content, location and illumination, shall be appropriate for a first-class
office building in the Project, shall be in conformity with the overall design
and ambiance of the Project, and shall comply with all applicable Laws.
Sublessee shall be responsible for obtaining any governmental permits or
approvals required for its signage, all at Sublessee’s sole cost and expense.
Sublessee’s repair, maintenance, construction and/or improvement of its signage
shall be at its sole cost and expense and shall comply with all applicable Laws,
the requirements applicable to construction of Alterations pursuant to this
Sublease, and such other rules, procedures and requirements as Master Landlord
shall impose with respect to such work, including insurance coverage in
connection therewith. Any cost or reimbursement obligations of Sublessee under
this Section, including with respect to the installation, maintenance or removal
of Sublessee’s signage, shall survive the expiration or earlier termination of
this Sublease. Upon the End Date, at Sublessee’s sole cost and expense,
Sublessee shall remove from the Premises, Building and Project all of
Sublessee’s signage wherever located and shall repair and restore to good
condition the areas of the Premises, Building or Project on which the signage
was located or that were otherwise affected by such signage or the removal
thereof, or at Master Landlord’s or Sublessor’s election, Master Landlord or
Sublessor may perform any such removal and/or repair and restoration and
Sublessee shall pay Master Landlord or Sublessor, as the case may be, the
reasonable cost thereof within thirty (30) days after Master Landlord’s or
Sublessor’s demand. If any signs, projections, awnings, signals or
advertisements are installed by Sublessee in violation of this Section or in
violation of the Master Lease, or done by Sublessee through any person, firm or
corporation not approved in writing by Master Landlord, Master Landlord or
Sublessor shall have the right to remove such signs, projections, awnings,
signals or advertisements without being liable to the Sublessee by reason
thereof and Sublessor may charge the cost of such removal to Sublessee as
Additional Rent under this Sublease, payable within five (5) days of Sublessor’s
written demand therefor.
Sublessee shall be solely responsible for installing, repairing, maintaining and
removing all of its signs, wherever located, in compliance with the terms of the
Master Lease. Sublessee shall indemnify, defend (with counsel acceptable to
Sublessor) and hold Sublessor harmless from and against any and all claims,
causes of action, suits, proceedings, demands, judgments, damages, liabilities,
losses, costs, and expenses (including, without limitation, reasonable
attorneys’ and experts’ fees and costs) which arise from or are in any way
connected with the installation, repair, maintenance or removal of any signs of
Sublessee in, on or about the Subleased Premises. The provisions of this Section
6.6 shall survive the End Date.
7.    Indemnification. Sublessee shall indemnify, defend (with counsel
reasonably acceptable to Sublessor) and hold Sublessor harmless from and against
any and all claims, causes of action, suits, proceedings, demands, liabilities,
judgments, damages, losses, costs and expenses (including, without limitation,
reasonable attorneys’ and experts’ fees and costs) to the extent that may at any
time or times be threatened, asserted or brought by a third party against
Sublessor, or suffered or incurred by Sublessor, and to the extent based on,
arising from or in any way connected with (a) failure of Sublessee to perform
any of the covenants, agreements, terms, provisions or conditions contained in
the Master Lease that, by reason of the provisions of this Sublease, Sublessee
is obligated to perform, (b) failure of Sublessee to perform any of the
covenants, agreements, terms, provisions or conditions contained in this
Sublease on the part of Sublessee to be performed, (c) the use or occupancy of
the Subleased Premises by Sublessee or any Sublessee Party or any act or
omission on or about the Subleased Premises, or (d) the conduct or operation of
Sublessee’s business in or about the Subleased Premises, except in each of the
above cases to the extent that the third party claim is found by a court of
competent jurisdiction to be the result of Sublessor’s gross negligence or
willful misconduct or Sublessor’s breach of this Sublease or Sublessor’s breach
of the Master Lease not arising from Sublessee’s acts or omissions including,
without limitation, Sublessee’s default under this Sublease. The provisions of
this Section 7 shall survive the End Date.



--------------------------------------------------------------------------------



8.    Sublessee’s Insurance. Sublessee shall obtain and maintain, with respect
to the Subleased Premises, at Sublessee’s sole cost and expense, all policies of
commercial general liability insurance required of the “Tenant” under the Master
Lease, with the policy limits and in the form required under the Master Lease.
Sublessor and Master Landlord shall be named as additional insureds on such
policy or policies, and Sublessee shall provide Sublessor and Master Landlord
with satisfactory evidence of such policies prior to the any entry onto the
Subleased Premises and prior to commencement of the Term of this Sublease, and
thereafter promptly after request by Sublessor or Master Landlord. In addition,
Sublessee shall obtain and maintain, at its sole cost and expense, all other
policies of insurance required of the “Tenant” under the Master Lease (with the
policy limits and in the form required under the Master Lease) including,
without limitation, a policy or policies of full replacement cost “special form”
property insurance on all of its personal property, including removable trade
fixtures, located in the Subleased Premises and on all additions and
improvements (including fixtures) to the Subleased Premises installed by or on
behalf of Sublessee.
9.    Sublessor Default. For purposes of this Sublease, Sublessor shall not be
deemed in default hereunder unless and until Sublessee shall first deliver to
Sublessor thirty (30) days' prior written notice, and Sublessor shall fail to
cure said default within said thirty (30) day period, or in the event Sublessor
shall reasonably require in excess of thirty (30) days to cure said default,
shall fail to commence said cure with said thirty (30) day period, and
thereafter diligently prosecute the same to completion.
10.    Sublessee Defaults. Each of the following events is a material default
and a breach of this Sublease by Sublessee:
10.1    If Sublessee files a petition in bankruptcy, insolvency, dissolution or
for the reorganization or arrangement under the laws of the United States or of
any state, or voluntarily takes advantage of any such law or act or is dissolved
or makes an assignment for the benefit of creditors.
10.2    If Sublessee fails to pay Sublessor any Rent or other charge as and when
it becomes due hereunder, where such failure continues for three (3) days after
written notice (provided, that Sublessor shall only be required to give one (1)
such notice in any calendar year).
10.3    If Sublessee fails to perform any of its other obligations under this
Sublease for a period of thirty (30) days after written notice thereof by
Sublessor to Sublessee and Sublessee fails to cure the default within that
thirty (30) day period; or if such performance cannot be reasonably had within
such thirty (30) day period, Sublessee has not in good faith commenced such
performance within such thirty day period or has not diligently proceeded
therewith to completion.
11.    Remedies. Sublessor shall have against Sublessee for Sublessee’s default
under this Sublease the same rights and remedies that Master Landlord has under
the Master Lease against Sublessor for Sublessor’s default thereunder (whether
or not the applicable portion of the Master Lease conferring such rights and
remedies has been incorporated into this Sublease). In addition, and without
limitation of the foregoing, should any one or more of the defaults described in
Section 10.1 hereof occur, Sublessor shall have the right (but not the
obligation) to:
11.1    Cure any such default, and Sublessee shall reimburse Sublessor
immediately upon demand for all costs (including costs of settlements, defense,
court costs and attorneys’ fees) which Sublessor may incur in effecting the cure
of such default;
11.2    Immediately terminate this Sublease and Sublessee’s interest in the
Subleased Premises and re-enter and retake possession of the Subleased Premises;
and/or
11.3    Exercise any and all rights and remedies now or hereafter afforded a
landlord under applicable California law, including but not limited to: (A) all
of the remedies afforded under Section 1951.2 of the California Civil Code (or
any successor statute or similar applicable statute), specifically including
Subsection (a)(3) thereof with respect to recovering the worth at the time of
award of the amount by which the unpaid Rent for the balance of the term of this
Sublease after the time of award exceeds the amount of such rental loss that
Sublessee proves could be reasonably avoided; and it is expressly agreed that an
interest rate of ten percent (10%) per annum is to be used in computing the



--------------------------------------------------------------------------------



“worth at the time of award” with respect to the damages recoverable under
Subsections (a)(1) and (a)(2) of Section 1951.2 of the California Civil Code and
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus 1% is to be used in computing the “worth at the time of award” with
respect to the damages recoverable under Subsection (a)(3) of Section 1951.2 of
the California Civil, and (B) notwithstanding any abandonment of the Subleased
Premises by Sublessee, the remedy afforded under Section 1951.4 of the
California Civil Code (or any successor statute or similar applicable statute)
of continuing this Sublease in effect and recovering from Sublessee, the Rent
and other amounts payable hereunder as they become due under this Sublease.
12.    Repair of Damage. Sublessee shall promptly repair at its sole expense any
damage to the Subleased Premises caused by Sublessee or any Sublessee Party,
subject to the terms of the Master Lease.. If Sublessee fails to perform its
repair obligations hereunder, Sublessor may enter upon the Subleased Premises
after 10 days prior written notice to Sublessee (except in the case of an
emergency, in which case no notice shall be required), perform such obligations
on Sublessee’s behalf, and put the Subleased Premises in such good order,
condition and repair as will cure the default, and Sublessee shall promptly pay
to Sublessor a sum equal to 115% of the reasonable cost thereof.
13.    Holdover. Sublessee shall have no right to occupy or otherwise retain
possession of the Subleased Premises or any part thereof beyond the End Date. If
Sublessee remains in occupancy or possession of the Subleased Premises or any
part thereof after the End Date, such occupancy or possession shall be a
tenancy-at-sufferance at a monthly rent, prorated on a daily basis, due from
Sublessee equal to all amounts which Master Landlord is charging Sublessor under
the Master Lease (including without limitation, all increased Monthly Rent,
Operating Expenses, Taxes and other charges due Master Landlord under the Master
Lease, whether or not such sums are paid by Sublessee hereunder during the Term
of this Sublease) by reason of such holdover. In addition, Sublessee shall pay
Sublessor, upon demand, all damages sustained by Sublessee on account of
Sublessee’s holding over in the Subleased Premises including, without
limitation, all amounts claimed by Master Landlord against Sublessor for
indemnification, consequential loss and otherwise with respect to the Subleased
Premises or otherwise pursuant to the Master Lease. It is the intention of the
parties that if Sublessee holds over Sublessor shall bear no costs or expenses
under the Master Lease or otherwise by reason of such holdover. Nothing
contained herein shall be construed as consent by Sublessor to any holding over
by Sublessee or as a limitation of Sublessor’s rights and remedies should
Sublessee hold over. Sublessee shall indemnify, defend (with counsel acceptable
to Sublessor) and hold harmless Sublessor and Master Landlord, and each of them,
from and against all claims, causes of action, suits, proceedings, demands,
liabilities, judgments, damages, losses, costs and expenses (including, without
limitation, reasonable attorneys’ and experts’ fees and costs) arising out of or
in connection with Sublessee’s failure to surrender the Subleased Premises on or
before the End Date in the condition required by the Master Lease (including,
without limitation, any liability or damages sustained by Sublessor as a result
of a holdover of the Premises by Sublessor occasioned by the holdover of the
Subleased Premises by Sublessee). The provisions of this Section 13 shall
survive the End Date.
14.    Notices. All approvals, notices or other communications required or
permitted under this Sublease shall be in writing, and shall be personally
delivered or delivered by overnight commercial carrier, sent next business day
delivery by nationally recognized overnight commercial courier service (such as
FedEx, U.S. Express Mail and UPS). Notice shall be deemed effective upon the
earlier of (a) if personally delivered, on the date of delivery to the address
of the party set forth below, or (b) if delivered by overnight commercial
courier service, on the date of delivery, as shown on the courier’s delivery
receipt. For purposes of this Section 14, a business day is Monday through
Friday, excluding holidays observed by the U.S. Postal Service.



--------------------------------------------------------------------------------



To Sublessor:
Bayer HealthCare, LLC
 
 
800 Dwight Way
 
 
Berkeley, CA 94701
 
 
Attn: Legal Department
 
 
 
 
To Sublessee:
Prior to the Term Commencement Date:
 
 
Aerohive Networks Incorporated
 
 
330 Gibraltar Drive
 
 
Sunnyvale, CA 94089
 
 
Attn: Steve Debenham
 
 
 
 
 
On and after the Term Commencement Date:
 
 
Aerohive Networks Incorporated
 
 
1011 McCarthy Boulevard
 
 
Milpitas, CA 95035
 
 
Attn: Steve Debenham
 

Notice of change of address shall be given by written notice in the manner
detailed in this Section 14. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.


15.    Brokers. Sublessor represents and warrants that it has not dealt with any
broker or finder in connection with the negotiation, execution or consummation
of this Sublease, other than Newmark Cornish & Carey representing Sublessor.
Sublessee represents and warrants that it has not dealt with any broker or
finder in connection with the negotiation, execution or consummation of this
Sublease, other than Newmark Cornish & Carey. Sublessor shall pay Newmark
Cornish & Carey a commission for this transaction in accordance with the terms
of Sublessor’s separate written agreement with Newmark Cornish & Carey. Each
party agrees to indemnify, defend and hold the other party harmless from and
against any and all claims for brokerage commissions or finder’s fees arising
out of the indemnifying party’s acts in connection with this Sublease. The
provisions of this Section 15 shall survive the End Date.
16.    Severability. If any term or provision of this Sublease or the
application thereof to any person or circumstances shall, to any extent, be
invalid and unenforceable, the remainder of this Sublease or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
or provision of this Sublease shall be valid and be enforced to the fullest
extent permitted by law.
17.    Entire Agreement; Waiver. This Sublease contains the entire agreement
between the parties hereto and shall be binding upon and inure to the benefit of
their respective heirs, representatives, successors and permitted assigns. Any
agreement hereinafter made shall be ineffective to change, modify, waive,
release, discharge, terminate or effect an abandonment hereof, in whole or in
part, unless such agreement is in writing and signed by the parties hereto.
18.    Captions and Definitions. Captions to the Sections and Subsections in
this Sublease are included for convenience only and are not intended and shall
not be deemed to modify or explain any of the terms of this Sublease.
19.    Further Assurances. The parties hereto agree that each of them, upon the
request of the other party, shall execute and deliver, in recordable form if
necessary, such further documents, instruments or agreements and shall take such
further action that may be reasonably necessary or appropriate to effectuate the
purposes of this Sublease.
20.    Governing Law. This Sublease shall be governed by and in all respects
construed in accordance with the internal laws of the State of California.



--------------------------------------------------------------------------------



21.    No Tenant Improvement Allowance. Sublessee acknowledges and agrees that
Sublessee is not entitled to any refurbishment, improvement, remodeling or other
allowance under or in connection with this Sublease or the Master Lease (as
incorporated herein).
22.    Use and Transfer of Furniture and Exercise Equipment. During the Term,
Sublessee may use the furniture currently located in the Subleased Premises, as
such furniture is more particularly described on Schedule 1 to the Bill of Sale
attached hereto as Exhibit B as well all kitchen appliances located in the
Subleased Premises (collectively, the “Furniture and Kitchen Appliances”).
Sublessor make no representations or warranties regarding the fitness, quality,
functionality, usability or any other aspect of the Furniture and Kitchen
Appliances, Sublessee assumes the risk of all defects in the Furniture and
Kitchen Appliances and waives all claims against Sublessor arising therefrom,
and Sublessee shall accept the Furniture and Kitchen Appliances in their “AS-IS
“WHERE IS” “WITH ALL FAULTS” condition. Without limitation of the foregoing,
throughout the Term Sublessee shall keep and maintain the Furniture and Kitchen
Appliances in as good condition and state of repair as received, subject to
ordinary wear and tear and casualty in light of the expected use through the End
Date. Sublessee shall not remove or permit the removal of the Furniture and
Appliances from the Subleased Premises. Provided that this Sublease has not
previously terminated and Sublessee is not in default beyond any applicable
notice and cure period under this Sublease as of May 1, 2023, on May 1, 2023
Sublessor shall sell and transfer to Sublessee, for $1.00, the certain furniture
listed on Schedule 1 to the Bill of Sale attached hereto as Exhibit B
(“Furniture Bill of Sale”). Said sale and transfer shall be on “AS-IS “WHERE IS”
“WITH ALL FAULTS” basis and otherwise on the terms and conditions set forth in
Exhibit B. Sublessor and Sublessee shall execute and deliver duplicate originals
of the Furniture Bill of Sale to the other concurrently with the execution of
this Sublease. Provided that Sublessee is not in default beyond any applicable
notice and cure period under this Sublease as of the commencement of the Term,
upon the commencement of the Term Sublessor shall sell and transfer to
Sublessee, for $1.00, the control points for the security access system
installed by Sublessor at the Subleased Premises and certain exercise equipment
listed on Schedule 1 to the Bill of Sale attached hereto as Exhibit C (“EQ Bill
of Sale”). Said sale and transfer shall be on “AS-IS” “WHERE IS” “WITH ALL
FAULTS” basis and otherwise on the terms and conditions set forth in Exhibit C.
Sublessor and Sublessee shall execute and deliver duplicate originals of the EQ
Bill of Sale to the other concurrently with the execution of this Sublease.
23.    Condition Precedent. This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are expressly conditioned upon and subject to Master
Landlord’s prior written consent to this Sublease (the “Master Landlord Consent
to Sublease”). The Master Landlord Consent to Sublease shall be in form and
substance acceptable to each of Sublessor and Sublessee in their respective sole
and absolute discretions provided, however, that Sublessee may not disapprove
(or refuse to sign) the Master Landlord Consent to Sublease because it does not
contain a non-disturbance agreement from Master Landlord. Without limiting the
generality of the foregoing, Sublessor shall have no obligation to take any
action other than requesting consent from Master Landlord, and Sublessor shall
have no obligation to expend any sums in order to obtain Master Landlord’s
consent to this Sublease, and Sublessor shall have no liability for the failure
of Master Landlord to provide consent. If Master Landlord’s Consent has not been
obtained by 5:00 P.M. Pacific time on February 29, 2016 (the “Consent
Deadline”), Sublessee may, at its option, terminate this Sublease upon written
notice to Sublessor and thereafter neither party shall have any further
obligations or liability to the other hereunder, except those obligations that
are expressly stated in this Sublease to survive the End Date; provided that
Sublessor shall return the Letter of Credit and prepaid Rent to Sublessee within
five (5) days following such termination.
24.     Modifications of Master Lease. While this Sublease remains in effect,
Sublessor shall not amend or otherwise modify the Master Lease without the prior
written consent of Sublessee (which consent shall not be unreasonably withheld,
conditioned or delayed) other than amendments or modifications that (a) are
required by the terms of the Master Lease or (b) do not decrease Sublessee’s
rights or increase Sublessee’s obligations under this Sublease and do not
materially and adversely affect Sublessee’s use of the Subleased Premises. In
addition, while this Sublease remains in effect, Sublessor shall not voluntarily
terminate the Master Lease without the prior written consent of Sublessee (which
consent may be withheld in Sublessee’s sole discretion) other than termination
by Sublessor pursuant to a termination right or option set forth in the Master
Lease.
25.    Sublessor’s Representations. Sublessor represents and warrants to
Sublessee as of the date of this Sublease that: (a) the Master Lease has not
been amended or modified and the copy of the Master Lease attached hereto as
Exhibit “D” is a true and correct copy of the Master Lease, (b) the Master Lease
is in full force and effect, and Sublessor is the



--------------------------------------------------------------------------------



“Tenant” thereunder, (c) to Sublessor’s actual knowledge, Sublessor has not
received written notice from Landlord alleging that Sublessor is in default
under the Master Lease as of the date of this Sublease, and (d) to Sublessor’s
actual knowledge, that the work in Sections 5.E and 5.F of the Master Lease was
completed.
26.    Assignment and Subleasing. Notwithstanding anything to the contrary in
this Sublease (including, without limitation, Sections 16.A through 16.F of the
Master Lease as they have been incorporated herein), (a) Sublessee shall have no
right to sublease the Subleased Premises or any part thereof or to assign all or
any part of its interest in this Sublease if Master Landlord elects to recapture
the Subleased Premises or any part thereof or otherwise elects to withhold its
consent to any such proposed sublease or assignment, (b) if Master Landlord
withholds its consent to any such proposed sublease or assignment, then
Sublessor’s withholding of its consent to the same shall conclusively be deemed
reasonable, and (c) Sublessor may withhold its consent to any such proposed
sublease or assignment if, in Sublessor’s opinion, determined in Sublessor’s
sole and absolute discretion with no duty to be reasonable, the proposed
transferee does not have the financial strength and stability to perform all of
the obligations of Sublessee under this Sublease (as they apply to the
transferred space) as and when they fall due.
IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
as of the day and year first above written.
                    
Sublessor:
 
 
BAYER HEALTHCARE, LLC, a Delaware limited liability company
By:
/s/ Alan Stevenson
 
Name:
AlanStevenson
 
Title:
Assistant Secretary
 
Sublessee:
 
 
AEROHIVE NETWORKS INCORPORATED, a Delaware corporation
By:
/s/John Ritchie
 
Name:
John Ritchie
 
Title:
CFO
 






--------------------------------------------------------------------------------




EXHIBIT A
Description of Subleased Premises
(see Exhibit A to the Master Lease)



--------------------------------------------------------------------------------



EXHIBIT B
Furniture Bill of Sale
BILL OF SALE
THIS BILL OF SALE (“Bill of Sale”) is made as of _______________, 2023 (the
“Effective Date”) by and between BAYER HEALTHCARE LLC, a Delaware limited
liability company (“Sublessor”), and AEROHIVE NETWORKS INCORPORATED, a Delaware
corporation (“Sublessee”). Unless otherwise expressly defined in this Bill of
Sale, all initially-capitalized terms used herein shall have the meanings
ascribed to them in the Sublease (as defined below).
RECITALS
THIS BILL OF SALE is entered into with reference to the following facts:
A.    Sublessor and Sublessee have entered into that certain Sublease dated
January ___, 2016 (the “Sublease”) with respect to certain premises located at
1101 McCarthy Boulevard, Milpitas, CA (the “Subleased Premises”) as the same are
more fully described in the Sublease.
B.    Pursuant to the Sublease, Sublessor has agreed to sell and transfer to
Sublessee, and Sublessee has agreed to purchase and accept, the furniture listed
on Schedule 1 to this Bill of Sale (collectively the “Transferred Furniture”).
NOW, THEREFORE, in consideration of One Dollar ($1.00) and the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the receipt and sufficient whereof are hereby acknowledged, the parties agree as
follows:
AGREEMENT
1.SALE AND TRANSFER. Sublessor does hereby sell and transfer to Sublessee, on an
“AS-IS” “WHERE IS” “WITH ALL FAULTS AND DEFECTS” basis, and without recourse or
warranty, and Sublessee does hereby purchase and accept, all of Sublessee’s
right, title and interest in and to the Transferred Furniture.
1.NO WARRANTIES; AS-IS TRANSFER; RELEASE. Sublessee acknowledges and agrees that
(a) Sublessor has not made any representations or warranties of any kind,
express, implied or otherwise, with respect to the Transferred Furniture
including, without limitation, any representation or warranty respecting its
condition, value, merchantability, suitability, state of repair or disrepair or
working or non-working order, or fitness for a particular purpose; (b) Sublessee
is acquiring and does accept the Transferred Furniture on an “AS IS” “WHERE IS”
“WITH ALL FAULTS AND DEFECTS” basis; and (c) that Sublessor shall have no
liability for any fault, defect or failure to operate of the Transferred
Furniture. In addition, Sublessee releases, acquits and discharges Sublessor of
and from, and waives, any and all claims, actions, causes of action, suits,
proceedings, demands, rights, damages, liabilities, costs, or expenses, whether
known or unknown, direct or indirect, foreseeable or unforeseeable, absolute or
contingent (collectively, “Claims”), that Sublessee now has or may have or which
may arise in the future based on or arising out of the condition, state of
repair or disrepair, inadequacy, operation, use or maintenance of the
Transferred Furniture or any part thereof or based on or arising out of any
defect in or fault with the Transferred Furniture. With respect to the release
of claims set forth above, by its signature below, Sublessee waives any rights
it may have under Section 1542 of the California Civil Code, which states: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



--------------------------------------------------------------------------------



2.ATTORNEYS’ FEES. If either party brings suit against the other to enforce or
interptet this Bill of Sale, the prevailing party shall be entitled to
reasonable attorneys’ fees and such other relief as may be awarded by the court.
3.GOVERNING LAW. This Bill of Sale shall be governed by and construed in
accordance with the laws of the State of California.
4.SEVERABILITY. If any provision of this Bill of Sale to any extent is found by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Bill of Sale shall not be affected thereby.
5.ENTIRE AGREEMENT. This Bill of Sale constitutes the entire agreement between
the parties concerning the subject matter hereof and has been entered into in
reliance solely on the contents hereof and thereof. This Bill of Sale may not be
amended or modified except in writing signed by both parties. This Bill of Sale
supersedes any previous agreements concerning the subject matter hereof, written
or oral, between the parties hereto.
6.BINDING EFFECT; SURVIVAL. This Bill of Sale shall be binding upon the heirs,
administrators, executors, successors and assigns of the parties hereto. All
acknowledgments, agreements, releases and waivers made herein by Sublessee shall
survive the execution and delivery of this Bill of Sale.
7.AUTHORITY; COUNTERPARTS; SIGNATURES. Sublessor and Sublessee each warrant to
the other that it is duly authorized to execute this Bill of Sale, and that such
execution is binding upon it without further action or ratification. This Bill
of Sale may be executed in two (2) or more counterparts each of which shall be
deemed an original. This Bill of Sale and any related signature shall be binding
whether created, transmitted or effected by traditional or electronic means.
IN WITNESS WHEREOF, Sublessor and Sublessee have duly executed this Bill of Sale
as of the Effective Date first above written.
Sublessor:
 
 
BAYER HEALTHCARE, LLC, a Delaware limited liability company
By:
 
 
Name:
 
 
Title:
 
 
Sublessee:
 
 
AEROHIVE NETWORKS INCORPORATED, a Delaware corporation
By:
 
 
Name:
 
 
Title:
 
 






--------------------------------------------------------------------------------





Schedule 1
Transferred Furniture
(see attached, excluding Table 5, Gym)



















































--------------------------------------------------------------------------------



First FloorSecond FloorTotal
Space Type
Qty
 
Space Type
Qty
 
Space Type
Qty
 
1
Office Space
 
1
Office Space
 
1
Office Space
 
a
Cubicle
83
a
Cubicle
135
a
Cubicle
218
b
VP Office
3
b
VP Office
9
b
VP Office
12
c
Mgr/Dir Office
12
c
Mgr/Dir Office
51
c
Mgr/Dir Office
63
2
Chairs
 
2
Chairs
 
2
Chairs
 
a
Cubicle
83
a
Cubicle
135
a
Cubicle
218
b
VP
3
b
VP
9
b
VP
12
c
Mgr/Dir
12
c
Mgr/Dir
51
c
Mgr/Dir
63
d
Office (visitor)
36
d
Office (visitor)
138
d
Office (visitor)
174
3
Conf. Rooms
 
3
Conf. Rooms
 
3
Conf. Rooms
 
a
Zion
 
a
Board Room
 
a
Conf. Rooms
 
 
i
Portable Tables
11
 
i
Large Table
1
 
i
Large Tables
3
 
ii
Chairs
29
 
ii
Chairs
18
 
ii
Med Tables
2
 
iii
A/V Equipment
1
 
iii
Ipad
1
 
iii
Small Tables
4
 
iv
Podium
1
 
iv
Video Confer.
1
 
iv
Portable Tables
31
 
v
Credeza
2
 
v
A/V Equipment
1
 
v
Chairs
177
 
vi
Projector
2
 
vi
Refigerator
1
 
vi
Projectors
8
b
Arches
 
 
vii
Projector
1
 
vii
Podiums
2
 
i
Portable Tables
6
b
Training Room
 
 
viii
Credezas
10
 
ii
Chairs
12
 
i
Portable Tables
8
 
ix
Refrigerators
1
 
iii
Credeza
1
 
ii
Chairs
18
 
x
A/V Equipment
5
 
iv
Projector
1
 
iii
Projector
1
 
xi
Ipads
4
c
Bryce Canyon
 
 
iv
Podium
1
 
xii
Video Confer.
3
 
i
Portable Tables
6
 
v
A/V Equipment
1
 
 
 
 
 
ii
Chairs
14
c
Grand Teton
 
 
 
 
 
 
iii
Credeza
1
 
i
Large Table
1
 
 
 
 
 
iv
Projector
1
 
ii
Chairs
16
 
 
 
 
d
Yellowstone
 
 
iii
A/V Equipment
1
 
 
 
 
 
i
Large Table
1
 
iv
Video Confer.
1
 
 
 
 
 
ii
Chairs
8
 
v
Ipad
1
 
 
 
 
e
Yosemite
 
 
vi
Projector
1
 
 
 
 
 
i
Large Table
1
 
vii
Credena
1
 
 
 
 
 
ii
Chairs
16
d
Denali
 
 
 
 
 
 
iii
Ipad
1
 
i
Large Table
1
 
 
 
 


















--------------------------------------------------------------------------------



 
 
iv
Video Confer.
1
 
 
 
ii
Chairs
8
 
 
 
 
 
 
 
 
v
A/V Equipment
1
e
i
Glacier Bay
 
 
 
 
 
 
vi
Credeza
1
 
ii
Medium Table
1
 
 
 
 
 
vii
Projector
1
 
iii
Chairs
7
 
 
 
 
f
Stackable Chairs
 
 
iv
Mini Credeza
1
 
 
 
 
 
i
Chairs
150
f
i
Glacier Bay
 
 
 
 
 
 
ii
Chair Carts
8
 
ii
Medium Table
1
 
 
 
 
g
Front Lobby
 
 
iii
Chairs
7
 
 
 
 
 
i
Reception Desk
1
 
iv
Mini Credeza
1
 
 
 
 
 
ii
Guest Chairs
6
g
Huddle Rooms
 
 
 
 
 
 
iii
Coffee Table
1
 
i
Small Tables
4
 
 
 
 
 
iv
End Table
1
 
ii
Chairs
24
 
 
 
 
 
v
Desk Chair
1
 
iii
Mini Credezas
4
 
 
 
 
 
vi
TV/Monitor
1
 
 
 
 
 
 
 
 
4
Kitchen
 
4
Upperstairs Lobby
 
 
 
a
Tables
18
a
Benches
4
b
Table Chairs
35
b
Chairs
2
c
Bar Stools
5
c
End Table
1
d
Refrigerators
3
 
 
 
e
Microwaves
2
 
 
 
f
Toasters
2
 
 
 
5
Gym
 
 
 
5
CEO Office
 
 
 
a
Ellipticals
2
a
Desk
1
b
Treadmills
2
b
Desk Chair
1
c
Stationary Bikes
2
c
Guest Chairs
4
d
Punching Bag
1
d
Conference Table
1
e
Universal Machines
2
e
Conference Chairs
8
f
Lower Body Mach.
4
f
Ipad
1
g
Upper Body Mach.
5
g
TV
1
h
Bench Press
2
h
Refrigerator
1
i
Dumb Bells
32
i
End Table
1
j
Scale
1
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT C
EQ Bill of Sale
BILL OF SALE
THIS BILL OF SALE (“Bill of Sale”) is made as of January ___, 2016 (the
“Effective Date”) by and between BAYER HEALTHCARE LLC, a Delaware limited
liability company (“Sublessor”), and AEROHIVE NETWORKS INCORPORATED, a Delaware
corporation (“Sublessee”). Unless otherwise expressly defined in this Bill of
Sale, all initially-capitalized terms used herein shall have the meanings
ascribed to them in the Sublease (as defined below).
RECITALS
THIS BILL OF SALE is entered into with reference to the following facts:
A.    Sublessor and Sublessee have entered into that certain Sublease dated
January ___, 2016 (the “Sublease”) with respect to certain premises located at
1101 McCarthy Boulevard, Milpitas, CA (the “Subleased Premises”) as the same are
more fully described in the Sublease.
B.    Pursuant to the Sublease, Sublessor has agreed to sell and transfer to
Sublessee, and Sublessee has agreed to purchase and accept, all of the control
points for the security access system installed by Sublessor at the Subleased
Premises and the exercise equipment listed on Schedule 1 to this Bill of Sale
(collectively the “Transferred Personal Property”).
NOW, THEREFORE, in consideration of One Dollar ($1.00) and the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the receipt and sufficient whereof are hereby acknowledged, the parties agree as
follows:
AGREEMENT
8.SALE AND TRANSFER. Sublessor does hereby sell and transfer to Sublessee, on an
“AS-IS” “WHERE IS” “WITH ALL FAULTS AND DEFECTS” basis, and without recourse or
warranty, and Sublessee does hereby purchase and accept, all of Sublessee’s
right, title and interest in and to the Transferred Personal Property.
2.NO WARRANTIES; AS-IS TRANSFER; RELEASE. Sublessee acknowledges and agrees that
(a) Sublessor has not made any representations or warranties of any kind,
express, implied or otherwise, with respect to the Transferred Personal Property
including, without limitation, any representation or warranty respecting its
condition, value, merchantability, suitability, state of repair or disrepair or
working or non-working order, or fitness for a particular purpose; (b) Sublessee
is acquiring and does accept the Transferred Personal Property on an “AS IS”
“WHERE IS” “WITH ALL FAULTS AND DEFECTS” basis; and (c) that Sublessor shall
have no liability for any fault, defect or failure to operate of the Transferred
Personal Property. In addition, Sublessee releases, acquits and discharges
Sublessor of and from, and waives, any and all claims, actions, causes of
action, suits, proceedings, demands, rights, damages, liabilities, costs, or
expenses, whether known or unknown, direct or indirect, foreseeable or
unforeseeable, absolute or contingent (collectively, “Claims”), that Sublessee
now has or may have or which may arise in the future based on or arising out the
condition, state of repair or disrepair, inadequacy, operation, use or
maintenance of the Transferred Personal Property or any part thereof or based on
or arising out of any defect in or fault with the Transferred Personal Property.
With respect to the release of claims set forth above, by its signature below,
Sublessee waives any rights it may have under Section 1542 of the California
Civil Code, which states: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”



--------------------------------------------------------------------------------



9.ATTORNEYS’ FEES. If either party brings suit against the other to enforce or
interptet this Bill of Sale, the prevailing party shall be entitled to
reasonable attorneys’ fees and such other relief as may be awarded by the court.
10.GOVERNING LAW. This Bill of Sale shall be governed by and construed in
accordance with the laws of the State of California.
11.SEVERABILITY. If any provision of this Bill of Sale to any extent is found by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Bill of Sale shall not be affected thereby.
12.ENTIRE AGREEMENT. This Bill of Sale constitutes the entire agreement between
the parties concerning the subject matter hereof and has been entered into in
reliance solely on the contents hereof and thereof. This Bill of Sale may not be
amended or modified except in writing signed by both parties. This Bill of Sale
supersedes any previous agreements concerning the subject matter hereof, written
or oral, between the parties hereto.
13.BINDING EFFECT; SURVIVAL. This Bill of Sale shall be binding upon the heirs,
administrators, executors, successors and assigns of the parties hereto. All
acknowledgments, agreements, releases and waivers made herein by Sublessee shall
survive the execution and delivery of this Bill of Sale.
14.AUTHORITY; COUNTERPARTS; SIGNATURES. Sublessor and Sublessee each warrant to
the other that it is duly authorized to execute this Bill of Sale, and that such
execution is binding upon it without further action or ratification. This Bill
of Sale may be executed in two (2) or more counterparts each of which shall be
deemed an original. This Bill of Sale and any related signature shall be binding
whether created, transmitted or effected by traditional or electronic means.
IN WITNESS WHEREOF, Sublessor and Sublessee have duly executed this Bill of Sale
as of the Effective Date first above written.
Sublessor:
 
 
BAYER HEALTHCARE, LLC, a Delaware limited liability company
By:
 
 
Name:
 
 
Title:
 
 
Sublessee:
 
 
AEROHIVE NETWORKS INCORPORATED, a Delaware corporation
By:
 
 
Name:
 
 
Title:
 
 






--------------------------------------------------------------------------------





Schedule 1
Exercise Equipment






a) Ellipticals 2
b) Treadmills 2
c) Stationary Bikes 2
d) Punching Bag 1
e) Universal Machines 2
f) Lower Body Machines 4
g) Upper Body Machines 5
h) Bench Press 2
i) Dumb Bells 32
j) Scale 1





--------------------------------------------------------------------------------




EXHIBIT D
Master Lease
(see attached)

















MURPHY CROSSING LEASE
BETWEEN MRTP, LLC,
AS LANDLORD, AND
CONCEPTUS, INC., AS TENANT













































--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
ARTICLE 2. PREMISES; TERM
3


ARTICLE 3. RENT
4


ARTICLE 4. TAXES AND OPERATING EXPENSES
5


ARTICLE 5. CONDITION OF PREMISES ON COMMENCEMENT DATE; ALTERATIONS AND ADDITIONS
7


ARTICLE 6. USE
13


ARTICLE 7. SERVICES
14


ARTICLE 8. INSURANCE
16


ARTICLE 9. INDEMNIFICATION
18


ARTICLE 10. CASUALTY DAMAGE
19


ARTICLE 11. CONDEMNATION
20


ARTICLE 12. REPAIR AND MAINTENANCE
21


ARTICLE 13. INSPECTION OF PREMISES
23


ARTICLE 14. SURRENDER OF PREMISES
24


ARTICLE 15. HOLDING OVER
25


ARTICLE 16. SUBLETTING AND ASSIGNMENT
26


ARTICLE 17. SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION
30


ARTICLE 18. ESTOPPEL CERTIFICATE
31


ARTICLE 19. DEFAULTS
31


ARTICLE 20. REMEDIES
32


ARTICLE 21. QUIET ENJOYMENT
35


ARTICLE 22. ACCORD AND SATISFACTION
36


ARTICLE 23. LETTER OF CREDIT
36


ARTICLE 24. BROKERAGE COMMISSION
37


ARTICLE 25. FORCE MAJEURE
38


ARTICLE 26. PARKING
38


ARTICLE 27. HAZARDOUS MATERIALS
39


ARTICLE 28. ADDITIONAL RIGHTS RESERVED BY LANDLORD
41


ARTICLE 29. DEFINED TERMS
42


ARTICLE 30. MISCELLANEOUS PROVISIONS
47


ARTICLE 31. RENEWAL OPTION
51


ARTICLE 32. ROOFTOP SPACE
54


ARTICLE 33. BICYCLE STORAGE; ELECTRIC VEHICLE CHARGING
54



SCHEDULES AND EXHIBITS
Schedule 1:
Monthly Rent Schedule
Exhibit A
Plans Showing Premises and Project
Exhibit A-1:
Plan or Description of the Land
Exhibit B
Building's Rules and Regulations
Exhibit C
Form of Commencement Date Confirmation Letter
Exhibit D
Form of Letter of Credit






OFFICE LEASE


THIS LEASE, made as of this 3th day of November, 2012, is by and between MRTP,
LLC, a Delaware limited liability company ("Landlord"), and CONCEPTUS, INC., a
Delaware corporation ("Tenant").


ARTICLE 1.





--------------------------------------------------------------------------------






BASIC PROVISIONS


A.
Tenant's Name:
CONCEPTUS, INC.,
 
 
a Delaware corporation
 
 
 
B.
Tenant's Address:
Prior to Rent Commencement Date:
 
 
 
 
 
331 East Evelyn Avenue
 
 
Mountain View, California 94041 Attn: Gregory Lichtwardt
 
 
 
 
 
From and after Rent Commencement Date:
 
 
 
 
 
1011 McCarthy Boulevard
 
 
Milpitas, California 95035
 
 
Attn: Gregory Lichtwardt
 
 
 
 
 
with copies of any default notice to:
 
 
 
 
 
Reed Smith LLP
 
 
101 Second Street, Suite 1800
 
 
San Francisco, California 94105
 
 
Attn: Charles H. Seaman
 
 
 
C.
Building:
Building 2: 1011 McCarthy Boulevard, Milpitas, California
 
 
 
D.
Premises:
All of the rentable area of Building 2, as shown outlined on Exhibit A attached
hereto.
 
 
 
E.
Project:
The project presently known as Murphy Crossing located in Milpitas, California,
consisting of the building located at 1033 McCarthy Boulevard ("Building 1"),
the building located at 1011 McCarthy Boulevard, the building located at 1001
Murphy Ranch Road ("Building 3"), the building located at 933 Murphy Ranch Road,
the building located at 915 Miirphy Ranch Road, and any other buildings and
improvements and Common Areas from time to time located on the land shown or
described on Exhibit A-1 attached hereto (the "Land").
 
 
 
F.
Rentable Square Feet in Premises:
72,580 Rentable Square Feet
 
 
 
G.
Landlord:
MRTP, LLC, a Delaware limited liability company
 
 
 
H.
Landlord's Address:
One Market Plaza
 
 
Spear Tower, Suite 4125
 
 
San Francisco, California 94105 Attn: John S. Grassi, President
 
 
 
I.
Project Manager:
Marta Fitzpatrick (or such other person or entity as Landlord shall elect from
time to time by notice to Tenant in accordance with Section 30.C below)
 
 
 
 
Address
CB Richard Ellis
 
 
225 W. Santa Clara St., 10th Floor San Jose, CA 95113
 
 
Telephone: (408) 467-7532
 
 
Fax: (408) 437-3170
 
 
 
J.
Commencement Date:
The date that Landlord delivers the Premises to Tenant in the condition set
forth in Section 5.A. below, which is anticipated to occur on the business day
immediately following the mutual execution of this Lease.
 
 
 
K.
Rent Commencement Date:
The earlier to occur of (i) July 1, 2013, or (ii) the date that Tenant first
conducts business in the Premises.
 
 
 
L.
Expiration Date:
The last day of the one hundred twentieth (120'h) full calendar month after the
Rent Commencement Date.






--------------------------------------------------------------------------------




 
 
 
M.
Monthly Rent:
See Schedule 1 attached hereto.
 
 
 
N.
Letter of Credit:
$2,200,000.00
 
 
 
O.
Tenant's Share
Premises: 100%
 
 
 
P.
Project Share:
20.16% (based on Project rentable area of 361,807)
 
 
 
Q.
Normal Business Hours of Building:
Monday through Friday: 8:00 a.m. to 5:00 p.m., excluding state and federal
holidays
 
 
 
R.
Brokers:
Cornish & Carey Commereial Newmark Knight Frank ("Landlord's Broker") and Rich
Branning and Steve Levere of Jones Lang LaSalle ("Tenant's Broker")
 
 
 
Q.
Landlord's Allowance:
$2,903,200.00 (i.e., $40.00 per rentable square foot of the Premises)



The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. Capitalized terms not otherwise
defined shall have the meanings set forth in Article 29 below.


ARTICLE 2.


PREMISES; TERM


Landlord hereby leases and demises to Tenant and Tenant hereby takes and leases
from Landlord the Premises identified in Article 1 for a term ("Term")
commencing on the Commencement Date and ending on the Expiration Date set forth
in Article 1, unless sooner terminated as provided herein, subject to the
provisions herein contained. Upon either party's request, the Commencement Date,
the Rent Commencement Date and the Expiration Date shall be confirmed by
execution of the Commencement Date Confirmation in the form as set forth in
Exhibit C. For all purposes of this Lease, Landlord and Tenant stipulate that
the rentable square footage of the Premises and each portion thereof is as set
forth in Article 1. IfLandlord, for any reason whatsoever, does not deliver
possession of the Premises to Tenant on the anticipated Commencement Date, this
Lease shall not be void or voidable and Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom, but in such event, the Commencement
Date shall be postponed until the date on which Landlord delivers possession of
the Premises to Tenant; provided, however, if the Commencement Date does not
occur on or before January 1, 2013, as such date may be extended by force
majeure (as such concept is addressed in Article 25) (such date, as so extended,
the "Credit Start Date"), then, as its sole remedy for such delay, Tenant shall
receive a rent credit equal to two (2) days of Monthly Rent for each one (1) day
during the period which commences on the first day following the Credit Start
Date and ends on the Commencement Date. Notwithstanding the foregoing, if the
Commencement Date does not occur on or before April I, 2013, as such date may be
extended by force majeure (such date, as so extended, the "Trigger Date"), then
Tenant may terminate this Lease upon written notice to Landlord given within ten
(10) calendar days after the Trigger Date. Except with respect to the abatement
of Monthly Rent described above in this Article 2, the foregoing right of Tenant
to terminate this Lease shall be Tenant's sole remedy for such delay in the
Commencement Date. Subject to any temporary shutdown for repairs, for security
purposes, for compliance with any Laws (as defined below), or due to strikes,
lockouts, labor disputes, fire or other casualty, acts of God, acts of terror,
or other causes beyond the reasonable control of Landlord, Tenant shall have
access to the Premises twenty-four (24) hours a day, each day of the Term. Any
space in the Premises used for shafts, stacks, pipes, conduits, ducts, electric
or other utilities, sinks or other Building facilities, and the use thereof and
access thereto through the Premises for the purposes of operation, maintenance
and repairs, are reserved to Landlord, and Landlord's access to the Premises in
connection therewith shall be subject to Article 13.


ARTICLE 3.


RENT





--------------------------------------------------------------------------------




A.Monthly Rent. Commencing as of the Rent Commencement Date, Tenant shall pay
Monthly Rent in the amount set forth in Schedule 1 attached hereto in advance on
or before the first day of each calendar month of the Term. Ifthe Rent
Commencement Date shall occur on a day other than the first day of a calendar
month, or if the Term shall end on a day other than the last day of a calendar
month, the Monthly Rent for the partial month shall be prorated on a per diem
basis.


B.Additional Rent. All costs and expenses which Tenant assumes or agrees to pay
and any other sum payable by Tenant pursuant to this Lease (other than Monthly
Rent}, including, without limitation, Tenant's Share and Project Share of Taxes
and Operating Expenses, shall be deemed Additional Rent, and all remedies
applicable to the nonpayment of Monthly Rent shall be applicable thereto.
Tenant's Share and Project Share of Taxes and Operating Expenses shall not be
payable prior to the Rent Commencement Date.


C.Rent. Monthly Rent and Additional Rent are herein referred to collectively as
"Rent". Landlord may apply payments received from Tenant to any obligations of
Tenant then accrued, without regard to such obligations as may be designated by
Tenant. Upon signing this Lease, Tenant shall pay to Landlord an amount equal to
the Monthly Rent for the first full calendar month of the Term in which Monthly
Rent is payable, which amount Landlord shall apply to the Monthly Rent for such
first full calendar month.


D.Place of Payment, Late Charge, Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to the lockbox location designated by Landlord, or to such other person
or at such other place as Landlord may from time to time designate in writing,
without any prior notice or demand therefor and, except as expressly provided in
this Lease, without deduction or set-off or counterclaim or abatement. At
Tenant's election, Tenant's payment of Rent and other charges required to be
paid under this Lease may be made by means of wire transfer to an account
designated by Landlord for such purpose. Inthe event Tenant fails to pay any
Rent due under this Lease when due, Tenant shall pay to Landlord a late charge
of five percent (5%) on the amount overdue (provided that such charge shall be
imposed with respect to the first occurrence of such a delinquency in any twelve
(12)-month period only if Tenant fails to cure such delinquency within five (5)
days of written notice from Landlord thereof). Any Rent not paid when due shall
also bear interest at the Default Rate from the date due until the date received
by Landlord.
ARTICLE 4.


TAXES AND OPERATING EXPENSES


A.Payment of Taxes and Operating Expenses. Commencing as of the Rent
Commencement Date, Tenant shall pay Tenant's Share and Project Share of
Operating Expenses and Taxes (collectively; "Expenses") incurred by Landlord
during each Lease Year. To implement the foregoing, promptly following the
commencement of the Term and prior to the commencement of each subsequent Lease
Year (or as soon thereafter as practicable), Landlord shall estimate the
Expenses payable by Tenant for such Lease Year pursuant to this Section. Tenant
shall pay to Landlord, on the first day of each month, in advance, one-twelfth
(1112) of Landlord's estimated amount. If at any time during the course of the
year Landlord determines that the Expenses payable by Tenant will vary from the
then estimated amount, by notice to Tenant Landlord may revise the amount
payable by Tenant during the balance of the Lease Year such that the total
estimated additional amount due from Tenant for such Lease Year is paid by
Tenant during the balance of the Lease Year in equal monthly amounts. Within one
hundred twenty (120) days (or as soon thereafter as practicable) after the close
of each Lease Year, Landlord shall provide Tenant with a statement to account
for any difference between the actual and the estimated Expenses for the
previous Lease Year. If such statement is not given for any Lease Year, Tenant
shall continue to pay on the basis of the prior Lease Year's estimate until the
month after such notice is given. Landlord's annual statement shall be final and
binding upon Tenant unless, within one hundred eighty (180) days after delivery
thereof to Tenant, Tenant shall contest any item therein by written notice to
Landlord, specifying each item contested and the reason therefor.
Notwithstanding the foregoing, the Taxes included in any such annual statement
may be modified by any subsequent adjustment or retroactive application of Taxes
affecting the calculation of Expenses, and Tenant's right to contest the same
shall be limited to one hundred eighty (180) days after notice of such
modification.





--------------------------------------------------------------------------------




If Tenant has overpaid the amount of Expenses owing pursuant to this Article,
Landlord shall credit the overpayment against Tenant's next payments due under
this Article, or refund the same to Tenant if this Lease has expired or
terminated. If Tenant has underpaid the amount of Expenses owing pursuant to
this Article, Tenant shall pay the amount of the underpayment to Landlord within
thirty (30) days after Tenant's receipt of Landlord's statement. Ifthe rentable
area of the Building or the Project is not fully occupied during any Lease Year,
Expenses for such Lease Year shall be adjusted to equal Landlord's reasonable
estimate of the Expenses which would have been incurred during such Lease Year
if the total rentable area of the Building and Project were occupied. Landlord's
delay in submitting any statement contemplated herein for any Lease Year shall
not affect the provisions of this Article, nor constitute a waiver of Landlord's
rights as set forth herein for said Lease Year or any subsequent Lease Years
during the Term or any extensions thereof; provided, however, notwithstanding
anything to the contrary contained in this Article 4, Tenant shall not be
responsible for Tenant's Share of any Expenses attributable to any calendar year
which are first billed to Tenant more than two (2) calendar years after the
earlier of the expiration of the applicable calendar year or the date on which
the Term expires (and with respect to Tenant's Share of expenses, a period not
to exceed six (6) months after the date Landlord's receives any supplemental or
revised tax bill). If the Term ends on a day other than the last day of a Lease
Year, the amounts payable by Tenant under this Article 4 applicable to the Lease
Year in which the end of the Term occurs shall be prorated on the basis which
the number of days from the commencement of such Lease Year to and including the
date on which the end of the Term occurs bears to three hundred sixty-five
(365).


B.Tenant Audit Right. If Tenant desires to dispute or question an amount shown
on the annual statement, Tenant shall give Landlord written notice of such
desire within ninety (90) days after Tenant's receipt of the annual statement.
If Tenant does not give Landlord such notice within such time, 'f enallt shall
have waived its right to dispute or question the annual statement. Promptly
after the receipt of such written notice from Tenant, Landlord and Tenant shall
endeavor in good faith to resolve such dispute or address Tenant's questions, as
the case may be. Regardless of whether any such dispute or question shall exist,
Tenant shall have the right to cause a nationally or regionally recognized
independent certified public accountant designated by Tenant, to be paid on an
hourly and not a contingent fee basis, to audit the annual statement or any
amounts shown thereon, provided that Tenant (i) notifies Landlord in writing of
Tenant's intention to exercise such audit right within one hundred eighty (180)
days after Tenant's receipt of the annual statement, (ii) actually begins such
audit within thirty (30) days after the notice from Tenant to Landlord advising
Landlord that Tenant will require an audit (provided that such thirty (30)-day
period within which the audit must be commenced shall be extended by the length
of any delay in the commencement of the audit that is caused by Landlord) and
(iii) diligently pursues such audit to completion as quickly as reasonably
possible. Landlord agrees to make available to Tenant's auditors, at Landlord's
office in the Building or at such other location in the San Francisco Bay Area
as Landlord shall determine, the books and records relevant to the audit for
review and copying (including accounting records on magnetic tape or diskette),
but such books and records (and tapes and diskettes) may not be removed from
Landlord's offices (although copies may be so removed). Tenant shall bear all
costs of such audit, including Landlord's reasonable, actual copying costs and
personnel costs of the audit (but not of preparing or maintaining Landlord's
books and records), if any, incurred in connection with such audit (provided
that, prior to incurring any personnel costs in connection with any such audit,
Landlord shall advise Tenant of Landlord's anticipated personnel costs so that
Tenant may, at Tenant's option, modify Tenant's activities with regard to such
audit in order to preclude the need for Landlord to incur such personnel costs),
except that, if the audit (as conducted and certified by the auditor) shows an
aggregate overstatement of Expenses of five percent (5%) or more, and Landlord's
auditors concur in such findings (or, in the absence of such concurrence, such
overstatement is confirmed by a court of competent jurisdiction or such other
dispute resolution mechanism as to which the parties mutually agree in writing),
then Landlord shall bear all costs of the audit. If the agreed or confirmed
audit shows an underpayment of Expenses by Tenant, Tenant shall pay to Landlord,
within thirty (30) days after the audit is agreed to or confirmed, the amount
owed to Landlord, and, if the agreed or confirmed audit shows an overpayment of
Expenses by Tenant, Landlord shall reimburse Tenant for such overpayment within
thirty (30) days after the audit is agreed to or confirmed.


Notwithstanding anything to the contrary set forth above, Tenant's audit rights
under this Section 4.B. shall be conditioned upon (i) Tenant having paid the
total amounts billed by Landlord under this Article 4 within the time stipulated
herein for payment (including, without limitation, the contested amounts) and
(ii) Tenant and its auditor executing, prior to the commencement of the audit, a
confidentiality agreement in form and substance reasonably satisfactory to
Landlord in which Tenant and its auditor shall agree to keep confidential, and
not disclose to any other





--------------------------------------------------------------------------------




party, except as required by applicable Law (including Tenant's disclosure
obligations due to the fact that Tenant is a public company), the results of any
such audit or any action taken by Landlord in response thereto.
C.Personal Property and Other Taxes. Tenant shall pay, at least ten (10) days
before delinquency, any and all taxes, fees, charges or other governmental
impositions levied or assessed against Landlord or Tenant (a) upon Tenant's
equipment, furniture, fixtures, and other personal property located in the
Premises, (b) by virtue of any Alterations made by Tenant to the Premises which
are above Building standard, as reasonably determined by Landlord, and
(c) upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. If any such fee, charge
or other governmental imposition is paid by Landlord, Tenant shall reimburse
Landlord for Landlord's payment upon demand, with such demand to be accompanied
by documentation reasonably supporting such reimbursement.


D. Net Lease. This shall be a Net Lease and Monthly Rent shall be paid to
Landlord absolutely net of all costs and expenses except as expressly herein
provided. The provisions for Tenant's payment of Tenant's Share and Project
Share of Expenses are intended to pass on to Tenant and reimburse Landlord for
Tenant's Share and Project Share of all costs and expenses associated with the
Project, except as expressly provided in this Lease.


ARTICLE 5.


CONDITION OF PREMISES ON COMMENCEMENT DATE; ALTERATIONS AND ADDITIONS


A. Condition of Premises on Commencement Date. Tenant shall accept the Premises
on the Commencement Date in its presently existing "as-is" condition, and
Landlord shall have no obligation to make or, except as provided in Section 5.B.
below, pay for any alterations, additions or improvements to prepare the
Premises for Tenant's occupancy pursuant to this Lease. Neither Landlord nor
Landlord's agents have made any representations or warranties with respect to
the condition of the Building, the Project, the Land, the present or future
suitability or fitness of the Premises, the Building or the Project for the
conduct of Tenant's particular business, or any other matter or thing affecting
or related to the Premises, the Building or the Project, and no rights,
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth in this Lease. Any improvements or personal property
located in the Premises are delivered without any representation or warranty
from Landlord, either express or implied, of any kind, including, without
limitation, title, merchantability, or suitability or a particular purpose.


Notwithstanding the foregoing, Landlord shall cause those portions of the Base
Building Components (as defined in Section 12.B. below) located within and
exclusively serving the Premises to be, as of the Commencement Date, in good
working order and condition; provided, however, that the foregoing shall not
imply any representation or warranty as to the useful life of such systems, nor
shall the foregoing diminish Tenant's responsibility to perform any repairs,
modifications or improvements to the same necessitated after the Commencement
Date, whether by reason of Tenant's use of the same, Tenant's Alterations,
ordinary wear and tear, or otherwise, to the extent Tenant is responsible for
the same pursuant to the terms of this Lease. To the extent that Landlord is
required to perform any work in connection with the foregoing covenant, Tenant
acknowledges that any such work will be performed after the Commencement Date
and shall not extend such date.


B.    Tenant's Work; Landlord's Allowance. Landlord acknowledges that Tenant
intends to perform certain initial Alterations (as defined in Section 5.C.
below) to the Premises for Tenant's occupancy pursuant to this Lease. Such
initial Alterations are referred to herein as "Tenant's Work". Tenant shall
complete all of Tenant's Work in good and workmanlike manner, by a · general
contractor (the "Contractor") and subcontractors approved by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed, fully paid for
and free from liens, in accordance with the plans and specifications approved by
Landlord and Tenant, and in compliance with the provisions of Section 5.C.
below. Prior to submitting any final working drawings and specifications to the
City of Milpitas (or any other applicable governmental agency), Tenant must have
first obtained Landlord's approval of such plans and specifications (which
approval not to be unreasonably withheld or conditioned). In connection with
Tenant's Work, Landlord shall respond in writing with approval or specific
reasons for disapproval within ten (10) business days to any plans and
specifications submitted by Tenant. Subject to Landlord's approval and the
provisions of Section 5.C. below, Tenant, at Tenant's sole cost and expense,
shall have the right to install its own





--------------------------------------------------------------------------------




security system within the Premises, so long as such security system is
compatible with the fire and life safety systems of the Building, as reasonably
determined by Landlord, and as part of its security system work described above,
Tenant may install key card readers and cameras in locations reasonably approved
by Landlord. Any such security cameras shall be used solely for monitoring
purposes to ensure the safety of the persons and property of Tenant from
vandalism, theft and any other issues causing injury or damage. At the
expiration or earlier termination of the Term, Tenant, at Tenant's sole cost and
expense, shall remove any such cameras and restore and repair any damage as a
result thereof. The terms of Article 9 shall apply with respect to the
installation, use and maintenance of any such security cameras. If Tenant
installs any of the security features described above, Tenant shall provide
Landlord with key cards to access such areas.
Landlord shall contribute toward the reasonable cost of the construction and
installation of Tenant's Work an aggregate amount not to exceed Landlord's
Allowance set forth in the Basic Provisions of Article 1; provided, however,
that not more than $290,320.00 (the "Soft Cost Allowance") of Landlord's
Allowance may be applied to Tenant's costs of cabling, design and space planning
and architectural and engineering costs in connection with Tenant's Work; and
provided, further, however, that no portion of Landlord's Allowance may be used
for free rent, personal property, equipment, or trade fixtures or otherwise
applied on account of amounts owing by Tenant to Landlord hereunder. In
addition, but subject to the foregoing conditions, Tenant may apply Landlord's
Allowance towards the costs of Tenant's Signage (as defined below).
Notwithstanding anything to the contrary in this Section 5.B., Landlord's
Allowance shall be available for disbursement pursuant to the terms hereof only
until November 30, 2013. Accordingly, if any portion of Landlord's Allowance is
not requested by Tenant, together with Tenant's delivery to Landlord of all lien
releases and other documents required hereunder as a condition to Landlord's
disbursement thereof, prior to November 30, 2013, such unused portion shall be
forfeited by Tenant.
If the cost of construction of Tenant's Work exceeds the funds available
therefor from Landlord's Allowance, then Tenant shall pay all such excess (the
"Excess Cost"). Based on the estimated cost (the "Estimated Costs") of the
construction of Tenant's Work, the prorata share of the Estimated Costs payable
by Landlord and Tenant shall be determined and an appropriate percentage share
established for each (a "Share of Costs"). Tenant and Landlord shall fund the
cost of such work as the same is performed, in accordance with their respective
Share of Costs for such work. At such time as Landlord's Allowance with respect
to Tenant's Work has been entirely disbursed, Tenant shall pay the remaining
Excess Cost, if any, which payments shall be made in installments as
construction progresses in the same manner as Tenant's payments of Tenant's
Share of Costs were paid.
Landlord shall disburse Landlord's Allowance directly to Tenant within thirty
(30) days after Landlord's receipt of (A) invoices of Contractor furnished to
Landlord by Tenant covering work actually performed, construction in place and
materials delivered to the site (as may be applicable) describing in reasonable
detail such work, construction and/or materials, (B) conditional lien waivers
executed by Contractor, subcontractors or suppliers, as applicable, for their
portion of the work covered by the requested disbursement, and (C) unconditional
lien waivers executed by Contractor, subcontractors or suppliers, as applicable,
for those performing the work or supplying the materials covered by Landlord's
previous disbursements for the work or materials covered by such previous
disbursements (all such waivers to be in the forms prescribed by the applicable
provisions of the California Civil Code Section). No payment will be made for
materials or supplies not incorporated into the construction, regardless of
whether the materials or supplies are located on the Premises. Landlord may
withhold the amount of any and all retentions provided for in original contracts
or subcontracts until expiration of the applicable lien periods or Landlord's
receipt of unconditional lien waivers and full releases upon final payment (in
the form prescribed by California Civil Code Section 3262) from Tenant's
Contractor and all subcontractors and suppliers involved in Tenant's Work.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be obligated to disburse any portion of Landlord's Allowance during any
period that Tenant is in breach of or in default under this Lease beyond any
applicable notice and cure period. In connection with Tenant's Work, Tenant
shall build-out the entire Premises in a uniform and consistent manner.
In lieu of the Supervision Fee (as defined in Section 5.C. below), Tenant shall
reimburse Landlord for (or Landlord shall deduct from Landlord's Allowance)
Landlord's actual out-of­ pocket costs with respect to Tenant's Work, in an
aggregate amount not to exceed $25,000.00. Landlord shall furnish Tenant with
invoices and other documentation reasonably required by Tenant to evidence
Landlord's actual out-of-pocket costs at the time Landlord seeks reimbursement.
At the time Landlord makes any disbursement of Landlord's Allowance, Landlord
shall retain from Landlord's Allowance, as a partial payment of Landlord's
actual out­ of-pocket costs with respect to Tenant's Work, the





--------------------------------------------------------------------------------




out-of-pocket costs incurred to date by Landlord with respect to Tenant's Work.
At such time as Landlord's Allowance has been entirely disbursed, Tenant shall,
within thirty (30) days of Landlord's written demand from time to time, pay to
Landlord the remainder, if any, of such costs theretofore due and not yet paid
to Landlord. Upon completion of Tenant's Work, Tenant shall furnish Landlord
with invoices and other documentation reasonably required by Landlord to
evidence the total cost of Tenant's Work.
C.Alterations. Tenant shall make no alterations, additions or improvements
("Alterations'', which term shall include Tenant's Work) to the Premises without
the prior written consent of the Landlord, which consent Landlord shall not
unreasonably withhold, condition or delay. All Alterations shall be made at
Tenant's sole cost and expense (including the expense of complying with all
Laws, including those regarding Hazardous Materials, if applicable, and the
Americans With Disabilities Act of 1990, as heretofore amended and as amended
from time to time (the "ADA") and Title 24 requirements), in a good and
workmanlike manner, by a contractor reasonably approved by Landlord. Tenant, at
Tenant's expense (or, at Landlord's election, Landlord at Tenant's expense)
shall perform any work required to be performed in areas outside the Premises by
reason of the Alterations. Tenant shall submit to Landlord, for Landlord's prior
written approval, complete plans and specifications for all work to be done by
Tenant. Such plans and specifications shall be prepared by responsible licensed
architect(s) and engineer(s) reasonably approved in writing by Landlord, shall
comply with all applicable Laws, shall not adversely affect the Base Building
Components, shall be in a form sufficient to secure the approval of all
government authorities with jurisdiction over the approval thereof, and shall be
otherwise satisfactory to Landlord in Landlord's reasonable discretion. Tenant
shall provide Landlord advance written notice of the licensed architect(s) and
engineer(s) whom Tenant proposes to engage to prepare such plans and
specifications. Landlord shall promptly notify Tenant in writing whether
Landlord approves or disapproves such architect(s) and engineer(s). Landlord's
approval or consent to any such work shall not impose any liability upon
Landlord, and no action taken by Landlord in connection with such approval,
including, without limitation, attending construction meetings of Tenant's
contractors, shall render Tenant the agent of Landlord for purposes of
constructing any Alterations. Tenant shall pay Landlord on demand prior to or
during the course of construction of any Alterations an amount (the "Supervision
Fee") equal to three percent (3%) of the total cost of such Alteration (and for
purposes of calculating the Supervision Fee, such cost shall include
architectural and engineering fees, but shall not include permit fees) as
compensation to Landlord for Landlord's review of the plans and specifications
for such Alterations and general oversight of the construction. In addition,
Tenant shall reimburse Landlord within thirty (30) days after Landlord's written
demand for Landlord's reasonable out of pocket expenses in connection with any
Alterations, such as additional cleaning expenses, additional security services,
fees and charges paid to third party architects, engineers and other consultants
for review of the work and the plans and specifications with respect thereto,
and for other miscellaneous out of pocket costs incurred by Landlord as result
of the work. In addition, with respect to any Alterations expected to cost in
excess of $200,000.00, Landlord, at its election, may require Tenant to obtain
at Tenant's sole cost and expense a completion and lien indenmity bond,
reasonably acceptable to Landlord for such Alterations. Any Alterations,
including, without limitation, moveable partitions that are affixed to the
Premises (but excluding moveable, free standing partitions) and all carpeting,
shall at once become part of the Building and the property of Landlord. Except
as Landlord shall otherwise agree in writing as respects any particular
Alterations, at Landlord's sole election any or all Alterations made for or by
Tenant shall be removed by Tenant from the Premises at the expiration or sooner
termination of this Lease and the Premises shall be restored by Tenant to their
condition prior to the making of the Alterations, ordinary wear and tear and
damage by casualty and condenmation excepted (provided that in the event of a
casualty, Tenant shall assign to Landlord any insurance proceeds received by
Tenant that are attributable to any Alterations that were constructed by Tenant
utilizing Landlord's Allowance (or any other tenant improvement allowance
provided by Landlord), to the extent such Alterations are not covered by
Landlord's insurance); provided, however, that Tenant shall not be required to
remove any Alterations that are of a type and quantity that would reasonably be
installed by or for a typical tenant using space for general office purposes in
a normal and customary manner; provided further, however, with respect to
Alterations made hereunder, Landlord shall make such designation, if at all,
concurrently with Landlord's approval (if applicable) of the subject Alteration
or improvement or systems and equipment so long as Tenant's request for approval
shall state in bold face letters on the first page of the request for Landlord's
consent the following language: "CONCURRENTLY WITH LANDLORD'S APPROVAL (IF
APPLICABLE) OF THE ALTERATIONS DESCRIBED HEREIN, LANDLORD MUST ELECT, SUBJECT TO
THE TERMS OF THE LEASE, WHETHER SUCH ALTERATIONS SHALL BE REQUIRED TO BE REMOVED
BY TENANT."
Notwithstanding the foregoing, Tenant shall have the right, without Landlord's
consent, to make any Alteration that meets all of the following criteria (a
"Cosmetic Alteration"): (a) the Alteration is decorative in nature (such as
paint,





--------------------------------------------------------------------------------




carpet or other wall or floor finishes, movable partitions or other such work),
(b) at least ten (10) days prior to commencement of work with respect to such
Alteration, Tenant provides Landlord with plans with respect thereto or, if the
Alteration is of such a nature that formal plans will not be prepared for the
work, Tenant provides Landlord with a reasonably specific written description of
the work, (c) such Alteration does not affect the Base Building Components or
any structural components of the Building, and such Alteration is not visible
from the exterior of the Premises, (d) the work will not decrease the value of
the Premises, does not require a building permit or other governmental permit,
uses only new materials comparable in quality to those being replaced and is
performed in a workmanlike manner and in accordance with all Laws, (e) the work
does not involve opening the ceiling of the Premises, (t) the work does not
involve any Hazardous Materials other than incidental quantities of the same in
normal and customary construction materials, such as paint, and (g) the total
cost of the Alteration, including architectural and engineering fees, if any,
does not exceed Seventy­ Five Thousand Dollars ($75,000.00) (excluding costs of
painting and carpeting, which may be done without regard to such Seventy-Five
Thousand Dollars ($75,000.00) cap).
Tenant hereby acknowledges that notwithstanding anything contained herein to the
contrary, Landlord is not and shall not be deemed to be a "participating owner"
with respect to any Alterations (including, without limitation, Tenant's Work).
Prior to commencement of any work at the Premises, Tenant shall obtain from all
contractors, subcontractors, laborers, materialmen, and suppliers performing
work in the Premises for Tenant a writing or writings duly executed by
authorized representatives of such contractors, subcontractors, laborers,
materialmen, or suppliers containing the following language or substantially
identical provisions:
"Contractor acknowledges and agrees that it is performing a work of improvement
on a Tenant's leasehold interest and agrees to limit any right to impose a
mechanic's or materiahnan's lien to Tenant's leasehold interest. Contractor
further agrees that the work of improvement is not being performed at Landlord's
insistence, is not being performed for the benefit of Landlord or Landlord's
ownership (fee) interest, and that Landlord is not directing Contractor's work.
Contractor further agrees that Landlord is not participating in the work of
improvement or in Tenant's enterprise. Contractor further agrees that it will
provide Landlord with written notice of commencement of work within three (3)
business days following commencement, so that Landlord may timely post a Notice
of Non-Responsibility. Contractor waives and relinquishes the benefit of the
"participating owner" doctrine as stated in California law, and further waives
and relinquishes any right it may otherwise have had to impose any mechanic's or
materialman's lien on Landlord's ownership interest in the property."
D.Liens. Tenant shall give Landlord at least ten (10) days prior written notice
(or such additional time as may be necessary under applicable Laws) of the
commencement of any Tenant's Work or any other Alterations, to afford Landlord
the opportunity of posting and recording notices of non-responsibility. Tenant
shall not cause or permit any mechanic's, materialman's or similar liens or
encumbrances to be filed or exist against the Premises or the Building or
Tenant's interest in this Lease in connection with work done by Tenant under
this Article or in connection with any other work done by Tenant. Tenant shall
remove any such lien or encumbrance by bond or otherwise within twenty (20) days
from the date of their existence. If Tenant fails to do so, Landlord may pay the
amount or take such other action as Landlord deems necessary to remove any such
lien or encumbrance, without being responsible to investigate the validity
thereof. The amounts so paid and costs incurred by Landlord shall be deemed
Additional Rent under this Lease and payable in full upon demand.
E.Lobby Elevator. Tenant shall construct a new lobby elevator in the Building
(the "Lobby Elevator"). Tenant's construction of the Lobby Elevator shall be
subject to the following: (i) Tenant shall perform such construction
concurrently with Tenant's construction of Tenant's Work; (ii) Landlord shall
contribute toward the reasonable cost of the construction and installation of
such work in an aggregate amount not to exceed One Hundred Fifty Thousand
Dollars ($150,000.00) (the "Lobby Elevator Allowance"); (iii) Landlord shall
disburse the Lobby Elevator Allowance to Tenant in the same manner that
Landlord's Allowance is disbursed, as set forth in Section 5.B. above; (iv)
Landlord, in Landlord's sole, but good faith discretion, shall have the right to
approve of the design and configuration of the Lobby Elevator; (v) Tenant shall
submit to Landlord, for Landlord's prior written approval, complete plans and
specifications for all work to be done by Tenant with respect to the Lobby
Elevator; and (vi) Tenant's construction of the Lobby Elevator shall be
otherwise subject to Section 5.C. above (provided that no Supervision Fee shall
be payable by Tenant for such work). If the costs of Tenant's construction of
the Lobby Elevator exceeds the funds available therefor from the Lobby Elevator
Allowance, then Tenant shall pay all such excess costs. The Lobby Elevator
Allowance shall be used by Tenant solely for the construction of the Lobby
Elevator, and not for any portion of Tenant's Work.





--------------------------------------------------------------------------------






F.    Building Entrance. Tenant shall construct a new entry to Building 2, plus
any associated parking, sidewalk and landscaping improvements (collectively,
such work shall be referred to as the "Building Entrance"), and in addition,
Tenant shall also relocate to Tenant's lobby the fire control panel for the
Building. Tenant's construction of the Building Entrance and the relocation of
the fire control panel shall be subject to the following: (i) Tenant shall
perform such construction concurrently with Tenant's construction of Tenant's
Work; (ii) Landlord shall contribute toward the reasonable cost of the
construction and installation of such work in an aggregate amount not to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) (the "Building Entrance
Allowance"); (iii) Landlord shall disburse the Building Entrance Allowance to
Tenant in the same manner that Landlord's Allowance is disbursed, as set forth
in Section 5.B. above; (iv) Landlord, in Landlord's sole, but good faith
discretion, shall have the right to approve of the design and configuration of
the Building Entrance; (v) Tenant shall submit to Landlord, for Landlord's prior
written approval, complete plans and specifications for all work to be done by
Tenant with respect to the Building Entrance and the relocation of the fire
control panel; and (vi) Tenant's construction of the Building Entrance and the
relocation of the fire control panel shall be otherwise subject to Section 5.C.
above (provided that no Supervision Fee shall be payable by Tenant for such
work). Ifthe costs of Tenant's construction of the Building Entrance and the
relocation of the fire control panel exceeds the funds available therefor from
the Building Entrance Allowance, then Tenant shall pay all such excess costs.
The Building Entrance Allowance, if applicable, shall be used by Tenant solely
for the construction of the Building Entrance and the relocation of the fire
control panel, and not for any portion of Tenant's Work.


ARTICLE 6.


USE


A.Use. Subject to and to the extent permitted by applicable Laws, Tenant shall
use the Premises for general office and administrative purposes, for research
and development purposes, including computer labs, for light assembly, shipping
and receiving purposes, and for such other purposes as shall be consistent with
the first class character of the Building and the Project, and for no other
purpose whatsoever, subject to and in compliance with all other provisions of
this Lease, including, without limitation, the Building's Rules and Regulations
attached as Exhibit B hereto. Landlord makes no representation or warranty that
applicable Laws permit the Premises to be used for any of the foregoing
specified purposes, and any restrictions or prohibitions on any such uses of the
Premises shall not diminish Tenant's obligation to pay Rent or perform Tenant's
other obligations under this Lease. Tenant and its invitees shall also have the
non-exclusive right, along with other tenants of the Project and others
authorized by Landlord, to use the Common Areas subject to such rules and
regulations as Landlord reasonably may impose from time to time upon reasonable
prior notice to Tenant. Nothing contained herein shall be deemed to give Tenant
any exclusive use rights with respect to the Buildings or any other portion of
the Project other than the Premises. Tenant acknowledges that, for emergency
exiting purposes only, Tenant's employees, agents, contractors, employees,
customers, and invitees, must exit the Building through the lobby of Building 1,
and in connection therewith, Tenant shall reasonably cooperate with Landlord's
reasonable security procedures.


B.Restrictions. Tenant shall not at any time use or occupy or permit anyone to
use or occupy, the Premises or do or permit anything to be done in the Premises
which: (a) causes or is liable to cause injury to persons, to the Building or
its equipment, facilities or systems; (b) impairs or tends to impair the
character, reputation or appearance of the Building as a first class office
building or the Project as a first class office project; (c) impairs or tends to
impair the proper and economic maintenance, operation and repair of the Building
or its equipment, facilities or systems; or (d) annoys or inconveniences or
tends to annoy or inconvenience other tenants or occupants of the Building or
the Project.


C.Compliance with Laws. Tenant shall not permit the Premises to be used in
violation of or in conflict with, and at its sole cost and expense shall
promptly comply with, all Laws (including, without limitation, the ADA and Title
24 requirements) insofar as any thereof relate to or affect the condition, use
or occupancy of the Premises (including Alterations therein), and Tenant shall
perform all work to the Premises and other portions of the Project required to
effect such compliance (or, at Landlord's election, Landlord may perform such
work to portions of the Project outside of the Premises at Tenant's expense).
Notwithstanding the foregoing, however, Tenant shall not be required to perform
any structural changes to the Premises or other portions of the Project unless
such changes are related to or affected





--------------------------------------------------------------------------------




or triggered by (i) Tenant's Alterations (including, without limitation,
Tenant's Work), (ii) Tenant's particular use of the Premises (as opposed to
Tenant's use of the Premises for general office purposes in a normal and
customary manner), or (iii) Tenant's particular employees or employment
practices. The judgment of any court of competent jurisdiction or the admission
of Tenant in any actions against Tenant, whether Landlord be a party thereto or
not, that Tenant has so violated any Law, shall be conclusive of such violation
as between Landlord or Tenant.


ARTICLE 7.


SERVICES


A.Utilities and Services. Tenant shall arrange for all telephone, water, gas,
electricity, janitorial services, life safety systems and other power, utilities
and services which it shall require in connection with its use or occupancy of
the Premises and shall pay for the same by direct payment to the provider
thereof, together with any taxes, penalties, surcharges or the like pertaining
thereto. Notwithstanding the foregoing, during the Normal Business Hours of the
Building specified in Article 1 above, Landlord shall furnish the Premises with
heating, ventilation and air conditioning services for normal and customary
office use ("HVAC"). If requested by Tenant, Landlord shall furnish HVAC service
to the Premises at times other than the Normal Business Hours of the Building
and Tenant shall pay for the cost of such after-hours services at Landlord's
then prevailing rate, which rate shall take into account any excess wear and
tear and maintenance expenses as a result of such excess use, but shall not
include Landlord's overhead or any profit mark-up. If the HVAC is in need of
maintenance or repair, Landlord shall repair the HVAC unless Landlord, in its
reasonable discretion, determines that it is more feasible to replace the HVAC.
If Landlord replaces the HVAC, the cost of such replacement HVAC shall be
included in Operating Expenses and amortized in accordance with subsection 1.12
of Section 29.L. below. Subject to the other terms of this Lease (including,
without, limitation, Tenant's responsibility for maintaining any supplemental
HVAC or generators exclusively serving the Premises), Landlord shall be
responsible for maintaining all utility systems and equipment located outside of
the Building, with the costs of such maintenance to be included in Operating
Expenses. Except as expressly provided above, Landlord shall have no obligation
to furnish any utilities or services to the Premises or any equipment providing
for the same. Tenant shall be solely responsible for any supplemental HVAC to
the Premises as Tenant shall require for the comfortable occupancy thereof.
Tenant acknowledges that Landlord has informed Tenant that, as of the date
hereof, the utilities serving each of the Buildings are separately metered and
Landlord agrees to maintain such separate metering during the Term. Except as
provided pursuant to Section 12.B. below, Tenant shall maintain, repair and
replace all such items, operate the same, and keep the same in good working
order and condition. Tenant shall not install any equipment or fixtures, or use
the same, so as to exceed the safe and lawful capacity of any utility equipment
or lines serving the same. The installation, alteration, replacement or
connection of any utility equipment and lines, and any other equipment or
systems or Alterations which Tenant shall require in order to supply
supplemental HVAC or other services, shall be subject to the provisions of
Section S.C. above. Tenant shall ensure that all Tenant's supplemental HVAC
equipment, is installed and operated at all times in a manner to prevent roof
leaks, damage, or noise due to vibrations or improper installation, maintenance
or operation. Tenant shall obtain, at its expense all electric light bulbs,
ballasts and tubes as it shall require for the Premises. Landlord shall not be
liable for any damages directly or indirectly resulting from nor shall the
Monthly Rent, Operating Expenses or any other monies owed by Tenant to Landlord
under this Lease be abated or reduced by reason of (a) the installation, use or
interruption of use of any equipment used in connection with the furnishing of
any of the foregoing utilities and services, (b) failure to furnish or delay in
furnishing any such utilities or services for any reason whatsoever, or (c) the
limitation, curtailment, rationing or restriction on use of water, electricity,
gas or any other form of energy or any other service or utility whatsoever
serving the Premises or the Project. Landlord shall be entitled to cooperate
voluntarily and in a reasonable manner with the efforts of national, state or
local government agencies or utility suppliers in reducing energy or other
resource consumption, consistent with the operation of a first class office
building. Tenant's utilization of utilities and services shall be subject to the
limitations of any such voluntary, reasonable program that Landlord shall
implement and uniformly apply for the Project.


B.Cafeteria. A cafeteria located in Building 3 will be made available to Tenant
and other tenants of the Project during the initial ten (10) year term of this
Lease. The cafeteria is operated by a third party operator. The ordinary and
necessary operating costs (including, without limitation, reasonable rental
subsidies, if any) associated with the cafeteria, whether operated by Landlord
or a third party operator, shall in any event be included in Operating Expenses
to the extent such costs exceed revenues actually received by Landlord that are
generated from the operation of the cafeteria. The provisions of Article 9 shall
fully apply in connection with use of the cafeteria by Tenant or any other
Tenant Party (as defined in Article 9). Without limitation of the preceding
sentence, Tenant shall hold Landlord and





--------------------------------------------------------------------------------




its agents, successors and assigns, including its Project Manager, harmless from
and indemnify Landlord and its agents, successors and assigns, including its
Project Manager, against any and all Claims (as defined in Article 9) to the
extent arising from (a) the acts or omissions of Tenant or any other Tenant
Party in, on or about the cafeteria (subject, however, to the provision of
Article 9), or (b) any accident, injury or damage, howsoever and by whomsoever
caused, to any Tenant Party, occurring in, on or about the cafeteria. Landlord
may prescribe reasonable rules and regulations for the use of the cafeteria,
including, without limitation, with respect to reservations for meetings and
other functions, and Landlord shall (i) enforce any such rules and regulations
in a reasonable and non­ discriminatory manner, and (ii) endeavor to accommodate
Tenant's requests to use the cafeteria for meetings and other permitted
functions. Tenant's use of the cafeteria shall be conditioned upon Tenant's
observance of such rules and regulations. The cafeteria shall remain in
operation during the initial ten (10) year term of this Lease; provided,
however, Tenant acknowledges that the cafeteria may, from time to time, be
temporarily closed during the Term including, without limitation, closures due
to (i) remodeling, improvement work or repair work, (ii) changes in the
cafeteria operator, (iii) cessation of operations by the cafeteria operator,
(iv) compliance with applicable Law, (v) casualty or condemnation and (vi)
matters beyond Landlord's reasonable control.


C.Interruptions. Any interruption or discontinuance of utilities or the services
and appurtenances described in this Article 7 or otherwise in this Lease shall
not be deemed an eviction or disturbance of Tenant's use and possession of the
Premises, or any part thereof, nor render Landlord liable to Tenant for damages
by abatement of the Rent or otherwise, nor relieve Tenant from performance of
Tenant's obligations under this Lease. Tenant hereby waives the provisions of
California Civil Code Section 1932(1) or any other applicable existing or future
Law permitting the termination of this Lease due to such interruption or
discontinuance.


Notwithstanding the foregoing, if any interruption or discontinuance of the
utilities or services described in Section 7.A above is caused primarily by the
negligence or willful misconduct of Landlord or its agents or employees, and
correcting such interruption or discontinuance is within Landlord's reasonable
control, and such interruption or discontinuance continues for fifteen (15) or
more consecutive business days after Tenant's written notice thereof to
Landlord, and Tenant is unable to conduct and does not conduct any business in a
material portion of the Premises as a result thereof, then Tenant shall be
entitled to an abatement of Monthly Rent and Taxes and Operating Expenses
payable hereunder, which abatement shall commence as of the first day after the
expiration of such fifteen (15) business day period and terminate upon the
cessation of such interruption or discontinuance, and which abatement shall be
based on the portion of the Premises rendered unusable for Tenant's business by
such interruption or discontinuance. The abatement provision set forth above
shall be inapplicable to any interruption or discontinuance described in this
paragraph that is caused (x) by damage from fire or other casualty or
condemnation (it being acknowledged that such situations shall be governed by
Articles 10 and 11 below, as applicable), or (y) in whole or in part by the
negligence or willful misconduct of Tenant or any other Tenant Parties.




ARTICLE 8.


INSURANCE


A.Tenant's Required Insurance. Tenant, at Tenant's sole cost and expense, shall
maintain the following insurance coverages with responsible companies licensed
to do business in the state where the Building is located, with a rating by A.M.
Best of not less than A-VIII: (i) "special form" (previously known as "all
risk") property insurance which shall be primary (and non-contributory) on any
Alterations performed by or on behalf of Tenant and Tenant's property,
including, but not limited to, its goods, equipment and inventory, in an amount
adequate to cover their full replacement cost; (ii) business interruption
insurance for a period of not less than twelve (12) months, (iii) commercial
general liability insurance on an as occurrence basis with limits of liability
in an amount not less than Five Million Dollars ($5,000,000) combined single
limit for each occurrence and Five Million Dollars ($5,000,000) annual
aggregate, in each case for bodily injury and property damage liability and
personal injury liability, (iv) employer's liability coverage of at least One
Million Dollars ($1,000,000) per occurrence, (v) Worker's Compensation Insurance
as required by Law, and (vi) any other form of forms of insurance as Tenant or
Landlord or any Lender of Landlord may reasonably require from time to time in
form, in amounts and for insurance risks against which a prudent tenant would
protect itself and which is customarily required by landlords of similar
buildings located in the vicinity of the Premises. The commercial general
liability policy shall include contractual liability which includes the
provisions of Article 9 herein, and contain severability of interest and cross
liability clauses.





--------------------------------------------------------------------------------






On or before the Commencement Date, Tenant shall furnish to Landlord and its
Project Manager, certificates and/or policies of insurance evidencing the
aforesaid insurance coverages. All such policies and certificates (other than
Worker's Compensation Insurance) shall name as additional insureds Landlord,
Landlord's Project Manager, Tenant, any Lender of Landlord, and such other
parties as Landlord shall reasonably require, as their respective interests may
appear. Renewal certificates must be furnished to Landlord at least thirty (30)
days prior to the expiration date of such insurance policies showing the above
coverage to be in full force and effect.


All such insurance shall be in form reasonably satisfactory to Landlord and
provide that it cannot be canceled or reduced in coverage except upon thirty
(30) days prior written notice to Landlord. Tenant shall comply with all rules
and directives of any insurance board, company or agency determining rates of
hazard coverage for the Premises, including but not limited to the installation
of any equipment and/or the correction of any condition necessary to prevent any
increase in such rates.
B.Waiver of Subrogation. Landlord and Tenant each agree that neither Landlord
nor Tenant will have any claim against the other for any loss or damage to
property which is covered by the insurance carried by either party and for which
recovery from such insurer is made (or for which recovery would be made if the
party had carried the insurance required of it pursuant to this Lease),
notwithstanding the negligence of either party in causing the loss. Each party
hereto shall cause each property damage insurance policy obtained by it to
provide that the insurance company waives all rights of recovery by way of
subrogation against the other respective party in connection with any matter
covered by such policy. For purposes hereof, any deductible amount shall be
treated as though it were recoverable under such policies.
C.Waiver of Claims. Except for claims arising from Landlord's gross active
negligence or willful misconduct that are not covered by Tenant's insurance
required hereunder, Tenant waives all claims against Landlord for injury or
death to persons, damage to property or to any other interest of Tenant
sustained by Tenant or any party claiming, through Tenant resulting from: (i)
any occurrence in or upon the Premises, (ii) leaking of roofs, bursting,
stoppage or leaking of water, gas, sewer or steam pipes or equipment, including
sprinklers, (iii) wind, rain, snow, ice, flooding, freezing, fire, explosion,
earthquake, excessive heat or cold, or other casualty, (iv) the Building,
Premises, or the operating and mechanical systems or equipment of the Building,
being defective, or failing, and (v) vandalism, malicious mischief, theft or
other acts or omissions of any other parties including without limitation, other
tenants, contractors and invitees at the Building. Tenant agrees that Tenant's
property loss risks shall be borne by its insurance, and Tenant agrees to look
solely to and seek recovery only from its insurance carriers in the event of
such losses. For purposes hereof, any deductible amount shall be treated as
though it were recoverable under such policies.
D.Landlord's Required Insurance. Landlord shall obtain and keep in full force
and effect during the Term, at its own cost and expense (i) commercial general
liability insurance to afford protection against any and all claims for personal
injury, death or property damage occurring in or upon the Common Areas or any
part thereof, in such amounts as Landlord shall reasonably determine; and (ii)
insurance covering the Project, excluding footings and foundations, against loss
or damage by fire and such other risks and hazards as are insured under then
available standard forms of fire insurance policies (excluding, at Landlord's
option, perils such as earthquake, terrorism, flood and other standard "special
form" policy exclusions), for the full insurable value thereof as determined by
Landlord; in each such case with deductible amounts reasonably determined by
Landlord.


ARTICLE 9.


INDEMNIFICATION


Tenant shall indemnify, defend and hold harmless Landlord and its agents,
successors and assigns, including its Project Manager, from and against all
injury, loss, costs, expenses, claims or damage (including attorney's fees and
disbursements) (collectively, "Claims") to any person or property arising from,
related to, or in connection with any use or occupancy of the Premises by, or
any act or omission (including, without limitation, construction and repair of
the Premises arising out of Tenant's Work any subsequent Alterations) of,
Tenant, its agents, contractors, employees, customers, and invitees (together
with Tenant, collectively, "Tenant Parties"), which indemnity extends to any and





--------------------------------------------------------------------------------




all Claims arising from any breach or default in the performance of any
obligation on Tenant's part to be performed under the terms of this Lease. This
indemnification shall survive the expiration or termination of the Term.


Landlord shall not be liable to Tenant for any damage by or from any act or
negligence of any co-tenant or other occupant of the Building, or by any owner
or occupants of adjoining or contiguous property. Landlord shall not be liable
for any injury or damage to persons or property resulting in whole or in part
from the criminal activities or willful misconduct of others. To the extent not
covered by Landlord's all risk property insurance, Tenant agrees to pay for all
damage to the Building, as well as all damage to persons or property of other
tenants or occupants thereof, caused by the negligence, fraud or willful
misconduct of Tenant or any Tenant Parties. Nothing contained herein shall be
construed to relieve Landlord from liability for any personal injury resulting
from its gross negligence, fraud or willful misconduct.


Notwithstanding any other provision of this Lease, Landlord shall not be liable
for any consequential damages or interruption or loss of business, income or
profits, nor shall Landlord be liable for loss of or damage to artwork,
currency, jewelry, unique or valuable documents, securities or other valuables,
or for other property not in the nature of ordinary fixtures, furnishings and
equipment. Wherever in this Lease Tenant (a) releases Landlord from any claim or
liability, (b) waives or limits any right of Tenant to assert any claim against
Landlord or to seek recourse against any property of Landlord or (c) agrees to
indemnify Landlord against any matters, the relevant release, waiver, limitation
or indemnity shall run in favor of and apply to Landlord, the constituent
shareholders, partners or other owners of Landlord, and the directors, officers,
employees and agents of Landlord and each such constituent shareholder, partner
or other owner. Landlord shall hold Tenant harmless from and indemnify Tenant
against any Claim incurred in connection with or arising from any injury,
illness, or death to any person or damage to any property to the extent (i) such
injury, illness, death or damage is caused by the negligence or willful
misconduct of Landlord or its agents or employees or the failure of Landlord to
comply with any of its obligations under this Lease, and (ii) such Claim is not
included within the risks insured against under the insurance that Tenant is
required to carry under Section 8.A. above. The provisions of this paragraph
shall survive the termination of this Lease with respect to any injury, illness,
death or damage occurring prior to such termination. Landlord's indemnification
obligations under this paragraph are subject to the provisions of Section 8.B.
above.


ARTICLE 10.


CASUALTY DAMAGE


Tenant shall promptly notify Landlord or the Project Manager of any fire or
other casualty to the Premises or to the extent it knows of damage, to the
balance of the Building. In the event the Premises or any substantial part of
the Building is wholly or partially damaged or destroyed by fire or other
casualty which is fully covered by Landlord's insurance and for which such
insurance proceeds are made available to Landlord by its Lender, Landlord will
proceed to restore the same to substantially the same condition existing
immediately prior to such damage or destruction unless such damage or
destruction is incapable of repair or restoration within one hundred eighty
(180) days from the date of the fire or other casualty, as reasonably determined
by Landlord, in which event Landlord may, at Landlord's option and by written
notice given to Tenant within sixty (60) days of such damage or destruction,
declare this Lease terminated as of the happening of such damage or destruction.
If in Landlord's reasonable opinion the net insurance proceeds recovered by
Landlord and made available by Landlord's Lender by reason of the damage or
destruction will not be adequate to complete the restoration of the Building,
Landlord shall have the right to terminate this Lease and all unaccrued
obligations of the parties hereto by sending a notice of such termination to
Tenant, which notice shall be delivered, if at all, promptly after Landlord has
determined the amount of insurance proceeds that will be available to Landlord.
To the extent that, after the fire or other casualty, Tenant shall be deprived
of the use and occupancy of the Premises or any portion thereof as a result of
any such damage, destruction or the repair thereof, provided Tenant did not
cause the fire or other casualty, Tenant shall be relieved of the same ratable
portion of the Monthly Rent hereunder as the amount of damaged or useless space
in the Premises bears to the rentable square footage of the Premises until such
time as the Premises may be restored. Landlord shall reasonably determine the
amount of damaged or useless space and the square footage of the Premises
referenced in the prior sentence.







--------------------------------------------------------------------------------




In the event that (i) the Premises or any of the Common Areas necessary for
Tenant to use and occupy the Premises are damaged or destroyed by fire or other
casualty, (ii) Landlord reasonably determines that such damage or destruction is
incapable of repair or restoration within three hundred (300) days from the date
of the fire or other casualty (or ninety (90) days if the fire or other casualty
occurs during the final one hundred eighty (180) days of the Term), and (iii)
Landlord does not exercise its right to terminate this Lease pursuant to the
foregoing provisions, then Tenant shall have the right to terminate this Lease
as respects the applicable Building(s) by written notice to Landlord within
fifteen (15) days after Tenant's receipt of Landlord's written notice setting
forth Landlord's estimate of the repair and restoration period. Each of Landlord
and Tenant hereby waives California Civil Code Sections 1932(2) and 1933(4),
providing for termination of hiring upon destruction of the thing hired and
Sections 1941 and 1942, providing for repairs to and of premises.
ARTICLE 11.


CONDEMNATION


In the event of a condemnation or taking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of a taking or condemnation
of fifteen percent (15%) or more of the Building and without regard to whether
the Premises are part of such taking or condemnation, Landlord may elect to
terminate this Lease by giving notice to Tenant within sixty (60) days of
Landlord receiving notice of such condemnation. All compensation awarded for any
condemnation or taking shall be the property of Landlord, whether such damages
shall be awarded as a compensation for diminution in the value of the leasehold
or to the fee of the Premises, and Tenant hereby assigns to Landlord all of
Tenant's right, title and interest in and to any and all such compensation;
provided, however that in the event this Lease is terminated as to any portion
of the Premises, Tenant shall be entitled to make a separate claim for the
taking of Tenant's personal property (including fixtures paid for by Tenant),
and for costs of moving. Notwithstanding anything herein to the contrary, any
condemnation or taking award to Tenant shall be available only to the extent
such award is payable separately to Tenant and does not diminish the award
available to Landlord or any Lender of Landlord and such award shall be limited
to the amount of Rent actually paid by Tenant to Landlord for the period of time
for which the award is given. Any additional portion of such award shall belong
to Landlord. In the event of a partial taking of the Premises which does not
result in a termination of this Lease in its entirety, the Monthly Rent,
Tenant's Share and Project Share hereunder shall be equitably reduced.
If only a portion of the Premises is taken, and such portion exceeds thirty-five
percent (35%) of the Premises, Tenant may terminate this Lease as to the
remainder of the Premises upon written notice to Landlord within thirty (30)
days of Tenant receiving notice of such taking; provided, however, that Tenant's
right to terminate this Lease is conditioned upon the remaining portion of the
Premises being of such size or configuration that such remaining portion of the
Premises is unusable for Tenant's business.
Notwithstanding the foregoing, if all or any portion of the Premises is taken
for a period of time of ninety (90) days or less ending prior to the end of the
Term of this Lease, this Lease shall remain in full force and effect and Tenant
shall continue to pay all rent and to perform all of its obligations under this
Lease; provided, however, that Tenant shall be entitled to all compensation,
damages, income, rent awards and interest thereon that is paid or made in
connection with such temporary taking of the Premises (or portion thereof),
except that any such compensation in excess of the rent or other amounts payable
to Landlord hereunder shall be promptly paid over to Landlord as received.
Landlord and Tenant each hereby waive the provisions of California Code of Civil
Procedure Section 1265.130 and any other applicable existing or future Law
providing for, or allowing either party to petition the courts of the state in
which the Project is located for, a termination of this Lease upon a partial
taking of the Premises and/or the Building.
ARTICLE 12.


REPAIR AND MAINTENANCE


A.Tenant's Obligations. Except as provided in Articles 10 and 11 above and
Section 12.B. below, Tenant shall keep the Premises in good working order,
repair (and in compliance with all Laws now or hereafter adopted) and condition
(which condition shall be neat, clean and sanitary, and free of pests and
rodents) and shall make all necessary repairs thereto, normal wear and tear and
damage by fire or other casualty or condemnation excepted. Tenant's





--------------------------------------------------------------------------------




obligations hereunder shall include but not be limited to Tenant's trade
fixtures and equipment, security systems, signs, interior decorations,
floor-coverings, wall-coverings, entry and interior doors, interior glass, light
fixtures and bulbs, keys and locks, and Alterations to the Premises whether
installed by Tenant or Landlord. Tenant waives all rights to make repairs at the
expense of Landlord as provided by any Laws now or hereafter in effect. It is
specifically understood and agreed that, except as specifically set forth in
this Lease, Landlord has no obligation and has made no promises to alter,
remodel, improve, repair, decorate or paint the Premises or any part thereof,
and that no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant. Tenant hereby waives the
provisions of California Civil Code Sections 1932(1), 1941 and 1942 and of any
similar Law now or hereafter in effect.
C.Landlord's Obligations. Landlord shall maintain in good condition and repair,
reasonable wear and tear excepted, and in a manner consistent with comparable
first class office buildings in the Milpitas/North San Jose area, the roof,
foundations, floor slabs and exterior walls of the Building, and all Building
systems, including, without limitation, elevator, plumbing, HVAC, electrical,
security, life safety and power (collectively, the "Base Building Components"),
except that Base Building Components shall exclude, and Tenant shall be
obligated to maintain and repair, at Tenant's sole cost and expense, any
supplemental systems (including air-conditioning systems), and equipment used in
connection therewith, installed specifically for Tenant, as part of Tenant's
initial Alterations to the Premises or any subsequent Alterations. The term
walls as used herein shall not include windows, glass or plate glass, doors,
special store fronts or office entries. The term roof as used herein shall not
include skylights, smoke hatches or roof vents. Landlord shall also maintain in
good condition and repair, reasonable wear and tear excepted, the Common Areas,
including, but not limited to, the landscaped areas, parking areas, driveways
and the cafeteria. Tenant shall reimburse Landlord for Landlord's costs of
complying with its obligations under this Section 12.B. in accordance with
Article 4 above. Landlord shall have no responsibility to make any repairs to
the Premises that are otherwise required hereunder unless and until Landlord
receives written notice of the need for such repair. Landlord shall not be
liable for any failure to make repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
for such repairs or maintenance is received by Landlord from Tenant. Landlord
shall make every reasonable effort to perform all such repairs or maintenance in
such a manner (in its reasonable judgment) so as to cause minimum interference
with Tenant and the Premises but Landlord shall not be liable to Tenant for any
interruption or loss of business pertaining to such activities. Landlord shall
have the right to require that any uninsured damage caused by the willful
misconduct of Tenant or any of Tenant's agents, contractors, employees, invitees
or customers, be paid for and performed by Tenant (without limiting Landlord's
other remedies herein), and in addition, Landlord shall have the right to
require that Tenant pay Landlord for the deductible with respect to any insured
damage caused by the willful misconduct of Tenant or any of Tenant's agents,
contractors, employees, invitees or customers (without limiting Landlord's other
remedies herein).
D.Signs and Obstructions. Tenant shall not obstruct or permit the obstruction of
light, halls, Common Areas, roofs, parapets, stairways or entrances to the
Building or the Premises and will not affix, paint, erect or inscribe any sign,
projection, awning, signal or advertisement of any kind to any part of the
Building or the Premises, including the inside or outside of the windows or
doors, without the written consent of Landlord, which shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right to require
Tenant to remove any sign, projection, awning, signal or advertisement to be
affixed to the Building or the Premises without the written consent of Landlord.


Notwithstanding the foregoing, Tenant, at Tenant's sole cost and expense
(including, without limitation, costs and expenses to construct any such signage
to the extent the same does not exist as of the date of this Lease (but subject
to Landlord's contribution of Landlord's Allowance)), and subject to Tenant's
compliance with applicable Laws, shall be entitled to the following signage: (i)
Tenant's name and logo on a non-exclusive comer sign at the comer of McCarthy
Boulevard and East Tasman Drive; (ii) Tenant's name and logo on the Project
standard monument sign at the street by the Building 2 driveway; (iii)
directional signage outside of Building 2; (iv) building signage for Tenant's
name and logo on the exterior of Building 2 at a mutually agreed upon location;
and (v) exclusive lobby signage in the lobby of Building 2 (collectively,
"Tenant's Signage"). Notwithstanding anything contained herein to the contrary,
Landlord shall have the right to institute a new signage program for the Project
that replaces all or any portion of Tenant's Signage provided that Landlord pays
for the cost of changing out such signage, in which event the term Tenant's
Signage as used herein shall mean such replacement signage and shall not include
the signage that Landlord replaced. Tenant's right to use Tenant's Signage shall
remain in place only so long as (1) the Tenant hereunder shall be the Tenant
originally named in this Lease, or any Affiliate pursuant to Section 16.G. below
(provided that any such Affiliate must utilize all of Tenant's Signage then
available under this Section 12.C. and not a portion thereof), (2) no default
has occurred





--------------------------------------------------------------------------------




and is continuing under this Lease, and (3) Tenant shall be in occupancy of at
least eighty percent (80%) of the portion of the Premises located in the
applicable Building to which the signage applies. Except for Tenant's Signage,
Tenant shall have no other right to maintain any signage at any other location
in, on or about the exterior of the Premises or the Project and shall not
display or erect any sign, display or other advertising material that is visible
from the exterior of the Premises when viewed from adjacent public streets,
unless such signage is approved by Landlord in Landlord's reasonable discretion.


Tenant's Signage, and any changes to Tenant's Signage, shall be subject to
Landlord's reasonable approval as to the design, size, color, material, content,
location and illumination, shall be appropriate for a first class office
building in the Project, shall be in conformity with the overall design and
ambiance of the Project, and shall comply with all applicable Laws. Tenant shall
be responsible for obtaining any governmental permits or approvals required for
Tenant's Signage (and, if approved by Landlord, any new Tenant signage), all at
Tenant's sole cost and expense; provided, however, that Landlord, at no cost to
Landlord, shall reasonably cooperate with Tenant as reasonably required for
obtaining any governmental permits or approvals required for Tenant's Signage
(and, if approved by Landlord, any new Tenant signage). Tenant's repair,
maintenance, construction and/or improvement of Tenant's Signage (and, if
approved by Landlord, any new Tenant signage) shall be at its sole cost and
expense (subject, however, to contribution of Landlord's Allowance and
Landlord's payment for any replacement Tenant Signage in connection with changes
to Landlord's sign program) and shall comply with all applicable Laws, the
requirements applicable to construction of Alterations pursuant to this Lease,
and such other reasonable rules, procedures and requirements as Landlord shall
impose with respect to such work, including insurance coverage in connection
therewith. Any cost or reimbursement obligations of Tenant under this Section
12.C., including with respect to the installation, maintenance or removal of
Tenant's Signage, shall survive the expiration or earlier termination of this
Lease.


Upon the expiration or earlier termination of this Lease, or the earlier
termination of Tenant's right to have Tenant's Signage by Landlord's written
notice to Tenant by reason of Tenant's failure to meet the occupancy or other
requirements applicable thereto pursuant to the foregoing, Tenant shall remove
Tenant's Signage (and any other signage subsequently installed by Tenant) at
Tenant's sole cost and expense, and repair and restore to good condition the
areas of the Building or Project on which the signage was located or that were
otherwise affected by such signage or the removal thereof, or at Landlord's
election, Landlord may perform any such removal and/or repair and restoration
and Tenant shall pay Landlord the reasonable cost thereof within thirty (30)
days after Landlord's demand. If any signs, projections, awnings, signals or
advertisements is installed by Tenant in violation of this Section 12.C., or
done by Tenant through any person, firm or corporation not approved by Landlord,
Landlord shall have the right to remove such signs, projections, awnings,
signals or advertisements without being liable to the Tenant by reason thereof
and to charge the cost of such removal to Tenant as Additional Rent, payable
within ten (10) days of Landlord's demand therefor.
D.Outside Services. Tenant shall not permit, except by Landlord or a person or
company approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed): (i) the extermination of vermin in, on or about the
Premises; (ii) the servicing of heating, ventilating and air conditioning
equipment; (iii) the collection of rubbish and trash other than in compliance
with local govermnent health requirements and in accordance with the rules and
regulations established by Landlord, which shall minimally provide that Tenant's
rubbish and trash shall be kept in containers located so as not to be visible to
members of the public and in a sanitary and neat condition; or (iv) window
cleaning, janitorial services or similar work in the Premises. Tenant agrees not
to employ any person, entity or contractor for any Alterations or other work or
services in or to the Premises (including moving Tenant's equipment and
furnishings in, out or around the Premises) whose presence is likely to give
rise to a labor or other disturbance in the Building and, if necessary to
prevent such a disturbance in a particular situation, Landlord may require
Tenant to employ union labor for the work.


ARTICLE 13.


INSPECTION OF PREMISES


Landlord may, at any and all reasonable times and upon at least twenty-four (24)
hours advance written or oral notice (provided that no advance notice need be
given if an emergency (as determined by Landlord in its good faith judgment)
necessitates an irmnediate entry or prior to entry to provide routine services),
enter the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is





--------------------------------------------------------------------------------




required to provide hereunder, (c) show the Premises to prospective lenders,
purchasers or tenants (with respect to prospective tenants, only during the
final twelve (12) months of the Term}, (d) post notices of non-responsibility,
and (e) alter, improve or repair the Premises or any other portion of the
Building or Project. In connection with any such alteration, improvement or
repair, Landlord may erect in the Premises or elsewhere in the Project
scaffolding and other structures reasonably required for the work to be
performed. In no event shall such entry or work entitle Tenant to an abatement
of rent, constitute an eviction of Tenant, constructive or otherwise, or impose
upon Landlord any liability whatsoever, including, but not limited to, liability
for consequential damages or loss of business or profits by Tenant. Landlord
shall use good faith, commercially resonable efforts to cause all such work to
be done in such a manner as to cause as little interference to Tenant as
reasonably possible without incurring umeasonable additional expense. Landlord
shall at all times retain a key with which to unlock all of the doors in the
Premises, except Tenant's vaults and safes. Ifan emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises and any such entry to the Premises shall not constitute a
forcible or unlawful entry into the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises, or any portion thereof.
Tenant may from time to time upon thirty (30) days' advance written notice to
Landlord designate, as secured areas of the Premises, areas where unusually
confidential information is kept. Except in the case of emergency (as determined
by Landlord in its reasonable judgment), Landlord shall not enter such secured
areas unless accompanied by a representative of Tenant. Tenant agrees to make
such representative available to Landlord during Normal Business Hours upon
reasonable advance request (which may be oral) by Landlord. If Tenant shall fail
to make such a representative available upon such request, Landlord may enter
such secured areas without Tenant's representative. Landlord shall at all times
be provided with a means of entry to the secured areas in the event of an
emergency or Tenant's failure to provide a representative as aforesaid. Landlord
shall not provide janitorial services to such secured areas unless requested by
Tenant, in which case such services will be provided at the normal times
janitorial service is supplied to other portions of the Premises. Tenant may
elect that a representative accompany the provider of such janitorial services
to the secured areas so long as the same does not require rescheduling of such
services or hinder, interfere with or delay the performance of the same and is
permitted under Landlord's applicable contracts with the provider of such
janitorial services.


ARTICLE 14.


SURRENDER OF PREMISES


Upon the expiration of the Term, or sooner termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in as good or
better condition than existed at the date possession was delivered to Tenant,
normal wear and tear and damage by fire or other casualty or by condemnation
excepted, and prior to the expiration or sooner termination of this Lease Tenant
shall remove from the Premises any Alterations that Tenant is required by
Landlord to remove under the provisions of this Lease, and all of Tenant's
furniture, equipment and other personal property (including, without limitation,
all voice and data and other wiring and cabling installed after the Commencement
Date) and trade fixtures. Any property not removed shall be deemed to have been
abandoned by Tenant and may be retained or disposed of by Landlord at Tenant's
expense free of any and all claims of Tenant, as Landlord shall desire. All
property not removed from the Premises by Tenant may be handled or stored by
Landlord at Tenant's expense and Landlord shall not be liable for the value,
preservation or safekeeping thereof. At Landlord's option all or part of such
property may be conclusively deemed to have been conveyed by Tenant to Landlord
as if by bill of sale without payment by Landlord. Neither the provisions of
this Article 14 nor any other provision of this Lease shall impose upon Landlord
any obligation to care for or preserve any of Tenant's property left upon the
Premises, and Tenant hereby waives and releases Landlord from any claim or
liability in connection with the removal of such property from the Premises and
the storage thereof and specifically waives the provisions of California Civil
Code Section 1542 with respect to such release. Tenant hereby waives to the
maximum extent allowable the benefit of all laws now or hereafter in force in
this state or elsewhere exempting property from liability for rent or for debt.


ARTICLE 15.


HOLDING OVER







--------------------------------------------------------------------------------




Tenant shall pay Landlord one hundred fifty percent (150%) of the Monthly Rent
and Additional Rent payable under this Lease during the last full month prior to
the date of the expiration of this Lease, prorated on a per diem basis, for each
day Tenant shall retain possession of the Premises or any part thereof after
expiration or earlier termination of this Lease, together with all damages
sustained by Landlord on account thereof. The foregoing provisions shall not
serve as permission for Tenant to hold-over, nor serve to extend the Term
(although Tenant shall remain bound to comply with all provisions of this Lease
until Tenant vacates the Premises) and Landlord shall have the right at any time
thereafter to enter and possess the Premises and remove all property and persons
therefrom. Without limitation of the foregoing, if Tenant remains in possession
of the Premises for more than fifteen (15) days after the expiration or earlier
termination of this Lease, Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims incurred by or asserted against Landlord
and arising directly or indirectly from Tenant's failure to timely surrender the
Premises or any portion thereof, including but not limited to (i) any rent
payable by or any loss, cost, or damages (including lost business and profits),
claimed by any prospective tenant of the Premises or any portion thereof, and
(ii) Landlord's damages as a result of such prospective tenant rescinding or
refusing to enter into the prospective lease of the Premises or any portion
thereof by reason of such failure to timely surrender the Premises; provided,
however, as a condition to Tenant's indemnification obligations under this
paragraph, Landlord shall give Tenant written notice of the existence of a
prospective successor tenant for the Premises or any portion thereof, or the
existence of any other matter which might give rise to a claim by Landlord under
the foregoing indemnity, at least fifteen (15) days prior to the date Landlord
shall require Tenant's surrender of the Premises, and Tenant shall not be
responsible to Landlord under the foregoing indemnity if Tenant shall surrender
the Premises on or prior to the expiration of such fifteen (15) day period (it
being agreed, however, that Landlord need not identify the prospective tenant by
name in its notice, and it being further agreed that such notice may be given
prior to the scheduled expiration date of this Lease); and provided, further,
however, that Tenant's indemnification obligations under this paragraph shall
not apply with respect to claims or damages in connection with a prospective
tenant unless Landlord shall have entered into a letter of intent with such
prospective tenant, or exchanged an offer and counteroffer (including in the
form oflease drafts) with such prospective tenant.


ARTICLE 16.


SUBLETTING AND ASSIGNMENT


A.Landlord's and Tenant's agreement with regard to Tenant's right to transfer
all or part of its interest in the Premises is as expressly set forth in this
Article 16. Tenant agrees that, except upon Landlord's prior written consent,
which consent shall not (subject to Landlord's rights below) be unreasonably
withheld, conditioned or delayed, neither this Lease nor all or any part of the
leasehold interest created hereby shall, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, be assigned, mortgaged,
pledged, encumbered or otherwise transferred by Tenant or Tenant's legal
representatives or successors in interest (collectively, an "assignment") and
neither the Premises nor any part thereof shall be sublet or be used or occupied
for any purpose by anyone other than Tenant (collectively, a "sublease"). Any
assignment or subletting without Landlord's prior written consent shall, at
Landlord's option, be void and shall constitute a default by Tenant hereunder
entitling Landlord to terminate this Lease and to exercise all other remedies
available to Landlord under this Lease and at law.


B.In the event that during the Term, Tenant desires to assign this Lease or
sublease the Premises or any portion thereof, Tenant shall give notice thereof
to Landlord, which notice shall name the proposed assignee or subtenant and
include all material information with respect thereto, as well as the proposed
assignment or sublease agreement, and such other information as Landlord shall
reasonably require. Landlord shall not unreasonably withhold its consent to any
proposed assignment or subletting, but Landlord may, in its sole and absolute
discretion, exercise the right set forth in subparagraph (3) below. Landlord
shall notify Tenant within thirty (30) days of Landlord's receipt of Tenant's
notice as to which of the following actions Landlord elects to take:
(1)Landlord consents to the proposed assignment or subleasing, subject to
execution of Landlord's reasonable consent form by Tenant and the proposed
assignee or subtenant;





--------------------------------------------------------------------------------




(2)Landlord declines to consent to such assignment or subletting, and stating
the reasonable reasons for Landlord's decision, such as, without limitation,
insufficient or unsatisfactory documentation furnished to Landlord to establish
Tenant's reputation, financial strength and/or proposed use of and operations
upon the Premises; or
(4)Landlord, (i) in the event of an assignment of this Lease, elects to
terminate this Lease effective as of the date such assignment would have become
effective (and such termination date shall become the Expiration Date for
purposes of this Lease), or (ii) in the event of a sublease, to terminate this
Lease as it pertains to the portion of the Premises so proposed by Tenant to be
sublet effective as of the date such sublease would have become effective (and
such termination date shall become the Expiration Date for purposes of this
Lease with respect to such portion of the Premises). Notwithstanding the above,
Tenant, within ten (10) days after receipt of Landlord's notice of intent to
terminate, may withdraw its request for consent to the assignment or sublease.
In that event, Landlord's election to terminate the Lease shall be null and void
and of no force and effect.
By way of example and without limitation, the failure to satisfy any of the
following conditions or standards shall be deemed to constitute reasonable
grounds for Landlord to refuse to grant its consent to a proposed assignment or
subletting ("Transfer"):


(i)The proposed assignee or sublessee ("Transferee") must expressly assume all
of the provisions, covenants and conditions of this Lease on the part of Tenant
to be kept and performed as they apply to the transferred space.


(ii)The proposed Transferee must satisfy Landlord's then-current credit and
other standards for tenants of the Building and, in Landlord's reasonable
opinion, have the financial strength and stability to perform all of the
obligations of the Tenant under this Lease (as they apply to the transferred
space) as and when they fall due


(iii)The proposed Transferee must be reasonably satisfactory to Landlord as to
character and business reputation.


(iv)The proposed use of the Premises by the proposed Transferee must be, in
Landlord's reasonable opinion: (a) lawful; (b) in compliance with Article 6 of
this Lease;
(c)unlikely to cause an increase in insurance premiums for insurance policies
applicable to the Building; (d) a use not requiring any new tenant improvements
that Landlord would be entitled to disapprove pursuant to Article 5 hereof; (e)
unlikely to cause any material increase in services to be provided to the
Premises; (f) unlikely to create any materially increased burden in the
operation of the Building, or in the operation of any of its facilities or
equipment; (g) unlikely to impair the dignity, reputation or character of the
Building; and (h) in the case of any Building not then configured for
multi-tenant occupancy, not require the Building to be reconfigured as a
multi-tenant Building and not require creation of any new Common Areas or
multi-tenant corridors in the Building.


(v)At the time of the proposed Transfer, a default (as defined in Article 19
below) shall not have occurred and be continuing beyond any applicable notice
and cure period, and no event may have occurred that with notice, the passage of
time, or both, would become a default.


(vi)The proposed Transferee shall not be a governmental entity or hold any
exemption from the payment of ad valorem or other taxes that would prohibit
Landlord from collecting from such Transferee any amounts otherwise payable
under this Lease.


(vii)The proposed Transferee shall not be a then present tenant or affiliate or
subsidiary of a then present tenant in the Project.


(viii)Landlord shall not be negotiating with, and shall not have at any time
within the past six (6) months negotiated with, the proposed Transferee for
space in the Building.
(ix) The proposed Transferee is an entity or related to an entity with whom
Landlord or any affiliate of Landlord has had adverse dealings in connection
with the administration or enforcement of a lease or is a competitor of Landlord
or any affiliate of Landlord.





--------------------------------------------------------------------------------




C.In the event that Landlord shall consent to any assigmnent or sublease,
Landlord shall be entitled to receive, as Rent hereunder, fifty percent (50%) of
any consideration (including, without limitation, payment for leasehold
improvements) paid by the assignee or subtenant for the assigmnent or sublease
and, in the case of a sublease, the excess of the amount of rent paid for the
sublet space by the subtenant over the amount of Monthly Rent, Taxes and
Operating Expenses payable by Tenant and attributable to the sublet space for
the corresponding month; except that Tenant may recapture, on an amortized basis
over the term of the sublease or assigmnent, any reasonable brokerage
commissions paid by Tenant in connection with the subletting or assigmnent,
reasonable marketing costs paid by Tenant in connection with the subletting or
assigmnent, reasonable attorneys' fees in connection with the subletting or
assignment, any improvement allowance paid by Tenant to the subtenant or
assignee and any improvement costs incurred by Tenant specifically to prepare
the space for such assigmnent or subletting. Upon Landlord's request, Tenant
shall assign to Landlord all amounts to be paid to Tenant by any such subtenant
or assignee and that belong to Landlord and shall direct such subtenant or
assignee to pay the same directly to Landlord. If there is more than one
sublease under this Lease, the amounts (if any) to be paid by Tenant to Landlord
pursuant to this Article 16 shall be separately calculated for each sublease and
amounts due Landlord with regard to any one sublease may not be offset against
rental and other consideration pertaining to or due under any other sublease.
D.For purposes of this Article 16 (subject to Section 16.G. below), the
following events shall be deemed an assigmnent or sublease, as appropriate: (i)
the issuance of equity interests (whether stock, partnership interests or
otherwise) in Tenant or any subtenant or assignee, or any entity controlling any
of them, to any person or group of related persons, in a single transaction or a
series of related or unrelated transactions, such that, following such issuance,
such person or group shall have Control (as defined below) of Tenant or any
subtenant or assignee; (ii) a transfer of Control of Tenant or any subtenant or
assignee, or any entity controlling any of them, in a single transaction or a
series of related or unrelated transactions (including, without limitation, by
consolidation, merger, acquisition or reorganization), except that the transfer
of outstanding capital stock or other listed equity interests through the "over
the counter" market or any recognized national or international securities
exchange (including transfers and issuances as part of an initial public
offering of Tenant's stock), shall not be included in determining whether
Control has been transferred; (iii) a reduction of Tenant's assets to the point
that this Lease is substantially Tenant's only asset; (iv) a change or
conversion in the form of entity of Tenant, any subtenant or assignee, or any
entity controlling any of them, which has the effect of limiting the liability
of any of the partners, members or other owners of such entity; or (v) the
agreement by a third party to assume, take over, or reimburse Tenant for, any or
all of Tenant's obligations under this Lease, in order to induce Tenant to lease
space with such third party. For purposes of this paragraph, "Control" shall
mean direct or indirect ownership of more than fifty percent (50%) of all of the
voting stock of a corporation or more than fifty percent (50%) of the legal or
equitable interest in any other business entity, or the power to direct the
operations of any entity (by equity ownership, contract or otherwise).
E.Whether or not Landlord shall consent to any proposed assignment or sublease,
upon demand Tenant shall pay Landlord an administrative fee of One Thousand
Dollars ($1,000.00) in connection with the Landlord's consideration of such
proposed assignment or sublease, and reimburse Landlord for all reasonable
attorneys' fees and expenses incurred by Landlord in connection with the
proposed assignment or sublease. If Tenant claims or asserts that Landlord has
failed to grant any approval required of it pursuant to this Article 16 or
otherwise violated or failed to perform its obligations under this Article 16,
Tenant's sole remedy shall be an action for specific performance, declaratory
judgment or injunction and in no event shall Tenant be entitled to any money
damages in any action or by way of set off, defense or counterclaim and Tenant
hereby specifically waives the right to any money damages or other such remedies
for any such failure or violation.
F.In no case may Tenant assign Tenant's Signage, any renewal, expansion or other
options under this Lease to any sublessee(s) hereunder or assignees hereof, all
such options being deemed personal to the Tenant originally named under this
Lease. Consent by Landlord hereunder shall in no way operate as a waiver by
Landlord of, or to release or discharge Tenant from, any liability under this
Lease or be construed to relieve Tenant from obtaining Landlord's consent to any
subsequent assignment, subletting, transfer, use or occupancy.


G.Notwithstanding anything to the contrary in this Article 16, Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord's
consent, to any partnership, corporation or other entity that controls, is
controlled by, or is under common control with Tenant or Tenant's parent
(control being defined for such purposes as ownership of at least fifty percent
(50%) of the equity interests in, and the power to direct the management of, the





--------------------------------------------------------------------------------




relevant entity) or to any partnership, corporation or other entity resulting
from a merger or consolidation with Tenant or Tenant's parent, or to any person
or entity that acquires substantially all the assets (including by means of a
purchase of all or substantially all of Tenant's stock, any such purchaser being
a "Stock Purchaser") of Tenant as a going concern (collectively, an
"Affiliate"), provided that (i) Landlord receives at least ten (10) days' prior
written notice of an assignment or subletting, together with evidence reasonably
satisfactory to Landlord that the requirements of this paragraph have been met
(provided, however, that if advance disclosure is prohibited under applicable
Laws or any commercially reasonable confidentiality agreement, Tenant may
provide such notice and evidence within ten (10) days after the transaction
deemed an assignment or subletting), (ii) the Affiliate's net worth (other than
in the case of an Affiliate that is a Stock Purchaser, in which case the
following net worth test shall be applied to Tenant rather than the Affiliate)
is not less than Tenant's net worth immediately prior to the assignment or
subletting (or series of transactions of which the same is a part) or as of the
date of this Lease, whichever is greater, (iii) except in the case of an
assignment where the assignor is dissolved as a matter of law following the
series of transactions of which the assignment is a part and where such assignor
makes sufficient reserves for contingent liabilities (including its obligations
under this Lease) as required by applicable Law, the Affiliate remains an
Affiliate for the duration of the subletting or the balance of the Term in the
event of an assignment, (iv) the Affiliate assumes (in the event of an
assignment) in writing all of Tenant's obligations under this Lease, (v)
Landlord receives a fully executed copy of an assignment or sublease agreement
between Tenant and the Affiliate at least ten (10) days prior to the effective
date of such assignment or sublease or, in the case of an assignment by merger
or stock purchase, such later date (but no later than ten (10) days after the
effective date of the assignment) on which the assignment agreement (which may
be the merger agreement or the stock purchase agreement if the assigrnnent is
effected by means thereof) is executed by the parties thereto, and (vi) in the
case of an assigrnnent, the essential purpose of such assigrnnent is to transfer
an active, ongoing business with substantial assets in addition to this Lease,
and in the case of an assigrnnent or sublease the transaction is for legitimate
business purposes unrelated to this Lease and the transaction is not a
subterfuge by Tenant to avoid its obligations under this Lease or the
restrictions on assigrnnent and subletting contained herein.


ARTICLE 17.


SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION


This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Building, and all other encumbrances and matters of public record
applicable to the Building, including without limitation, any reciprocal
easement or operating agreements, covenants, conditions and restrictions and
Tenant shall not act or permit the Premises to be operated in violation thereof.
If any foreclosure or power of sale proceedings are initiated by any Lender or a
deed in lieu is granted (or if any ground lease is terminated), Tenant agrees,
if any such Lender or any purchaser at such foreclosure sale shall acquire and
accept the Building subject to this Lease, to attom and pay Rent to such party
and to execute and deliver any instruments necessary or appropriate to evidence
or effectuate such attomment. In the event of attomment, no Lender shall be: (i)
liable for any act or omission of Landlord, or subject to any offsets or
defenses which Tenant might have against Landlord (prior to such Lender becoming
Landlord under such attomment), (ii) liable for any security deposit or bound by
any Rent prepaid more than thirty (30) days in advance and not actually received
by such Lender, or (iii) bound by any future modification of this Lease not
consented to by such Lender. Any Lender may elect to make this Lease prior to
the lien of its Mortgage, and if the Lender under any prior Mortgage shall
require, this Lease shall be prior to any subordinate Mortgage; such elections
shall be effective upon written notice to Tenant. Upon request of any such
Lender or purchaser, including any such request made by reason of the
termination of this Lease as a result of such foreclosure or other proceedings,
Tenant shall enter into a new lease with such Lender or purchaser on the terms
and conditions of this Lease applicable to the remainder of the term hereof.
Tenant agrees to give any Lender by certified mail, return receipt requested, a
copy of any notice of default served by Tenant upon Landlord, provided that
prior to such notice Tenant has been notified in writing (by way of service on
Tenant of a copy of an assignment of leases, or otherwise) of the name and
address of such Lender. Tenant further agrees that if Landlord shall have failed
to cure such default within the time permitted Landlord for cure under this
Lease, any such Lender whose address has been so provided to Tenant shall have
an additional period of thirty (30) days in which to cure (or such additional
time as may be required due to causes beyond such Lender's control, including
time to obtain possession of the Building by power of sale or judicial action or
deed in lieu of foreclosure). The provisions of this Article shall be
self-operative; however, Tenant shall execute such documentation as Landlord or
any Lender may request from time to time in order to confirm the matters set
forth in this Article in recordable form. To the extent not expressly prohibited
by Law, Tenant waives the provisions of any Law now or hereafter adopted which
may give or purport to





--------------------------------------------------------------------------------




give Tenant any right or election to terminate or otherwise adversely affect
this Lease or Tenant's obligations hereunder if such foreclosure or power of
sale proceedings are initiated, prosecuted or completed.
Notwithstanding the above, concurrently with the parties execution of this
Lease, Landlord shall deliver to Tenant a "non-disturbance agreement" in favor
of Tenant, executed by Landlord's current Lender, providing that if Tenant is
not in default under this Lease beyond any applicable grace period, such party
will recognize this Lease and Tenant's rights hereunder and will not disturb
Tenant's possession hereunder, and if this Lease is by operation of law
terminated in a foreclosure, that a new lease will be entered into on the same
terms as this Lease for the remaining term hereof; provided that if, in order to
obtain such non-disturbance agreement Landlord is required to expend any sum,
Landlord shall so notify Tenant and Tenant may elect to pay such sum or to
withdraw Tenant's request for such non-disturbance agreement. Inno event shall
Landlord be required to expend any sums in connection therewith. In addition,
and notwithstanding anything to the contrary above, Tenant's subordination to
any future Mortgage shall be conditioned upon Tenant's receipt of a
"non-disturbance agreement" on such future Lender's commercially reasonable
form.


ARTICLE 18.


ESTOPPEL CERTIFICATE


Tenant shall from time to time, upon written request by Landlord or Lender,
deliver to Landlord or Lender, within ten (10) business days after Tenant's
receipt of such request, a statement in writing certifying the commencement date
of this Lease, stating that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and the date and nature of each such modification), that
to the best of Tenant's knowledge Landlord is not in default under this Lease
(or, if Landlord is in default, specifying the nature of such default), that to
the best of Tenant's knowledge Tenant is not in default under this Lease (or if
Tenant is in default, specifying the nature of such default), the current
amounts of and the dates to which the Monthly Rent and Additional Rent has been
paid, the current outstanding amounts of any tenant improvement allowances and
setting forth such other matters as may be reasonably requested by Landlord. Any
such statement may be conclusively relied upon by a prospective purchaser of the
Premises or by a lender obtaining a lien on the Premises as security. Tenant
acknowledges and agrees that its failure to execute such certificate may cause
Landlord serious financial damage by causing the failure of a sale or financing
transaction and giving Landlord all of its rights and remedies under Article 20
below, including its right to damages caused by the loss of such sale or
financing.
ARTICLE 19.


DEFAULTS


If Tenant: (i) fails to pay within three (3) days after written notice any
installment or other payment of Monthly Rent, Taxes, Operating Expenses, or
other Rent, or to keep in effect any insurance required to be maintained (except
that Landlord shall only be required to give one (1) such notice in any calendar
year with respect to Tenant's failure to pay Monthly Rent and/or Tenant's Share
of Expenses, and after the first such notice is given any failure by Tenant in
such calendar year to pay Monthly Rent or Tenant's Share of Expenses within
three (3) days when due shall itself constitute a default, without the
requirement of notice from Landlord of such failure); or (ii) abandons the
Premises (Tenant's mere vacating of the Premises during the Term shall not
constitute a default under this Lease so long as Tenant continues to pay Monthly
Rent, Taxes, Operating Expenses, and other Rent due Landlord under this Lease,
maintains the insurance coverage required of it pursuant to this Lease and
Tenant otherwise continues to perform its obligations under this Lease, and so
long as Tenant provides Landlord with written notice of an alternate address for
notices to Tenant under this Lease (other than the Premises) if such vacancy
exceeds thirty (30) consecutive days); or (iii) assigns this Lease or subleases
all or any portion of the Premises in violation of Article 16 above; or (iv)
becomes insolvent, makes an assignment for the benefit of creditors, files a
voluntary bankruptcy or an involuntary petition in bankruptcy is filed against
Tenant which petition is not dismissed within thirty (30) days of its filing, or
a trustee or receiver is appointed to take possession of all or substantially
all of Tenant's assets located at the Premises or of Tenant's interests in this
Lease, where possession is not restored to Tenant within thirty (30) days; or
(v) fails to perform or observe any of the other covenants, conditions or
agreements contained herein on Tenant's part to be kept or performed and such
failure shall continue for fifteen (15) days after notice thereof given by or on
behalf of Landlord (or if the noncompliance cannot by its nature be cured within
the fifteen (15) day period, if Tenant fails to commence to cure such
noncompliance within





--------------------------------------------------------------------------------




the fifteen (15) day period and thereafter diligently prosecute such cure to
completion, and completes such cure within sixty (60) days thereafter), except
that such fifteen (15) day period shall be shortened as set forth in Landlord's
written notice to Tenant as Landlord reasonably determines is necessary if
waiting for such fifteen (15) day period to expire would materially jeopardize
the health, safety or quiet enjoyment of the Building or the Project by its
tenants and occupants or cause further material damage or loss to Landlord or
the Building or Project or result in any violation (or continuance of any
violation) of any Law or result in any breach or default (or continuance of any
breach or default) under any Mortgage; or (vi) if the interest of Tenant
hereunder shall be offered for sale or sold under execution or other legal
process, or if Tenant makes any transfer, assignment, conveyance, sale, pledge,
disposition of all or a substantial portion of Tenant's property; then any such
event or conduct shall constitute a "default" hereunder.
In no event shall Landlord be deemed to be in default under this Lease unless
Landlord fails to perform its obligations under this Lease, Tenant delivers to
Landlord written notice specifying the nature of Landlord's alleged default, and
Landlord fails to cure such default within thirty (30) days following receipt of
such notice (or, if the default cannot reasonably be cured within such period,
to commence action within such thirty (30)-day period and proceed diligently
thereafter to cure such default). In addition, Tenant shall send notice of such
default by certified mail, postage prepaid, to the holder of any Mortgage whose
address Tenant has been notified of in writing, and shall afford the holder of
any such Mortgage the period specified in Article 17 above to cure any alleged
default on Landlord's behalf.


ARTICLE 20.


REMEDIES


A.Upon the occurrence of a default by Tenant, Landlord shall have the following
remedies, which shall not be exclusive but shall be cumulative and shall be in
addition to any other remedies now or hereafter allowed by law or equity:


(1)Landlord may terminate Tenant's right to possession of the Premises at any
time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including, but not limited to, its re-entry into the Premises, its efforts to
relet the Premises, its reletting of the Premises for Tenant's account, its
storage of Tenant's personal property and trade fixtures, its acceptance of keys
to the Premises from Tenant, its appointment of a receiver, or its exercise of
any other rights and remedies under this Article 20 or otherwise at law, shall
constitute an acceptance of Tenant's surrender of the Premises or constitute a
termination of this Lease or of Tenant's right to possession of the Premises.


Upon such termination in writing of Tenant's right to possession of the
Premises, this Lease shall terminate and Landlord shall be entitled to recover
damages from Tenant as provided in California Civil Code Section 1951.2 or any
other applicable existing or future Law providing for recovery of damages for
such breach, including but not limited to the following:


(i)The reasonable cost of recovering the Premises; plus


(ii)The reasonable cost of removing Tenant's alterations, trade fixtures and
improvements; plus


(iii)All unpaid rent due or earned hereunder prior to the date of termination,
less the proceeds of any reletting or any rental received from subtenants prior
to the date of termination applied as provided in Section 2 below, together with
interest at the Default Rate, on such sums from the date such rent is due and
payable until the date of the award of damages; plus


(iv)The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Article 4 above, as reasonably estimated by
Landlord, from the date of termination until the date of the award of damages,
exceeds the amount of such rental loss as Tenant proves could have been
reasonably avoided, together with interest at the Default Rate on such sums from
the date such rent is due and payable until the date of the award of damages;
plus


(v)The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Article 4 above, as reasonably estimated by
Landlord, for the remainder of the then





--------------------------------------------------------------------------------




Term, after the date of the award of damages exceeds the amount such rental loss
as Tenant proves could have been reasonably avoided, discounted at the discount
rate published by the Federal Reserve Bank of San Francisco for member banks at
the time of the award plus one percent (1%); plus


(vi)Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable Law, including without limitation any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant's failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom.


(2)Landlord has the remedy described in California Civil Code Section 1951.4 (a
landlord may continue the lease in effect after the tenant's breach and
abandonment and recover rent as it becomes due, if the tenant has the right to
sublet and assign subject only to reasonable limitations), and may continue this
Lease in full force and effect and may enforce all of its rights and remedies
under this Lease, including, but not limited to, the right to recover rent as it
becomes due. After the occurrence of a default, Landlord may enter the Premises
without terminating this Lease and sublet all or any part of the Premises for
Tenant's account to any person, for such term (which may be a period beyond the
remaining term of this Lease), at such rents and on such other terms and
conditions as Landlord deems advisable. In the event of any such subletting,
rents received by Landlord from such subletting shall be applied (i) first, to
the payment of the costs of maintaining, preserving, altering and preparing the
Premises for subletting, the other costs of subletting, including but not
limited to brokers' commissions, attorneys' fees and expenses of removal of
Tenant's personal property, trade fixtures and Alterations; (ii) second, to the
payment ofrent then due and payable hereunder; (iii) third, to the payment of
future rent as the same may become due and payable hereunder; (iv) fourth, the
balance, if any, shall be paid to Tenant upon (but not before) expiration of the
term of this Lease. If the rents received by Landlord from such subletting,
after application as provided above, are insufficient in any month to pay the
rent due and payable hereunder for such month, Tenant shall pay such deficiency
to Landlord monthly upon demand. Notwithstanding any such subletting for
Tenant's account without termination, Landlord may at any time thereafter, by
written notice to Tenant, elect to terminate this Lease by virtue of a previous
default.


(3)During the continuance of a default, Landlord may enter the Premises without
terminating this Lease and remove all Tenant's personal property, Alterations
and trade fixtures from the Premises and store them at Tenant's risk and
expense. If Landlord removes such property from the Premises and stores it at
Tenant's risk and expense, and if Tenant fails to pay the cost of such removal
and storage after written demand therefor and/or to pay any rent then due, then
after the property has been stored for a period of thirty (30) days or more
Landlord may sell such property at public or private sale, in the mauner and at
such times and places as Landlord deems commercially reasonable following
reasonable notice to Tenant of the time and place of such sale. The proceeds of
any such sale shall be applied first to the payment of the expenses for removal
and storage of the property, the preparation for and the conducting of such
sale, and for attorneys' fees and other legal expenses incurred by Landlord in
connection therewith, and the balance shall be applied as provided in Section 2
above.
Tenant hereby waives all claims for damages that may be caused by Landlord's
reentering and taking possession of the Premises or removing and storing
Tenant's personal property pursuant to this Article, and Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims, losses,
liability or expense resulting from any such act. No reentry by Landlord shall
constitute or be construed as a forcible entry by Landlord.


(4)Landlord may require Tenant to remove Alterations from the Premises as
provided elsewhere in this Lease or, if Tenant fails to do so within twenty (20)
days after Landlord's request, Landlord may do so at Tenant's expense.
(5)Landlord may cure the default at Tenant's expense, it being understood that
such performance shall not waive or cure the subject default. If Landlord pays
any sum or incurs any expense in curing the default, Tenant shall reimburse
Landlord upon demand for the amount of such payment or expense with interest at
the Default Rate from the date the sum is paid or the expense is incurred until
Landlord is reimbursed by Tenant. Any amount due Landlord under this subsection
shall constitute additional rent hereunder.





--------------------------------------------------------------------------------




Tenant hereby waives, for itself and all persons claiming by and under Tenant,
all rights and privileges which it might have under any present or future Law to
redeem the Premises or to continue this Lease after being dispossessed or
ejected from the Premises.
B.     If Landlord fails to perform any of its material obligations hereunder
where such failure is not due to force majeure (as defined in Article 25 below),
and Tenant's ability to use, occupy or access the Premises is materially
impaired as a result thereof, Tenant may, but shall not be obligated to, and
without waiving any default of Landlord or releasing Landlord from any
obligations to Tenant hereunder, give Landlord written notice specifying the
nature of such failure to perform and requesting performance. If Landlord fails
to cure such failure of performance within twenty-one (21) days after receipt of
Tenant's notice, or if such failure cannot by its nature be cured within such
twenty-one (21) day period, fails to commence such cure within such twenty-one
(21) day period and thereafter diligently prosecute such cure to completion, and
such failure is not due to force majeure, and such failure continues for five
(5) days after Landlord's receipt of a second written notice from Tenant
expressly stating Tenant's intention to exercise its rights under this Section
20.B., then Tenant may perform any such obligation on Landlord's behalf provided
(i) such obligation may be performed entirely within the Premises and shall not
affect in any way the Base Building Components or any structural components or
any part of the Building other than the Premises, (ii) if such obligation is in
the nature of Alterations, the work is not reasonably likely to decrease the
value of the Premises, does not require a building permit or other governmental
permit, uses only new materials comparable in quality to those being replaced
and is performed in a workman like manner and in accordance with all Laws, (iii)
performance by Tenant of such obligation does not involve any Hazardous
Materials, and (iv) the total costs incurred by Tenant in performing such
obligation do not exceed, in the aggregate, Fifty Thousand Dollars ($50,000.00).
All necessary incidental costs in connection with the performance by Tenant of
such obligation of Landlord (together with interest thereon from the date of
such payment by Tenant until paid at the Default Rate) shall be payable by
Landlord within thirty (30) days after receipt of written demand therefor,
together with documentation reasonably supporting such costs. In no event may
Tenant offset any amounts owing by Landlord to Tenant under this Section 20.B.
or any other provisions of this Lease against any Monthly Rent, Additional Rent
or other amounts payable by Tenant to Landlord pursuant to this Lease.


ARTICLE 21.


QUIET ENJOYMENT


Landlord covenants and agrees with Tenant that so long as Tenant pays the Rent
and observes and performs all the terms, covenants, and conditions of this Lease
on Tenant's part to be observed and performed, Tenant may peaceably and quietly
enjoy the Premises subject, nevertheless, to the terms and conditions of this
Lease, and Tenant's possession will not be disturbed by anyone claiming by,
through, or under Landlord.
ARTICLE 22.


ACCORD AND SATISFACTION


No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of the
Rent then due and payable, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.


ARTICLE 23.


LETTER OF CREDIT


As security for the performance by Tenant of Tenant's obligations hereunder,
Tenant shall cause to be delivered to Landlord concurrently with the execution
of this Lease by Tenant, an original irrevocable standby letter of credit (the
"Letter of Credit") in the amount specified in Article 1 above, naming Landlord
as beneficiary, which Landlord may draw upon to cure any default under this
Lease or to compensate Landlord for any damage Landlord incurs as a result





--------------------------------------------------------------------------------




of Tenant's failure to perform any of its obligations hereunder. Any such draw
on the Letter of Credit shall not constitute a waiver of any other rights of
Landlord with respect to such default or failure to perform. The Letter of
Credit shall be issued by a major commercial bank reasonably acceptable to
Landlord, with a San Francisco, California, or New York, New York, service and
claim point for the Letter of Credit, have an expiration date not earlier than
the sixtieth (60'h) day after the Expiration Date (or, in the alternative, have
a term of not less than one (1) year and be automatically renewable for an
additional one (1) year period unless notice of non-renewal is given by the
issuer to Landlord not later than sixty (60) days prior to the expiration
thereof) and shall provide that Landlord may make partial and multiple draws
thereunder, up to the face amount thereof. In addition, the Letter of Credit
shall provide that, in the event of Landlord's assignment or other transfer of
its interest in this Lease, the Letter of Credit shall be freely transferable by
Landlord, without charge and without recourse, to the assignee or transferee of
such interest and the bank shall confirm the same to Landlord and such assignee
or transferee. The Letter of Credit shall provide for payment to Landlord upon
the issuer's receipt of a sight draft from Landlord together with Landlord's
certificate certifying that Landlord is entitled to such payment pursuant to the
provisions of this Lease, and with no other conditions, shall be in the form
attached hereto as Exhibit D, and otherwise be in form and content reasonably
satisfactory to Landlord. Ifthe Letter of Credit has an expiration date earlier
than the Expiration Date, then throughout the term hereof (including any renewal
or extension of the term) Tenant shall provide evidence of renewal of the Letter
of Credit to Landlord at least sixty (60) days prior to the date the Letter of
Credit expires. If Landlord draws on the Letter of Credit pursuant to the terms
hereof, Tenant shall immediately replenish the Letter of Credit or provide
Landlord with an additional letter of credit conforming to the requirement of
this paragraph so that the amount available to Landlord from the Letter of
Credit(s) provided hereunder is the amount specified in Article 1 above.
Tenant's failure to deliver any replacement, additional or extension of the
Letter of Credit, or evidence of renewal of the Letter of Credit, within the
time specified under this Lease shall entitle Landlord to draw upon the Letter
of Credit then in effect and, at Landlord's election, constitute a default under
this Lease. If Landlord liquidates the Letter of Credit as provided in the
preceding sentence, Landlord shall hold the funds received from the Letter of
Credit as security for Tenant's performance under this Lease, and Landlord shall
not be required to segregate such security deposit from its other funds and no
interest shall accrue or be payable to Tenant with respect thereto. No holder of
a Mortgage, nor any purchaser at any judicial or private foreclosure sale of the
Project or any portion thereof, shall be responsible to Tenant for such security
deposit unless and only to the extent such holder or purchaser shall have
actually received the same. If Tenant is not in default at the expiration or
termination of this Lease, Landlord shall return to Tenant the Letter of Credit
or the balance of the security deposit then held by Landlord, as applicable;
provided, however, that in no event shall any such return be construed as an
admission by Landlord that Tenant has performed all of its covenants and
obligations hereunder. Tenant hereby unconditionally and irrevocably waives the
benefits and protections of California Civil Code Section 1950.7, and, without
limitation of the scope of such waiver, acknowledges that Landlord may use all
or any part of the Letter of Credit or the proceeds thereof to compensate
Landlord for damages resulting from termination of this Lease and the tenancy
created hereunder (including, without limitation, damages recoverable under
California Civil Code Section 1951.2).


The Letter of Credit shall reduce in amount on (i) the first day of the
sixty-first (61'') full calendar month following the Rent Commencement Date,
(ii) the first day of the seventy­ third (73rd) full calendar month following
the Rent Commencement Date, (iii) the first day of the eighty-fifth (8511) full
calendar month following the Rent Commencement Date, (iv) the first day of the
ninety-seventh (971 ) full calendar month following the Rent Commencement Date,
and (v) the first day of the one hundred ninth (1091 ) full calendar month
following the Rent Commencement Date (each a "Reduction Date"), by the amount of
Three Hundred Forty Thousand Dollars ($340,000.00) on each such Reduction Date;
provided, however, that if (i) on or prior to the Reduction Date, a default, by
Tenant shall have occurred, or (ii) on the Reduction Date, Tenant's net worth
(as defined below) is less than One Hundred Fifty Million Dollars
($150,000,000.00), then the Letter of Credit amount shall not reduce on such
date and shall not thereafter reduce. If Tenant is entitled to any such
reduction, then Landlord shall cooperate in a commercially reasonable manner
with Tenant upon Tenant's request to replace or amend the then existing Letter
of Credit to reflect the reduced amount of the Letter of Credit; provided,
however, that in no event shall any such reduction be construed as an admission
by Landlord that Tenant has performed all of its covenants and obligations
hereunder. Tenant's "net worth" shall mean the total assets of Tenant less
liabilities (including, without limitation, contingent liabilities) of Tenant,
as computed in accordance with GAAP. In connection with the test of Tenant's net
worth on a Reduction Date, Tenant shall provide Landlord with Tenant's then
current quarterly financial statements which satisfy the terms of Section 30.F.
below.
ARTICLE 24.







--------------------------------------------------------------------------------




BROKERAGE COMMISSION


Tenant represents and warrants to Landlord that (except with respect to Tenant's
Broker identified in Article 1) no broker, agent, commission salesperson, or
other person has represented Tenant in the negotiations for and procurement of
this Lease and of the Premises and that no commissions, fees, or compensation of
any kind are due and payable in connection herewith to any broker, agent
commission salesperson, or other person that has represented Tenant in
connection with this Lease. Tenant agrees to indemnify Landlord and hold
Landlord harmless from any and all claims, suits, or judgments (including,
without limitation, reasonable attorneys' fees and court costs incurred in
connection with any such claims, suits, or judgments, or in connection with the
enforcement of this indemnity) for any fees, commissions, or compensation of any
kind which arise out of or are in any way connected with any claimed agency
relationship with Tenant not referenced in Article 1. Pursuant to separate
agreement(s), Landlord shall pay Landlord's Broker and Tenant's Broker
identified in Article 1 any fee, commission or other compensation payable to
them by reason of Tenant entering into this Lease.


ARTICLE 25.


FORCE MAJEURE


Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, or through acts of God.


ARTICLE 26.


PARKING


A. The use by Tenant, its employees and invitees, of the parking facilities of
the Project shall be on the terms and conditions set forth in Exhibit B attached
hereto, and to such other reasonable rules and regulations as Landlord may
establish upon reasonable prior notice to Tenant. Except as provided in Section
26.E. below, Tenant, its employees and invitees shall use no more than three (3)
non-exclusive parking spaces per one thousand (l,000) rentable square feet of
leased space. Tenant's use of the parking spaces shall be confined to the
Project. If, in Landlord's reasonable business judgment, it becomes necessary,
Landlord shall exercise due diligence to cause the creation of cross-parking
easements and such other agreements as are necessary to permit Tenant, its
employees and invitees to use parking spaces on properties and buildings which
are separate legal parcels from the Project. Tenant acknowledges that other
tenants of the Project and the tenants of the other buildings, their employees
and invitees, may be given the right to park at the Project. Except to the
extent included in Operating Expenses, there shall be no additional charge to
Tenant during the Term for the parking rights set forth in this Article 26.


B.Landlord, at its sole election, may designate the types and locations of
parking spaces within the parking facilities which Tenant shall be allowed to
use. Landlord shall have the right, at Landlord's sole election, to change said
types and locations from time to time; provided, however, such designation shall
be uniformly applied and shall not unfairly favor any tenant in the Project.


C.If requested by Landlord, Tenant shall notify Landlord of the license plate
number, year, make and model of the automobiles entitled to use the parking
facilities and if requested by Landlord, such automobiles shall be identified by
automobile window stickers provided by Landlord, and only such designated
automobiles shall be permitted to use the parking facilities. If Landlord
institutes such an identification procedure, Landlord may provide additional
procedures for identifying permitted use of the parking facilities by customers
and invitees of Tenant.


D.The parking facilities provided for herein are provided solely for the
accommodation of Tenant and Landlord assumes no responsibility or liability of
any kind whatsoever from whatever cause with respect to the automobile parking
areas, including adjoining streets, sidewalks, driveways, property and
passageways, or the use thereof by Tenant or Tenant's employees, customers,
agents, contractors or invitees.







--------------------------------------------------------------------------------




E. In addition to the parking rights set forth in Section 26.A. above, Landlord
shall also designate five (5) visitor parking stalls in front of Building 2 for
the use of Tenant's customers and invitees.




ARTICLE 27.


HAZARDOUS MATERIALS


A.Definition of Hazardous Materials. The term "Hazardous Materials" for purposes
hereof shall mean any chemical, substance, materials or waste or component
thereof which is now or hereafter listed, defined or regulated as a hazardous or
toxic chemical, substance, materials or waste or component thereof by any
federal, state or local governing or regulatory body having jurisdiction, or
which would trigger any employee or community "right-to-know" requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet ("MSDS)


B.No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials in, on, under, or about the Premises or the balance of the Project.
However, the foregoing provisions shall not prohibit the transportation to and
from, and use, storage, maintenance and handling within the Premises of
Hazardous Materials customarily used in the business or activity expressly
permitted to be undertaken in the Premises under Article 6, provided: (a) such
Hazardous Materials shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises and the ordinary
course of Tenant's business therein, strictly in accordance with applicable Law,
highest prevailing standards, and the manufacturers' instructions therefor, (b)
such Hazardous Materials shall not be disposed of, released or discharged in the
Building, and shall be transported to and from the Premises in compliance with
all applicable Laws, and as Landlord shall reasonably require, (c) if any
applicable Law or the trash removal contractor requires that any such Hazardous
Materials be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant's expense for such disposal directly with a qualified and
licensed disposal company at a lawful disposal site (subject to scheduling and
approval by Landlord), and (d) any remaining such Hazardous Materials shall be
completely, properly and lawfully removed from the Building upon expiration or
earlier termination of this Lease.


C.Notices To Landlord. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any
Hazardous Materials on the Premises or the migration thereof from or to other
property, (ii) any demands or claims made or threatened by any party relating to
any loss or injury resulting from any Hazardous Materials on the Premises,(iii)
any release, discharge or non-routine, improper or unlawful disposal or
transportation of any Hazardous Materials on or from the Premises or in
violation of this Article, and (iv) any matters where Tenant is required by Law
to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials on the Premises. Landlord shall have the right (but not the
obligation) to join and participate, as a party, in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety law. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list, certified to be true and complete,
identifying any Hazardous Materials then used, stored, or maintained upon the
Premises, the use and approximate quantity of each such materials, a copy of any
MSDS issued by the manufacturer therefor, and such other information as Landlord
may reasonably require or as may be required by Law.
D.Indemnification of Landlord. If any Hazardous Materials are released,
discharged or disposed of by Tenant or any other occupant of the Premises, or
their employees, agents, invitees or contractors, on or about the Premises, the
Building or the balance of the Project in violation of the foregoing provisions,
Tenant shall immediately, properly and in compliance with applicable Laws clean
up, remediate and remove the Hazardous Materials from the Building and any other
affected property and clean or replace any affected personal property (whether
or not owned by Landlord), at Tenant's expense (without limiting Landlord's
other remedies therefor). Tenant shall further be required to indemnify and hold
Landlord, Landlord's directors, officers, employees and agents harmless from and
against any and all claims, demands, liabilities, losses, damages, penalties and
judgments directly or indirectly arising out of or attributable to a violation
of the provisions of this Article by Tenant, Tenant's employees, agents,
invitees, or contractors. Any clean up, remediation and removal work shall be
subject to Landlord's prior written approval (except in emergencies), and shall
include, without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord. If Landlord





--------------------------------------------------------------------------------




or any Lender or governmental body arranges for any tests or studies showing
that this Article has been violated, Tenant shall pay for the costs of such
tests. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
E.Landlord's Representation and Warranty. Landlord represents and warrants to
Tenant that as of the date of this Lease, to the best of Landlord's actual
knowledge, there are no Hazardous Materials in or upon the Premises or the
balance of the Project in violation of applicable Law. For purposes of this
Section 27.E., the phrase "to the best of Landlord's actual knowledge" shall
mean and be limited to the actual knowledge as of the date of this Lease,
without any inquiry or investigation, of Peter Kahn, Managing Director of Spear
Street Capital, LLC, and Kim Boswell, Vice President of Spear Street Capital,
LLC.
ARTICLE 28.


ADDITIONAL RIGHTS RESERVED BY LANDLORD


In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant's use or possession or giving rise to any
claim:
(a)
To name the Building and the Project and to change the name or street address of
the Building and the Project, except that if Landlord shall change the name cir
street address of the Building and such Building is identified on Tenant's
stationary, Landlord shall reimburse Tenant for Tenant's actual cost of
reprinting such stationery then on hand and the cost of printing and mailing
notice of the address change to Tenant's business associates and constituents,
provided that in no event shall Landlord pay more than $2,500.00 for replacing
stationery and information packages and for such printing and mailing;

(b)
To install and maintain all signs on the exterior and interior of the Building
and other buildings and improvements in the Project;

(c)
To designate all sources furnishing sign painting or lettering for use m the
Building:

(d)
To have pass keys to the Premises and all doors therein, excluding Tenant's
vaults and safes;

(e)
To take any and all measures, including entering the Premises for the purpose of
making inspections, repairs, alterations, additions and improvements to the
Premises or to the Building (including for the purpose of checking, calibrating,
adjusting and balancing controls and other parts of the Building Systems), as
may be necessary or desirable for the operation, improvement, safety, protection
or preservation of the Premises or the Building, or in order to comply with all
Laws, orders and requirements of governmental or other authority, or as may
otherwise be permitted or required by this Lease; provided, however, that during
the progress of any work on the Premises or at the Building, Landlord will
attempt not to inconvenience Tenant, but shall not be liable for inconvenience,
annoyance, disturbance, loss of business, or other damage to Tenant by reason of
performing any work or by bringing or storing materials, supplies, tools or
equipment in the Building or Premises during the performance of any work, and
the obligations of Tenant under this Lease shall not thereby be affected in any
manner whatsoever (and in no event shall the foregoing rights of Landlord imply
that Landlord has assumed or shall be responsible for any obligations of Tenant
under this Lease); and provided, further, however, that except in the case of an
emergency (as determined by Landlord in good faith), Landlord shall give Tenant
reasonable prior notice of any entry to the Premises pursuant to this Section
28(e);

(f)
To relocate various facilities on the land of which the Building is a part if
Landlord shall reasonable determine such relocation to be in the best interest
of the development of the Building and Project, provided that such relocation
shall not materially restrict or otherwise impair access to the Premises; and








--------------------------------------------------------------------------------




(g)
To install vending machines of all kinds in the Building and to receive all of
the revenue derived therefrom, provided, however, that no vending machines shall
be installed by Landlord in the Premises unless Tenant so requests. The
preceding shall not preclude Tenant's installation of vending machines in the
Premises for the convenience of Tenant and its employees and invitees.





ARTICLE 29.


DEFINED TERMS


A."Building" shall refer to each and every Building, either individually or
collectively as the context shall require, named in Article 1 of which the
Premises or any portion thereof is a part (including all modifications,
additions and alterations made to the Building during the term of this Lease).
"Buildings" shall refer, collectively, to each Building, and any other buildings
and improvements from time to time located on the Land.


B."Common Areas" shall mean and include all areas, facilities, equipment,
directories and signs of the Buildings and the Project (exclusive of the
Premises and areas leased to other tenants) made available and designated by
Landlord for the common and joint use and benefit of Landlord, Tenant and other
tenants and occupants of the Buildings and the Project including, but not
limited to, plazas, public lobbies and entrances, public washrooms, public
hallways and stairwells, sidewalks, driveways, parking areas, landscaped areas
and service entrances. The parties agree that the cafeteria available to Tenant
and other tenants of the Project, which cafeteria is located in Building 3,
shall be deemed included in the Common Areas. Common Areas may further include
such areas in adjoining properties under reciprocal easement agreements,
operating agreements or other such agreements now or hereafter in effect and
which are available to Landlord, Tenant and Tenant's employees and invitees.
Landlord reserves the right in its reasonable judgment and from time to time, to
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas.


C."Default Rate" shall mean twelve percent (12%) per annum, or the highest rate
permitted by applicable Law, whichever shall be less. If the application of the
Default Rate causes any provision of this Lease to be usurious or unenforceable,
the Default Rate shall automatically be reduced so as to prevent such result.


D. "Hazardous Materials" shall have the meaning set forth in Article 27.


E."Landlord" and "Tenant" shall be applicable to one or more parties as the case
may be, and the singular shall include the plural, and the neuter shall include
the masculine and feminine; and if there be more than one, the obligations
thereof shall be joint and several. For purposes of any provisions indemnifying
or limiting the liability of Landlord, the term "Landlord" shall include
Landlord's present and future partners, beneficiaries, trustees, officers,
directors, employees, shareholders, principals, agents, affiliates, successors
and assigns.


F."Law" or "Laws" shall mean all federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, codes, decrees,
orders and other such requirements, applicable equitable remedies and decisions
by courts in . cases where such decisions are binding precedents in the state in
which the Building is located, and decisions of federal courts applying the Laws
of such state, and the requirements of any board of fire underwriters or other
similar board now or hereafter constituted, and any direction or occupancy
certificate issued pursuant to any law by any public officer or officers, as
well as the provisions of all covenants, conditions, and restrictions and other
recorded documents affecting the Premises, the Buildings, or the Project.


G."Lease" shall mean this lease executed between Tenant and Landlord, including
any extensions, amendments or modifications and any Exhibits attached hereto.


H."Lease Year" shall mean January 1 through December 31 of each calendar year or
portion thereof during the Term.


I.      "Lender" shall mean the holder of a Mortgage at the time in question,
and where such Mortgage is a ground lease, such term shall refer to the ground
lessee.





--------------------------------------------------------------------------------






J."Mortgage" shall mean all mortgages, deeds of trust, ground leases and other
such encumbrances now or hereafter placed upon the Building or any part thereof
with the written consent of Landlord, and all renewals, modifications,
consolidations, replacements or extensions thereof, and all indebtedness now or
hereafter secured thereby and all interest thereon.


K."Occupancy": Whenever in this Lease a right, option or privilege of Tenant is
conditioned upon Tenant (or any affiliate thereof or successor thereto) being in
"occupancy" of a specified portion or percentage of the Premises, for such
purposes "occupancy" shall mean Tenant's (or such affiliate's or successor's)
physical occupancy of the space for the conduct of such party's business, and
shall not include any space that is subject to a sublease or that has been
vacated by such party, other than a vacation of the space as reasonably
necessary in connection with the performance of approved Alterations or by
reason of a fire or other casualty or a taking.


L."Operating Expenses" shall mean all operating expenses of any kind or nature
which are necessary, ordinary or customarily incurred in connection with the
operation, maintenance or repair of the Buildings, the Common Areas (including
the parking areas) and the balance of the Project, as reasonably determined by
Landlord, to the extent allocable, as determined by Landlotd, to the Building in
which the Premises or any portion thereof is located. Notwithstanding the
foregoing, the Operating Expenses of the Common Areas of the Project, other than
Common Areas inside any Building (which shall be allocated entirely to the
corresponding Building, except for Operating Expenses of the cafeteria, which
shall be allocated to all of the Buildings), shall be allocated to each Building
in accordance with its respective Building Share as set forth in the Basic Lease
Provisions of Article 1 above. The parties agree that statements in this Lease
to the effect that Landlord is to perform certain obligations hereunder, or
certain of its obligations hereunder at its own or sole cost and expense, shall
not be interpreted as excluding any cost from Operating Expenses if such cost is
an Operating Expense pursuant to the terms of this Lease.


Operating Expenses shall include, but not be limited to:
1.1    costs of supplies, including, but not limited to, the cost of relamping
all Project lighting as the same may be required from time to time;
1.2    costs incurred in connection with obtaining and providing energy for the
Project, including, but not limited to, costs of propane, butane, natural gas,
steam, electricity, solar energy and fuel oils, coal or any other energy
sources;
1.3
costs of water and sanitary and storm drainage services;

1.4
costs of janitorial and security services;

1.5    costs of general maintenance and repairs, including costs for
maintenance, repairs and replacement of Base Building Components and equipment
and tools used in connection with operating the Project, costs for repair and
replacement of worn-out or broken equipment, and costs under HVAC and other
mechanical maintenance contracts;
1.6
costs of maintenance and replacement oflandscaping;

1.7    reasonable insurance premiums, including fire and all-risk coverage and,
at Landlord's election, earthquake, terrorism, flood and other non-standard
coverages, together with loss of rent endorsements, the part of any claim
required to be paid under the deductible portion of any insurance policies
carried by Landlord in connection with the Project, public liability insurance
and any other insurance carried by Landlord on the Project, or any component
parts thereof (all such .insurance shall be in such amounts as may be required
by any holder of a Mortgage or as Landlord may reasonably determine and provided
that any deductible amount shall not materially exceed the market range of
insurance deductibles for first-class office buildings in the Milpitas/North San
Jose area); provided further that, with respect only to the earthquake
deductible, if the Building sustains earthquake damage, and Tenant's Share of
the deductible paid by Landlord under Landlord's earthquake policy (or deemed
deductible, in the event Landlord does not carry earthquake insurance) is more
than five percent (5%) of the replacement cost of the Building, then Tenant may,
at Tenant's option, either (i) pay the entire amount of Tenant's Share of the
deductible in the manner required by application of Article 4 above and this
Section 29.L. or (ii) pay only twenty-five percent (25%) of such deductible
amount at the time Tenant's payment is due pursuant to the provisions of Article
4 above and this Section





--------------------------------------------------------------------------------




29.L., with the remaining portion of Tenant's Share of the deductible to be paid
by Tenant by amortizing such amount over the remaining Term;
1.8    labor costs (excluding costs of any executive employees of Landlord or of
Landlord's agents above the function of general Project manager), including
wages and other payments, costs to Landlord of worker's compensation and
disability insurance, payroll taxes, welfare fringe benefits, and all legal fees
and other costs or expenses reasonably incurred in resolving any labor dispute;
1.9    professional building management fees required for management of the
Project, not to exceed three percent (3%) of the gross revenues of the Project
from all sources for the applicable period (excluding condemnation and insurance
proceeds);
1.10    legal, accounting, inspection, and other consultation fees (including,
without limitation, fees charged by consultants retained by Landlord for
services that are designed to produce a reduction in Operating Expenses or to
reasonably improve the operation, maintenance or state of repair of the Building
or the Project) incurred in the ordinary course of operating the Building or the
Project or in connection with making the computations required hereunder or in
any audit of operations of the Building or the Project;
1.11    if the Project is or becomes subject to any covenants, conditions or
restrictions, reciprocal easement agreement, common area declaration or similar
agreement, then Operating Expenses shall include all fees, costs and other
expenses allocated to the Project under such agreement; and
1.12    the cost, reasonably amortized as determined by Landlord and consistent
with prudent real property management practices for comparable buildings in the
Milpitas/North San Jose area, together with interest at the rate of ten percent
(10%) per annum, of all capital repairs and replacements.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Operating Expenses shall exclude the following: (i) attorneys' fees and
expenses incurred in connection with lease negotiations or disputes with
Building or Project tenants or prospective Building or Project tenants; (ii) the
cost of decorating, improving for tenant occupancy, painting or redecorating
portions of the Project to be demised to tenants; (iii) real estate broker's or
other leasing commissions; (iv) the costs of utilities and services to portions
of the Project to be demised to tenants, including, without limitation, costs of
telephone, water, gas, electricity, janitorial services, and other power,
utilities and services (other than Landlord's costs of repair and maintenance of
HVAC and other Building systems pursuant to this Lease, including, without
limitation, Section 12.B., which costs shall be included in Operating Expenses
of the Building);
(v) repairs or work paid from insurance, condemnation or warranty proceeds, or
other costs for which Landlord is reimbursed by a third party or a tenant of the
Building (other than by means of an Operating Expense reimbursement provision);
(vi) costs, penalties or fines arising from Landlord's violation of any Law,
except to the extent such costs reflect costs that would have been incurred by
Landlord absent such violation; (vii) penalties or other costs incurred due to a
violation by Landlord, as determined by written admission, stipulation, final
judgment or arbitration award, of any of the terms and conditions of this Lease
or any other lease relating to the Building except to the extent such costs
reflect costs that would have been incurred by Landlord absent such violation;
(viii) costs reasonably attributable to any commercial concession in the Project
which is not available to Tenant free of charge or on a subsidized basis;
(ix) advertising and promotional expenditures; (x) debt service, origination or
prepayment fees and other costs associated with Mortgages, or any ground lease
rent; (xi) costs to upgrade the Project so as to cure any non-compliance that
exists as of the date of this Lease with Laws as in effect and enforced as of
the date of this Lease; (xii) bad debt reserves, rent reserves, capital
replacement or improvement reserves or reserves for future Operating Expenses;
or (xiii) new capital improvements made to the Building or Project (other than
the costs of new capital improvements in order to comply with applicable Laws
that are first enacted or first interpreted to apply to the Building or Project
after the Commencement Date or for the protection of the health and safety of
the occupants of the Building or the Project (collectively, "Required Capital
Improvements") or the costs incurred by Landlord to install new improvements for
the purpose of reducing Operating Expenses ("Cost Savings Improvements"), all of
which shall be included in Operating Expenses). The costs of Cost Savings
Improvements may only be included in Operating Expenses if, at the time such
costs were incurred, Landlord reasonably estimated that the annual saving in
Operating Expenses that would result from such expenditure would be equal to or
exceed the annual amortized amount of the cost and related interest





--------------------------------------------------------------------------------




to be included in Operating Expenses pursuant to this Section 29.L. The costs of
Required Capital Improvements and Cost Savings Improvements shall be amortized
(with interest at ten percent (10%) per annum) over a reasonable period
determined by Landlord consistent with prudent property management practices for
buildings and projects comparable to the Buildings and the Project.
In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this paragraph
and Article 4 as shall be reasonable and necessary to achieve the intention of
the parties hereto.
M.
"Rent" shall have the meaning specified therefor in Article 3.

N.
"Rent Commencement Date" shall mean the date that Tenant's obligation to pay
Monthly Rent shall commence for the applicable portion of the Premises, as set
forth on Schedule 1 attached hereto.

1.
"Tax" or "Taxes" shall mean:



1.1 all real property taxes and assessments levied against the Project by any
governmental or quasi-governmental authority. The foregoing shall include all
federal, state, county, or local governmental, special district, improvement
district, municipal or other political subdivision taxes, fees, levies,
assessments, charges or other impositions of every kind and nature, whether
general, special, ordinary or extraordinary, respecting the Project, including
without limitation, real estate taxes, general and special assessments, interest
on any special assessments paid in installments, transit taxes, water and sewer
rents, taxes based upon the receipt of rent, personal property taxes imposed
upon the fixtures, machinery, equipment, apparatus, appurtenances, furniture and
other personal property used in connection with the Project which Landlord shall
pay during any calendar year, any portion of which occurs during the Term
(without regard to any different fiscal year used by such government or
municipal authority except as provided below). Any taxes which shall be levied
on the rentals of the Project shall be determined as if the Project were
Landlord's only property, and provided further that in no event shall the term
"taxes or assessment," as used herein, include any net federal or state income
taxes levied or assessed on Landlord, unless such taxes are a specific
substitute for real property taxes. Such term shall, however, include gross
taxes on rentals. Expenses incurred by Landlord for tax consultants and in
contesting the amount or validity of any such taxes or assessments shall be
included in such computations. Taxes shall not include any penalties incurred by
Landlord as a result of Landlord's failure to timely pay Taxes or file tax
returns, unless Tenant shall fail to timely pay the Taxes payable by Tenant
pursuant to this Lease.
1.2 all "assessments", including so-called special assessments, license tax,
business license fee, business license tax, levy, charge, penalty or tax imposed
by any authority having the direct power to tax, including any city, county,
state or federal govermnent, or any school, agricultural, lighting, water,
drainage, or other improvement or special district thereof, against the Premises
of the Project or any legal or equitable interest of Landlord therein. For the
purposes of this Lease, any special assessments shall be deemed payable in such
number of installments as is permitted by Law, whether or not actually so paid.
Ifas of the Commencement Date the Project has not been fully assessed as a
completed project, for the purpose of computing the Expenses for any adjustment
required herein or under Article 4, the Tax shall be adjusted by Landlord, as of
the date on which the adjustment is to be made, to reflect full completion of
the Project including all standard tenant finish work if the method of taxation
of real estate prevailing to the time of execution hereof shall be, or has been
altered, so as to cause the whole or any part of the taxes now, hereafter or
theretofore levied, assessed or imposed on real estate to be levied, assessed or
imposed on Landlord, wholly or partially, as a capital levy or otherwise, or on
or measured by the rents received therefrom, then such new or altered taxes
attributable to the Project shall be included within the term Taxes, except that
the same shall not include any enhancement of said tax attributable to other
income of Landlord. All of the preceding clauses 0 (1.1 and 1.2) are
collectively referred to as the "Tax" or "Taxes".


All other capitalized terms shall have the definition set forth in the Lease.


ARTICLE 30.


MISCELLANEOUS PROVISIONS


A.
RULES AND REGULATIONS.






--------------------------------------------------------------------------------






Tenant shall comply with all of the rules and regulations promulgated by
Landlord from time to time for the Building and all amendments and other
modifications thereto. A copy of the current rule and regulations is attached
hereto as Exhibit B. 1n the event of any conflict or inconsistency between the
rules and regulations and the provisions of the balance of this Lease, the
provisions of the balance of this Lease shall control.


B.
EXECUTION OF LEASE.

Ifmore than one person or entity executes this Lease as Tenant, each such person
or entity shall be jointly and severally liable for observing and performing
each of the terms, covenants, conditions and provisions to be observed or
performed by Tenant.


C.
NOTICES.

All notices under this Lease shall be in writing and will be deemed sufficiently
given for all purposes if, to Tenant, by delivery to Tenant at the Premises
during the hours the Building is open for business or by certified mail, return
receipt requested or by overnight delivery service (with one acknowledged
receipt), to Tenant at the address set forth below, and if to Landlord, by
certified mail, return receipt requested or by overnight delivery service (with
one acknowledged receipt), at the addresses set forth below.


Landlord: at address shown in Article 1, item H.


with a copy to: Project Manager at address shown in Article 1, item I.


Tenant: at address shown in Article 1, item B.


D.
TRANSFERS.

The term "Landlord" appearing herein shall mean only the owner of the Building
from time to time and, upon a sale or transfer of its interest in the Building,
the then Landlord and transferring party shall have no further obligations or
liabilities for matters accruing after the date of transfer of that interest,
the successor owner and transferee shall be deemed to have assumed Landlord's
obligations thereafter arising under this Lease, and Tenant, upon such sale or
transfer, shall look solely to the successor owner and transferee of the
Building for performance of Landlord's obligations hereunder.


E.
MODIFICATION FOR LENDER.

If any Lender that intends to acquire an interest in, or holds a Mortgage
encumbering any portion of the Project should require either the execution by
Tenant of an agreement requiring Tenant to send such lender written notice of
any default by Landlord under this Lease, giving such lender the right to cure
such default until such lender has completed foreclosure, and preventing Tenant
from terminating this Lease (to the extent such termination right would
otherwise be available) unless such default remains uncured after foreclosure
has been completed, and/or any modification of the agreements, covenants,
conditions or provisions of this Lease, then Tenant agrees that it shall, within
ten (10) business days after Landlord's request, execute and deliver such
agreement and modify this Lease as required by such lender or ground lessor;
provided, however, that no such modification shall affect the length of the term
or increase the Rent payable by Tenant or otherwise materially adversely affect
Tenant's rights or materially increase Tenant's obligations (other than notice
requirements and other similar ministerial obligations).


F.
TENANT FINANCIAL STATEMENTS.

Upon the written request of Landlord, Tenant shall submit financial statements
for its most recent financial reporting period and for the prior Lease Year,
which financial statements shall not be consolidated with any parent or
affiliate of Tenant, but may be consolidated with any subsidiaries of Tenant.
Landlord shall make such request no more than twice during any Lease Year unless
required in connection with any sale, transfer or financing of any direct or
indirect interest in the Project or in Landlord. All such financial statements
shall be certified as true and correct by the responsible officer or partner of
Tenant and if Tenant is then in default hereunder, the financial statements
shall be certified by an





--------------------------------------------------------------------------------




independent certified public accountant. Notwithstanding the foregoing, so long
as Tenant's financial statements are publicly available, the provisions ofthis
Section 30.F. shall not be applicable.


G.
RELATIONSHIP OF THE PARTIES.

Nothing contained in this Lease shall be construed by the parties hereto, or by
any third party, as constituting the parties as principal and agent, partners or
joint venturers, nor shall anything herein render either party (other than a
guarantor) liable for the debts and obligations of any other party, it being
understood and agreed that the only relationship between Landlord and Tenant is
that of Landlord and Tenant.


H.
ENTIRE AGREEMENT: MERGER.



This Lease embodies the entire agreement and understanding between the parties
respecting the Lease and the Premises and supersedes all prior negotiations,
agreements and understandings between the parties, all of which are merged
herein. No provision of this Lease may be modified, waived or discharged except
by an instrument in writing signed by the party against which enforcement of
such modification, waiver or discharge is sought.
I.
NO REPRESENTATION BY LANDLORD.

Neither Landlord nor any agent of Landlord has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.
J.
LIMITATION OF LIABILITY.

Notwithstanding any provision in this Lease to the contrary, under no
circumstances shall Landlord's liability for failure to perform any obligations
arising out of or in connection with this Lease or for any breach of the terms
or conditions of this Lease (whether written or implied) exceed Landlord's
equity interest in the Building, and no personal liability shall at any time be
asserted or enforceable against any other assets of Landlord or against the
constituent shareholders, partners, members, or other owners of Landlord, or the
directors, officers, employees and agents of Landlord or such constituent
shareholder, partner, member or other owner, on account of any of Landlord's
obligations or actions under this Lease. Any judgments rendered against Landlord
shall be satisfied solely out of proceeds of sale of Landlord's interest in the
Building. No personal judgment shall lie against Landlord upon extinguishment
,of its rights in the Building and any judgments so rendered shall not give rise
to any right of execution or levy against Landlord's assets. The provisions
hereof shall inure to Landlord's successors and assigns including any Lender.
The foregoing provisions are not intended to relieve Landlord from the
performance of any of Landlord's obligations under this Lease, but only to limit
the personal liability of Landlord in case of recovery of a judgment against
Landlord; nor shall the foregoing be deemed to limit Tenant's rights to obtain
injunctive relief or specific performance or other remedy which may be accorded
Tenant by law or under this Lease.
K.
MEMORANDUM OF LEASE.

Neither party, without the written consent of the other, will execute or record
this Lease or any summary or memorandum of this Lease in any public recorder's
office.
L.
NO WAIVERS: AMENDMENTS.

Failure of either party to insist upon strict compliance by the other party of
any condition or provision of this Lease shall not be deemed a waiver by such
party of that condition. No waiver shall be effective against either party
unless in writing and signed by the other party. Similarly, this Lease cannot be
amended except by a writing signed by Landlord and Tenant.
M.
SUCCESSORS AND ASSIGNS.

The conditions, covenants and agreements contained herein shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
N.
GOVERNING LAW; SEVERABILITY.






--------------------------------------------------------------------------------




This Lease shall be governed by the laws of the State of California. If any
provision of this Lease or the application thereof to any person or circumstance
shall be invalid or unenforceable to any extent, the remainder of this Lease and
the application of such provisions to other persons or circumstances shall not
be affected thereby and shall be enforced to the greatest extent permitted by
law.
O.      EXHIBITS.


All exhibits attached to this Lease are a part hereof and are incorporated
herein by reference and all provisions of such exhibits shall constitute
agreements, promises and covenants of this Lease.
P.
CAPTIONS.

The captions and headings used in this Lease are for convenience only and in no
way define or limit the scope, interpretation or content of this Lease.
Q.
ATTORNEYS' FEES; WAIVER OF JURY TRIAL.

In the event of any action or proceeding between Landlord and Tenant (including
an action or proceeding between Landlord and the trustee or debtor in possession
while Tenant is a debtor in a proceeding under any bankruptcy law) to enforce
any provision of this Lease, the losing party shall pay to the prevailing party
all costs and expenses, including, without limitation, reasonable attorneys'
fees and expenses, incurred in such action and in any appeal in connection
therewith by such prevailing party. The "prevailing party" will be determined by
the court before whom the action was brought based upon an assessment of which
party's major arguments or positions taken in the suit or proceeding could
fairly be said to have prevailed over the other party's major arguments or
positions on major disputed issues in the court's decision. Notwithstanding the
foregoing, however, Landlord shall be deemed the prevailing party in any
unlawful detainer or other action or proceeding instituted by Landlord based
upon any default or alleged default of Tenant hereunder if (i) judgment is
entered in favor of Landlord, or (ii) prior to trial or judgment Tenant pays all
or any portion of the rent claimed by Landlord, vacates the Premises, or
otherwise cures the default claimed by Landlord.
If Landlord becomes involved in any litigation or dispute, threatened or actual,
by or against anyone not a party to this Lease, but arising by reason of or
related to any act or omission of Tenant or any Tenant Party, Tenant agrees to
pay Landlord's reasonable attorneys' fees and other costs incurred in connection
with the litigation or dispute, regardless of whether a lawsuit is actually
filed.
IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY IN SUCH TRIAL. Landlord and Tenant agree that this paragraph constitutes a
written consent to waiver of trial by jury within the meaning of California Code
of Civil Procedure Section 631(d)(2), and Tenant does hereby authorize and
empower Landlord to file this paragraph and/or this Lease, as required, with the
clerk or judge of any court of competent jurisdiction as a written consent to
waiver of jury trial.
R. COUNTERPARTS.


This Lease may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


S. CONFIDENTIALITY.


Tenant agrees that the terms of this Lease are confidential and constitute
proprietary information of Landlord, and that disclosure of the terms hereof
could adversely affect the ability of Landlord to negotiate with other tenants.
Tenant hereby agrees that Tenant and its partners, officers, directors,
employees, agents, real estate brokers and sales persons and attorneys shall not
disclose the terms of this Lease to any other person without Landlord's prior
written consent, except to any accountants of Tenant in connection with the
preparation of Tenant's financial statements or tax





--------------------------------------------------------------------------------




returns, to an assignee of this Lease or sublessee of the Premises, or to an
entity or person to whom disclosure is required by applicable law or in
connection with any action brought to enforce this Lease. Landlord acknowledges
that Tenant is likely to need to file a Form SK with the Securities and Exchange
Commission identifying this Lease as a "material contract" and such filing will
require full disclosure of the terms of this Lease.


ARTICLE 31.


RENEWAL OPTION


A.     Option to Renew. Tenant shall have the option to renew this Lease (the
"Renewal Option") for one (1) additional term of seven (7) years, commencing
upon the expiration of the initial Term of this Lease. The Renewal Option must
be exercised, if at all, by written notice given by Tenant to Landlord not
earlier than fifteen (15) full calendar months prior to expiration of the
initial Term of this Lease and not later than twelve (12) full calendar months
prior to expiration of the initial Term of this Lease. Notwithstanding the
foregoing, at Landlord's election, the Renewal Option shall be null and void and
Tenant shall have no right to renew this Lease pursuant thereto if on the date
Tenant exercises the option or on the date immediately preceding the
commencement of the renewal period (i) the Tenant originally named in this Lease
is not in occupancy of at least eighty percent (80%) of the rentable square
footage of the Premises then demised hereunder or does not intend to continue to
occupy at least eighty percent (80%) of the rentable square footage of the
Premises then demised hereunder (but intends to assign this Lease or sublease or
vacate a portion of the Premises that would result in such occupancy threshold
not be met), or (ii) Tenant is in default of any of its obligations under this
Lease; provided, however, that in the case of a non-monetary default hereunder
where Landlord shall not have previously given Tenant written notice of such
default, Landlord may not exercise its election to void Tenant's exercise of
Tenant's renewal option unless Landlord gives written notice of such default to
Tenant and Tenant fails to cure such default within five (5) business days
thereafter.


B.Terms and Conditions. If Tenant exercises the Renewal Option, the term "Term"
shall refer to both the initial ten (10) year term and the renewal term, and all
of the terms and conditions set forth in this Lease as applicable to the
Premises during the initial Term shall apply during the renewal term, except
that (i) Tenant shall take the Premises in its then "as-is" state and condition,
and (ii) the Monthly Rent payable by Tenant for the Premises shall be the then
fair market rent, as defined in Section 31.C. below. Landlord shall advise
Tenant in writing ("Landlord's Notice") of Landlord's determination of fair
market rent not later than thirty (30) days after receiving Tenant's notice
exercising the Renewal Option. Within fifteen (15) business days after receiving
Landlord's Notice, Tenant shall notify Landlord in writing ("Tenant's Notice")
whether or not Tenant accepts Landlord's determination of the fair market rent.
If Tenant disagrees with Landlord's determination of fair market rent, Tenant's
Notice shall set forth Tenant's determination of fair market rent. If Tenant
fails to give Tenant's Notice to Landlord within such fifteen (15) day period,
then the Renewal Option shall be deemed null and void, unless otherwise agreed
in writing by Landlord and Tenant. If Tenant does not accept Landlord's
determination of fair market rent, and Tenant has given Tenant's Notice, the
parties (or their designated representatives) shall promptly meet and attempt to
agree on the fair market rent. Ifthe parties have not agreed on the fair market
rent within thirty (30) days after Landlord receives Tenant's Notice, and
Tenant's renewal option is still in effect in accordance with the terms of this
paragraph, then the fair market rent shall be established by appraisal in
accordance with the procedures set forth in Section 31.D. below.
If the final determination of the fair market rent has not been made prior to
the date on which Tenant's obligation to pay Monthly Rent during the renewal
term commences, then, from such date until the date the final determination is
made ("Interim Period"), Tenant shall pay estimated Monthly Rent for the
Premises at the rate applicable to the Premises during the month immediately
preceding such rent commencement date. Once the final determination of the fair
market rent has been made, if the Monthly Rent payable by Tenant for the
Premises pursuant to the fair market rent exceeds the Monthly Rent paid by
Tenant during the Interim Period, Tenant shall pay the excess to Landlord
concurrently with Tenant's next installment of Monthly Rent.
C.
Fair Market Rent. Fair market rent shall be as follows:



(1)"fair market rent" means the annual amount per rentable square foot (as of
the commencement of the renewal term) that a willing tenant would pay and a
willing landlord would accept in arm's length negotiations, without any
additional inducements, for an extension of a lease of the applicable space on
the applicable terms and conditions for the applicable period of time. Fair
market rent shall be determined considering the most recent new





--------------------------------------------------------------------------------




direct leases (and market renewals and extensions, if applicable) in the
Project, in comparable buildings owned or managed by Landlord that are near the
Project, and in other comparable buildings in the Milpitas/North San Jose area.
(2)In determining the rental rate of comparable space, the parties shall include
all escalations and take into consideration the following concessions:


(i)Rental abatement concessions, if any, being granted to tenants in connection
with the comparable space; and
(ii)Tenant improvements or allowances provided or to be provided for the
comparable space, taking into account the value of the existing improvements in
the Premises, based on the age, quality, and layout of the improvements.
(3)If in determining the fair market rent the parties determine that the
economic terms of leases of comparable space include a tenant improvement
allowance, Landlord may, at Landlord's sole option, elect to do the following:
(i)    Grant some or all of the value of the tenant improvement allowance as an
allowance for the refurbishment of the Premises; and
(ii)    Reduce the Monthly Rent component of the fair market rent to be an
effective rental rate that takes into consideration the total dollar value of
that portion of the tenant improvement allowance that Landlord has elected not
to grant to Tenant (in which case that portion of the tenant improvement
allowance evidenced in the effective rental rate shall not be granted to
Tenant).
D.     Appraisal Procedure. Within fifteen (15) days after the expiration of the
thirty (30)-day period set forth in Section 31.B. for the mutual agreement of
Landlord and Tenant as to the fair market rent, each party hereto, at its cost,
shall engage a real estate broker to act on its behalf in determining the fair
market rent. The brokers each shall have at least ten (10) years' experience
with leases in Class A office buildings in the Milpitas/North San Jose area and
shall submit to Landlord and Tenant in advance for Landlord's and Tenant's
reasonable approval the appraisal methods to be used. Ifa party does not appoint
a broker within such fifteen (15)-day period but a broker is appointed by the
other respective party, the single broker appointed shall be the sole broker and
shall set the fair mark rent. Ifthe two brokers are appointed by the parties as
stated in this paragraph, such brokers shall meet promptly and attempt to set
the fair market rent. If such brokers are unable to agree within thirty (30)
days after appointment of the second broker, the brokers shall elect a third
broker meeting the qualifications stated in this paragraph within ten (10) days
after the last date the two brokers are given to set the fair market rent. Each
of the parties hereto shall bear one-half (1/2) the cost of appointing the third
broker and of the third broker's fee. The third broker shall be a person who has
not previously acted in any capacity for either party.
The third broker shall conduct his own investigation of the fair market rent,
and shall be instructed not to advise either party of his determination of the
fair market rent except as follows: When the third broker has made his
determination, he shall so advise Landlord and Tenant and shall establish a
date, at least five (5) days after the giving of notice by the third broker to
Landlord and Tenant, on which he shall disclose his determination of the fair
market rent. Such meeting shall take place in the third broker's office unless
otherwise agreed by the parties. After having initialed a paper on which his
determination of fair market rent is set forth, the third broker shall place his
determination of the fair market rent in a sealed envelope. Landlord's broker
and Tenant's broker shall each set forth their determination of fair market rent
on a paper, initial the same and place them in sealed envelopes. Each of the
three envelopes shall be marked with the name of the party whose determination
is inside the envelope.
In the presence of the third broker, the determination of the fair market rent
by Landlord's broker and Tenant's broker shall be opened and examined. If the
higher of the two determinations is one hundred five percent (105%) or less of
the amount set forth in the lower determination, the average of the two (2)
determinations shall be the fair market rent, the envelope containing the
determination of the fair market rent by the third broker shall be destroyed and
the third broker shall be instructed not to disclose his determination. If
either party's envelope is blank, or does not set forth a determination of fair
market rent, the determination of the other party shall prevail and be treated
as the fair market rent. Ifthe higher of the (2) two determinations is more than
one hundred five percent (105%) of the amount





--------------------------------------------------------------------------------




of the lower determination, the envelope containing the third broker's
determination shall be opened. If the value determined by the third broker is
the average of the values proposed by Landlord's broker and Tenant's broker, the
third broker's determination of fair market rent shall be the fair market rent.
If such is not the case, fair market rent shall be the rent proposed by
whichever of Landlord's broker or Tenant's broker is closest to the
determination of fair market rent by the third broker.


ARTICLE 32.


ROOFTOP SPACE


Landlord recognizes that Tenant may, during the Term, desire to install, at
Tenant's sole cost and expense, antennae and/or communication dishes on the roof
of the Building. Upon Tenant's request, Landlord will endeavor in good faith to
provide suitable space to Tenant for such purpose, provided that such space is
available to Landlord, and that such use is permitted by all applicable Laws,
and provided further that Landlord and Tenant agree, after good faith
negotiations, as to the terms, covenants and conditions applicable to Tenant's
lease of any such space. In the event any such space is leased by Tenant, Tenant
will not be charged any additional rent during the Term for the use of such
space and the other terms, covenants and conditions applicable thereto shall be
set forth in an amendment to this Lease approved and executed by Landlord and
Tenant.


ARTICLE 33.


BICYCLE STORAGE; ELECTRIC VEHICLE CHARGING


Tenant shall have the right to provide bicycle storage facilities within or
adjacent to the Building and Landlord will, at Tenant's request and without
additional charge, provide space outside of the Building for such use. Subject
to Landlord approval, not to be unreasonably withheld, Tenant also may install
two (2) electric vehicle charging equipment for use by Tenant's employees and
invitees in the parking facilities serving the Building, subject to Landlord's
reasonable approval of the location of such equipment. Notwithstanding anything
to the contrary in this Article 33, in connection with Tenant's installation of
the equipment and facilities described in this Article 33, Tenant shall not
impact the parking spaces or ratios for any other building in the Project.


[Signatures to appear on thefollowing page ]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease as of the date set forth on the top of the cover page
hereof.


LANDLORD:
 
 MRTP, LLC, a Delaware limited liability company
By:
/s/ John Grassi
 
Its:
President
 
 
 
 
TENANT:


 
CONCEPTUS, INC.,a Delaware corporation
By:
/s/ Gregory E. Lichtwardt
 
Its:
Executive Vice President
 










--------------------------------------------------------------------------------





Schedule 1
MONTHLY RENT SCHEDULE


Period
Rate Per RSF
Monthly Rent
Rent Year One


$1.85




$134,273.00


Rent Year Two


$1.91




$138,627.80


Rent Year Three


$1.97




$142,982.60


Rent Year Four


$2.03




$147,337.40


Rent Year Five


$2.09




$151,692.20


Rent Year Six


$2.15




$156,047.00


Rent Year Seven


$2.21




$160,401.80


Rent Year Eight


$2.28




$165,482.40


Rent Year Nine


$2.35




$170,563.00


Rent Year Ten


$2.42




$175,643.60



“Rent Year One” shall be the period commencing on the Rent Commencement Date and
ending on the last day of the twelfth (12th) full calendar month thereafter, and
each succeeding “Rent Year” shall be the twelve (12) full calendar month period
after the prior Rent Year, except that the final Rent Year shall in any event
end on the Expiration Date.







